ICJ_094_LandMaritimeBoundary_CMR_NGA_2002-10-10_JUD_01_ME_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA FRONTIERE TERRESTRE
ET MARITIME ENTRE LE CAMEROUN
ET LE NIGERIA

(CAMEROUN c. NIGERIA; GUINEE ÉQUATORIALE (intervenant) )

ARRÊT DU 10 OCFOBRE 2002

2002

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
: THE LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON ». NIGERIA: EQUATORIAL GUINEA intervening)

JUDGMENT OF 10 OCTOBER 2002

 
Mode officiel de citation:

Frontiére terrestre et maritime entre le Cameroun et le Nigéria
(Cameroun c. Nigéria; Guinée équatoriale (intervenant) },
arrêt, CL.J. Recueil 2002, p. 303

Official citation:

Land and Maritime Boundary between Cameroon and Nigeria
(Cameroon v. Nigeria: Equatorial Guinea intervening),
Judgment, I C.J. Reports 2002, p. 303

 

N° de vente:
ISSN 0074-4441 Sales number $52

ISBN 92-1-070957-8

 

 

 
10 OCTOBRE 2002

ARRET

FRONTIERE TERRESTRE ET MARITIME
ENTRE LE CAMEROUN ET LE NIGERIA

(CAMEROUN c. NIGERIA; GUINEE EQUATORIALE (intervenant))

LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON ». NIGERIA: EQUATORIAL GUINEA intervening)

10 OCTOBER 2002

JUDGMENT

 
303

INTERNATIONAL COURT OF JUSTICE

YEAR 2002

10 October 2002

CASE CONCERNING
THE LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON v. NIGERIA: EQUATORIAL GUINEA intervening)

Geographical context — Historical background — Territories’ changing
status — Principal relevant instruments for determination of the land and mari-
time boundary.

Lake Chad area.

Boundary delimitation — Relevant instruments (Milner-Simon Declaration,
1919; Thomson-Marchand Declaration, 1929-1930; Henderson-Fleuriau
Exchange of Notes, 1931) — Boundary delimited and approved by Great
Britain and France — Confirmation provided by demarcation work of Lake
Chad Basin Commission, 1983 to 1991 — Co-ordinates of Cameroon-Nigeria-
Chad tripoint and Ebeji mouth.

Nigerian claims based on its presence in certain Lake Chad areas — Nigerian
argument based on historical consolidation of title — Controversial theory
which cannot replace modes of acquisition of title recognized by international
law — Nigerian argument that peaceful possession, coupled with acts of admin-
istration, represents manifestation of sovereignty — Cameroon the holder of a
pre-existing title over the lake areas in question — Test whether or not Cam-
eroon manifestly acquiesced in transfer of its title to Nigeria — No acquies-
cence by Cameroon to relinquishment of its title over the area in favour of
Nigeria — Sovereignty over settlements situated to the east of the boundary
continues to lie with Cameroon.

 

* *

Land boundary from Lake Chad to the Bakassi Peninsula.

2002
10 October
General List
No. 94

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 304

Relevant instruments of delimitation (Thomson-Marchand Declaration,
Henderson-Fleuriau Exchange of Notes; British Order in Council, 1946; Anglo-
German Agreements of 11 March and 12 April 1913) Court's task not to
delimit the boundary de novo nor to demarcate it, but to “specify definitively”
the course of the boundary as fixed by the relevant instruments — Dispute over
interpretation or application of certain provisions of those instruments —
Examination of each disputed sector.

 

Bakassi Peninsula.

Anglo-German Agreement of 11 March 1913 — Nigeria’s arguments that
Agreement defective: Preamble to General Act of Berlin Conference, 1885; no
approval by German Parliament; Article 289 of Versailles Treaty, 1919 —
Arguments rejected.

Whether Great Britain entitled to transfer title over Bakassi under the Anglo-
German Agreement of 11 March 1913 — 1884 Treaty of Protection between
Great Britain and Kings and Chiefs of Old Calabar — Legal status of such
treaties of protection -— Great Britain in a position in 1913 to determine its
boundary in Nigeria with Germany, including in the southern part.

British mandate over territory of Cameroons — Bakassi covered by terms of
mandate — Separate status of mandated territory preserved by British Order in
Council of 1923 — Territorial situation unchanged under trusteeship arrange-
ments — Boundary between Bakassi and Nigeria remained an international
boundary.

Negotiations on maritime matters — Nigeria had accepted at the time that it
was bound by Articles XVII to XXII of the Anglo-German Agreement of
II March 1913 and had recognized Cameroonian sovereignty over Bakassi
Peninsula —- Parties’ common position also reflected in geographic pattern of
their oil concessions up to 1991 — Anglo-German Agreement valid and appli-
cable in its entirety.

Other bases of Nigeria’s claim to Bakassi — Restatement of Court's findings
regarding the theory of historical consolidation of title — Historical consolida-
tion cannot in any event give Nigeria title over Bakassi where its “occupation”
of the peninsula is adverse to Cameroon’s prior conventional title — Nigeria
unable to act a titre de souverain before late 1970s, as it did not then regard
itself as having title to Bakassi — No sufficient evidence after late 1970s that
Cameroon acquiesced in relinquishment of its title in favour of Nigeria —
Boundary delimited by Articles XVII to XX of Anglo-German Agreement of
11 March 1913 — Sovereignty over Bakassi lies with Cameroon.

* *
Maritime boundary between Cameroon and Nigeria.

Nigeria’s argument that the Court must refuse to carry out in whole or part
the delimitation requested by Cameroon because it affects areas claimed by

5

 
LAND AND MARITIME BOUNDARY (JUOGMENT) 305

third States and requirement of prior negotiation not satisfied — Nigeria’s
eighth preliminary objection — Protection afforded by Article 59 of the Statute
may not always be sufficient, in particular in respect of maritime delimitations
involving several States — Court unable to rule on Cameroon’s claims in so far
as they may affect rights of Equatorial Guinea and Sao Tome and Principe —
Mere presence of those two States in Gulf of Guinea does not in itself preclude
the Court’s jurisdiction over maritime delimitation between the Parties —
Court's finding in its Judgment of 11 June 1998 that negotiations between Cam-
eroon and Nigeria concerning the entire maritime delimitation had been con-
ducted in the 1970s — Articles 74 and 83 of 1982 Convention on the Law of the
Sea do not require that judicial proceedings be suspended while new negotiations
are conducted if a party alters its claim in the course of proceedings — Those
Articles do not preclude the Court from drawing the maritime boundary between
Cameroon and Nigeria without prior simultaneous negotiations between those
two States and Equatorial Guinea and Sao Tome and Principe.

Maritime boundary up to point G — Boundary located to west of Bakassi
Peninsula and not to east — Relevant instruments (Anglo-German Agreement
of 11 March 1913, Yaoundé I Declaration, 197]; Maroua Declaration,
1975} — Nigeria’s argument that Maroua Declaration not valid in international
law because not ratified — Maroua Declaration entered into force immediately
on signature — Nigeria’s argument that its constitutional rules on treaty rati-
fication had not been complied with — Heads of State regarded as empowered
to represent their States for purpose of performing ail acts relating to conclu-
sion of a treaty — Letter of 23 August 1974 from Head of State of Nigeria to
Head of State of Cameroon cannot be regarded as specific warning to Cam-
eroon that Nigerian Government would not be bound by any commitment entered
into by its Head of State — Yaoundé IT and Maroua Declarations must be con-
sidered as binding and imposing a legal obligation on Nigeria — Maritime
delimitation must be considered as having been established on a conventional
basis up to and including point G by Anglo-German Agreement of 11 March
1913 and Yaoundé H and Maroua Declarations.

 

Maritime boundary beyond point G — Paragraph 1 of Articles 74 and 83 of
1982 Law of the Sea Convention concerning delimitation of the continental shelf
and exclusive economic zone — Parties’ agreement that delimitation between
their maritime areas to be effected by a single line — So-called equitable prin-
ciplesfrelevant circumstances method, involving first drawing an equidistance
line then considering whether there are factors calling for adjustment or shifting
of that line in order to achieve an “equitable result” — Definition of Parties’
relevant coastlines — Equidistance line cannot be extended beyond point where
it might affect rights of Equatorial Guinea — Absence of circumstances which
might require adjustment of equidistance line: configuration and length of rele-
vant coastlines; presence of Bioko Island — Parties’ oil practice not a factor to
be taken into account for purposes for maritime delimitation in this case —
Equidistance line represents an equitable result for delimitation of the area in
which the Court has jurisdiction to rule.

 
LAND AND MARITIME BOUNDARY (JL DGMENT) 306

Course of boundary of maritime areas.

* Ox
Cameroon’s submissions on Nigeria's State responsibility and Nigeria’s
counter-claims regarding Cameroon’s State responsibility.

Nigeria under an obligation expeditiously and without condition to withdraw
its administration and military and police forces from areas of Lake Chad fall-
ing under Cameroonian sovereignty and from the Bakassi Peninsula — Cam-
eroon under an obligation expeditiously and without condition to withdraw any
administration or military or police forces which may be present in areas along
the land boundary from Lake Chad to the Bakassi Peninsula which pursuant to
the Judgment fall within the sovereignty of Nigeria -- Nigeria under the same
obligations as regards any administration or military or police forces which may
be present in areas along the land boundary from Lake Chad to the Bakassi
Peninsula which pursuant to the Judgment fall within the sovereignty of Cam-
eroon — Co-operation between the Parties in implementing the Judgment —
Cameroon’s undertaking at the hearings in regard to protection of Nigerians
living in the Bakassi Peninsula or the Lake Chad area — Court takes note of
that undertaking — Cameroon's submissions seeking guarantees of non-repeti-
tion cannot be upheld — Injury suffered by Cameroon by reason of the occupa-
tion of its territory sufficiently addressed by the very fact of the Judgment and
of the evacuation of Cameroonian territory occupied by Nigeria — Cameroon
has not shown that Nigeria acted in breach of the provisional measures indicated
in the Order of 11 March 1996 — Boundary incidents — Neither Party has
sufficiently proved the facts which it alleges or their imputability to the other
Party — Rejection of Cameroon’s submissions on Nigeria’s State responsibility
and of Nigeria’s counter-claims.

JUDGMENT

Present: President GUILLAUME; Vice-President Sut; Judges Opa, RANIEVA,
HERCZEGH, FLEISCHHAUER, KOROMA, HIGGINS, PARRA-ARANGUREN,
KoouMmass, REZEK, AL-KHASAWNEH, BUERGENTHAL, ELARABY; Judges
ad hoc MBAYE, AJIBoLA; Registrar COUVREUR.

In the case concerning the land and maritime boundary between Cameroon
and Nigeria,

between

the Republic of Cameroon,
represented by

H.E. Mr. Amadou Ali, Minister of State responsible for Justice, Keeper of
the Seals,

as Agent:

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 307

Mr. Maurice Kamto, Dean, Faculty of Law and Political Science, University
of Yaoundé H, member of the International Law Commission, avocat at
the Paris Bar, société d’avocats Lysias,

Mr. Peter Ntamark, Professor, Faculty of Law and Political Science, Uni-
versity of Yaoundé II, Barrister-at-Law, member of the Inner Temple,

as Co-Agents, Counsel and Advocates;

Mr. Alain Pellet, Professor, University of Paris X-Nanterre, member and
former Chairman of the International Law Commission,

as Deputy Agent, Counsel and Advocate;

Mr. Joseph-Marie Bipoun Woum, Professor, Faculty of Law and Political
Science, University of Yaoundé II, former Dean, former Minister,

as Special Adviser and Advocate;

Mr. Michel Aurillac, former Minister, Honorary conseiller d’Etat, retired
avocat,

Mr. Jean-Pierre Cot, Emeritus Professor, University of Paris 1 (Panthéon-
Sorbonne), former Minister,

Mr. Maurice Mendelson, Q.C., Emeritus Professor of International Law,
University of London, Barrister-at-Law,

Mr. Malcolm N. Shaw, Sir Robert Jennings Professor of International Law,
Faculty of Law, University of Leicester, Barrister-at-Law,

Mr. Bruno Simma, Professor, University of Munich, member of the Inter-
national Law Commission,

Sir Ian Sinclair, K.C.M.G., Q.C., Barrister-at-Law, former member of the
International Law Commission,

Mr. Christian Tomuschat, Professor, Humboldt University of Berlin, former
member and Chairman, International Law Commission,

Mr. Olivier Corten, Professor of International Law. Faculty of Law, Univer-
sité libre de Bruxelles,

Mr. Daniel Khan, Lecturer, International Law Institute, University of
Munich,

Mr. Jean-Marc Thouvenin, Professor, University of Paris X-Nanterre,
avocat at the Paris Bar, société d’avocats Lysias.

as Counsel and Advocates;

Mr. Eric Diamantis, avocat at the Paris Bar, Moquet, Bordes & Associés,

Mr. Jean-Pierre Mignard, avocat at the Paris Bar, société d’avocats Lysias,

Mr. Joseph Tjop, Consultant to société d’avocats Lysias, Researcher at the
Centre de droit international de Nanterre (CEDIN), University of Paris X-
Nanterre,

as Counsel;

General Pierre Semengue, Controller-General of the Armed Forces, former
Chief of Staff of the Armed Forces,

Major-General James Tataw, Logistics Adviser, Former Chief of Staff of the
Army,

H.E. Ms Isabelle Bassong, Ambassador of Cameroon to the Benelux Coun-
tries and to the European Union,
LAND AND MARITIME BOUNDARY (JUDGMENT) 308

H.E. Mr. Pascal Biloa Tang, Ambassador of Cameroon to France,

H.E. Mr. Martin Belinga Eboutou, Ambassador, Permanent Representative
of Cameroon to the United Nations in New York,

Mr. Etienne Ateba, Minister-Counsellor, Chargé d’affaires ai. at the
Embassy of Cameroon, The Hague,

Mr. Robert Akamba, Principal Civil Administrator, Chargé de mission,
General Secretariat of the Presidency of the Republic,

Mr. Anicet Abanda Atangana, Attaché to the General Secretariat of the
Presidency of the Republic, Lecturer, University of Yaoundé II,

Mr. Ernest Bodo Abanda, Director of the Cadastral Survey, member,
National Boundary Commission,

Mr. Ousmane Mey, former Provincial Governor,

Chief Samuel Moka Liffafa Endeley, Honorary Magistrate, Barrister-at-
Law, member of the Middle Temple, former President of the Administra-
tive Chamber of the Supreme Court,

Maitre Marc Sassen, Advocate and Legal Adviser, Petten, Tideman & Sas-
sen, The Hague,

Mr. Francis Fai Yengo, former Provincial Governor, Director, Organisation
du Territoire, Ministry of Territorial Administration,

Mr. Jean Mbenoun, Director, Central Administration, General Secretariat
of the Presidency of the Republic,

Mr. Edouard Etoundi, Director, Central Administration, General Secre-
tariat of the Presidency of the Republic,

Mr. Robert Tanda, diplomat, Ministry of Foreign Affairs,

as Advisers;

Mr. Samuel Betha Sona, Geological Engineer, Consulting Expert to the
United Nations for the Law of the Sea,

Mr. Thomson Fitt Takang, Department Head, Central Administration, Gen-
eral Secretariat of the Presidency of the Republic,

Mr. Jean-Jacques Koum, Director of Exploration, National Hydrocarbons
Company (SNH),

Commander Jean-Pierre Meloupou, Head of Africa Division at the Ministry
of Defence,

Mr. Paul Moby Etia, Geographer, Director, Institut national de carto-
graphie,

Mr. André Loudet, Cartographic Engineer,

Mr. André Roubertou, ingénieur général de l’armement C.R. (hydro-
grapher),

as Experts;

Ms Marie Florence Kollo-Efon, Principal Translator-Interpreter,

as Translator-Interpreter ;

Ms Céline Negre, Researcher, Centre d’études de droit international de Nan-
terre (CEDIN), University of Paris X-Nanterre,

Ms Sandrine Barbier, Researcher, Centre d’études de droit international de
Nanterre (CEDIN), University of Paris X-Nanterre,

Mr. Richard Penda Keba, Certified Professor of History, cabinet of the
Minister of State for Justice, former proviseur de lycées,

as Research Assistants;

Mr. Boukar Oumara,
Mr. Guy Roger Eba’a,
LAND AND MARITIME BOUNDARY (JUDGMENT) 309

Mr. Aristide Esso,

Mr. Nkende Forbibake,
Mr. Nfan Bile,

Mr. Eithel Mbocka,

Mr. Olinga Nyozo’o,

as Media Officers;

Ms Renée Bakker,

Ms Laurence Polirsztok,
Ms Mireille Jung,

Mr. Nigel McCollum,
Ms Tete Béatrice Epeti-Kame,

as Secretaries,
and

the Federal Republic of Nigeria,
represented by

H.E. the Honourable Musa E. Abdullahi, Minister of State for Justice of the
Federal Government of Nigeria,

as Agent;

Chief Richard Akinjide SAN, Former Attorney-General of the Federation,
member of the English Bar, former member of the International Law
Commission,

Alhaji Abdullahi Ibrahim CON, SAN, Commissioner, International Boun-
daries, National Boundary Commission of Nigeria, Former Attorney-
General of the Federation,

as Co-Agents:

Mrs. Nella Andem-Ewa, Attorney-General and Commissioner for Justice,
Cross River State,

Mr. Ian Brownlie, C.B.E., Q.C., member of the International Law Commis-
sion, member of the English Bar, member of the Institute of International
Law,

Sir Arthur Watts, K.C.M.G., Q.C., member of the English Bar, member of
the Institute of International Law,

Mr. James Crawford, S.C., Whewell Professor of International Law, Univer-
sity of Cambridge, member of the English and Australian Bars, member of
the Institute of International Law,

Mr. Georges Abi-Saab, Honorary Professor, Graduate Institute of Interna-
tional Studies, Geneva, member of the Institute of International Law,

Mr. Alastair Macdonald, Land Surveyor, Former Director, Ordnance Sur-
vey, Great Britain,

as Counsel and Advocates;
Mr. Timothy H. Daniel, Partner, D. J. Freeman, Solicitors, City of London,

Mr. Alan Perry, Partner, D. J. Freeman, Solicitors, City of London,

Mr. David Lerer, Solicitor, D. J. Freeman, Solicitors, City of London,

10
LAND AND MARITIME BOUNDARY (JUDGMENT) 310

Mr. Christopher Hackford, Solicitor, D. J. Freeman, Solicitors, City of Lon-
don,
Ms Charlotte Breide, Solicitor, D. J. Freeman, Solicitors, City of London,

Mr. Ned Beale, Trainee, D. J. Freeman, Solicitors, City of London,

Mr. Geoffrey Marston, Fellow of Sidney Sussex College, University of Cam-
bridge, member of the Bar of England and Wales,

Mr. Maxwell Gidado, Senior Special Assistant to the President (Legal and
Constitutional Matters), former Attorney-General and Commissioner for
Justice, Adamawa State,

Mr. A. O. Cukwurah, Co-Counsel, Former UN (OPAS) Boundary Adviser
to the Kingdom of Lesotho, Former Commissioner, Inter-State Bound-
aries, National Boundary Commission,

Mr. I. Ayua, member, Nigerian Legal Team,

Mr. K. A. Adabale, Director (International and Comparative Law), Minis-
try of Justice,

Mr. Jalal Arabi, member, Nigerian Legal Team,

Mr. Gbola Akinola, member, Nigerian Legal Team,

Mr. K. M. Tumsah, Special Assistant to Director-Creneral, National Bound-
ary Commission, and Secretary to the Legal Team,

as Counsel;

H.E. the Honourable Dubem Onyia, Minister of State for Foreign Affairs,
Alhaji Dahiru Bobbo, Director-General, National Boundary Commission,
Mr. F. A. Kassim, Surveyor-General of the Federation,

Alhaji S. M. Diggi, Director (International Boundaries), National Boundary
Commission,

Colonel A. B. Maitama, Ministry of Defence,

Mr. Aliyu Nasir, Special Assistant to the Minister of State for Justice,

as Advisers;

Mr. Chris Carleton, C.B.E., United Kingdom Hydrographic Office,

Mr. Dick Gent, United Kingdom Hydrographic Office,

Mr. Clive Schofield, International Boundaries Research Unit, University of
Durham,

Mr. Scott B. Edmonds, Director of Cartographic Operations, International
Mapping Associates,

Mr. Robert C. Rizzutti, Senior Mapping Specialist, International Mapping
Associates,

Mr. Bruce Daniel, International Mapping Associates,

Ms Victoria J. Taylor, International Mapping Associates,

Ms Stephanie Kim Clark, International Mapping Associates,

Mr. Robin Cleverly, Exploration Manager, NPA Group,

Ms Claire Ainsworth, NPA Group,

as Scientific and Technical Advisers;
Mr. Mohammed Jibrilla, Computer Expert, National Boundary Commis-
sion,

1]
LAND AND MARITIME BOUNDARY (JUDGMENT) 311
Ms Coralie Ayad, Secretary, D. J. Freeman, Solicitors, City of London,
Ms Claire Goodacre, Secretary, D. J. Freeman, Solicitors, City of London,
Ms Sarah Bickell, Secretary, D. J. Freeman, Solicitors, City of London,

Ms Michelle Burgoine, [T Specialist, D. J. Freeman, Solicitors, City of Lon-
don,

as Administrators;

Mr. Geoffrey Anika,
Mr. Mau Onowu,

Mr. Austeen Elewodalu,
Mr. Usman Magawata,

as Media Officers,
with, as State permitted to intervene in the case,

the Republic of Equatorial Guinea,
represented by

H.E. Mr. Ricardo Mangue Obama N’Fube, Minister of State for Labour
and Social Security,

as Agent and Counsel;

H.E. Mr. Rubén Maye Nsue Mangue, Minister of Justice and Religion, Vice-
President of the National Boundary Commission,

H.E. Mr. Cristébal Mafiana Ela Nchama, Minister of Mines and Energy,
Vice-President of the National Boundary Commission,

H.E. Mr. Antonio Nzambi Nlonga, Attorney-General of the State,

Mr. Domingo Mba Esono, National Director of the Equatorial Guinea
National Petroleum Company, member of the National Boundary Com-
mission,

H.E. Juan Olé Mba Nzang, former Minister of Mines and Energy,

as Advisers;

Mr. Pierre-Marie Dupuy, Professor of Public International Law at the
University of Paris II (Panthéon-Assas) and at the European University
Institute, Florence,

Mr. David A. Colson, LeBoeuf, Lamb, Greene & MacRae, L.L.P., Wash-
ington, D.C., member of the California State Bar and District of Colum-
bia Bar.

as Counsel and Advocates;

Sir Derek Bowett, C.B.E., Q.C.,

as Senior Counsel;

Mr. Derek C. Smith, LeBoeuf, Lamb, Greene & MacRae, L.L.P., Washing-
ton, D.C., member of the District of Columbia Bar and Virginia State Bar,

as Counsel;

Ms Jannette E. Hasan, LeBoeuf, Lamb, Greene & MacRae, L.L.P., Wash-
ington, D.C., member of the District of Columbia Bar and Florida State
Bar,

12
LAND AND MARITIME BOUNDARY (JUDGMENT) 312

Mr. Hervé Blatry, LeBoeuf, Lamb, Greene & MacRae, L.L.P., Paris, avocat
a la Cour, member of the Paris Bar,

as Legal Experts;

Mr. Coalter G. Lathrop, Sovereign Geographic Inc., Chapel Hill, North
Carolina,

Mr. Alexander M. Tait, Equator Graphics Inc., Silver Spring, Maryland,

as Technical Experts,

THE Court,

composed as above,
after deliberation,

delivers the following Judgment:

1. On 29 March 1994 the Government of the Republic of Cameroon (here-
inafter referred to as “Cameroon”) filed in the Registry of the Court an Appli-
cation instituting proceedings against the Government of the Federal Republic
of Nigeria (hereinafter referred to as “Nigeria”) concerning a dispute described
as “relat[ing] essentially to the question of sovereignty over the Bakassi Penin-
sula”. Cameroon further stated in its Application that the “delimitation [of the
maritime boundary between the two States] has remained a partial one and
[that], despite many attempts to complete it, the two parties have been unable
to do so”. Consequently, it requested the Court, “[i]n order to avoid further
incidents between the two countries, . . . to determine the course of the mari-
time boundary between the two States beyond the line fixed in 1975”.

In order to found the jurisdiction of the Court, the Application relied on the
declarations made by the two Parties accepting the jurisdiction of the Court
under Article 36, paragraph 2, of the Statute of the Court.

2. Pursuant to Article 40, paragraph 2, of the Statute, the Application was
immediately communicated to the Government of Nigeria by the Registrar.

3. On 6 June 1994 Cameroon filed in the Registry an Additional Application
“for the purpose of extending the subject of the dispute” to a further dispute
described in that Additional Application as “relat[ing] essentially to the ques-
tion of sovereignty over a part of the territory of Cameroon in the area of Lake
Chad”. Cameroon also requested the Court, in its Additional Application, “to
specify definitively” the frontier between the two States from Lake Chad to the
sea, and asked it to join the two Applications and “to examine the whole in a
single case”. In order to found the jurisdiction of the Court, the Additional
Application referred to the “basis of . . . jurisdiction . . . already . . . indicated”
in the Application instituting proceedings of 29 March 1994.

4. On 7 June 1994 the Registrar communicated the Additional Application
to the Government of Nigeria.

5. Ata meeting held by the President of the Court with the representatives of
the Parties on 14 June 1994 the Agent of Cameroon explained that his Gov-
ernment had not intended to submit a separate Application and that the Addi-
tional Application had instead been designed as an amendment to the initial
Application; the Agent of Nigeria, for his part, declared that his Government
did not object to the Additional Application being treated as an amendment to
the initial Application, so that the Court might examine the whole in a single
case.

13
LAND AND MARITIME BOUNDARY (JUDGMENT) 313

6. By an Order of 16 June 1994 the Court indicated that it had no objection
to such a procedure and fixed 16 March 1995 and 18 December 1995 respec-
tively as the time-limits for the filing of the Memorial of Cameroon and the
Counter-Memorial of Nigeria.

7. Pursuant to Article 40, paragraph 3, of the Statute, all States entitled to
appear before the Court were notified of the Application.

8. Cameroon duly filed its Memorial within the time-limit prescribed for that
purpose.

9. Within the time-limit fixed for the filing of its Counter-Memorial, Nigeria
filed preliminary objections to the jurisdiction of the Court and the admissi-
bility of the Application. Accordingly, by an Order dated 10 January 1996 the
President of the Court, noting that under Article 79, paragraph 3, of the Rules
of Court the proceedings on the merits were suspended, fixed 15 May 1996 as
the time-limit within which Cameroon might present a written statement of its
observations and submissions on the preliminary objections.

Cameroon duly filed such a statement within the time-limit so prescribed,
and the case became ready for hearing in respect of the preliminary objections.

10. Since the Court included upon the Bench no judge of the nationality of
the Parties, each Party exercised its right under Article 31, paragraph 3, of the
Statute to choose a judge ad hoc to sit in the case. Cameroon chose Mr. Kéba
Mbaye and Nigeria chose Mr. Bola Ajibola.

11. By a letter of 10 February 1996, received in the Registry on 12 February
1996, Cameroon made a request for the indication of provisional measures
under Article 41 of the Statute. By an Order dated 15 March 1996 the Court,
after hearing the Parties, indicated certain provisional measures.

12. The Court held hearings on the preliminary objections raised by Nigeria
from 2 to 11 March 1998. In its Judgment of 11 June 1998 the Court found that
it had jurisdiction to adjudicate upon the merits of the dispute and that Cam-
eroon’s requests were admissible. The Court rejected seven of the preliminary
objections raised by Nigeria and declared that the eighth did not have an exclu-
sively preliminary character, and that it would rule on it in the Judgment to be
rendered on the merits.

13. By an Order of 30 June 1998 the Court fixed 31 March 1999 as the new
time-limit for the filing of Nigeria’s Counter-Memorial.

14. On 28 October 1998 Nigeria submitted a request for interpretation of the
Judgment delivered by the Court on 11 June 1998 on the preliminary objec-
tions; that request became a new case, separate from the present proceedings.
By Judgment dated 25 March 1999 the Court decided that Nigeria’s request for
interpretation was inadmissible.

15. On 16 November 1998 the Government of the Republic of Equatorial
Guinea (hereinafter “Equatorial Guinea”) requested a copy of the Memorial
filed by Cameroon and of the maps produced to the Court by the Parties at the
oral proceedings on the preliminary objections. The Parties were consulted in
accordance with Article 53, paragraph 1, of the Rules of Court and informed
the Court that they did not object to the communication to the Government of
Equatorial Guinea of the documents requested by it. The documents in ques-
tion were transmitted to Equatorial Guinea on 8 December 1998.

16. By an Order of 3 March 1999 the Court extended to 31 May 1999 the
time-limit for the filing of the Counter-Memorial.

14
LAND AND MARITIME BOUNDARY (JUDGMENT) 314

Nigeria duly filed its Counter-Memorial within the time-limit as thus
extended. That pleading included counter-claims.

17. At a meeting held by the President of the Court with the Agents of the
Parties on 28 June 1999 Cameroon indicated that it did not object to Nigeria’s
submission of the counter-claims set out in the Counter-Memorial, and the
Parties agreed that a Reply and a Rejoinder were necessary in this case.

By an Order of 30 June 1999 the Court declared Nigeria’s counter-claims
admissible, decided that Cameroon should submit a Reply and Nigeria a
Rejoinder and fixed 4 April 2000 and 4 January 2001 respectively as the time-
limits for the filing of these two pleadings. In its Order the Court also reserved
the right of Cameroon to present its views in writing a second time on the
Nigerian counter-claims in an additional pleading which might be the subject
of a subsequent Order.

The Reply and the Rejoinder were duly filed within the time-limits so fixed.

18. On 30 June 1999 the Republic of Equatorial Guinea filed in the Registry
an Application for permission to intervene in the case pursuant to Article 62 of
the Statute. According to that Application, the object of the intervention
sought was to “protect the legal rights of the Republic of Equatorial Guinea in
the Gulf of Guinea by all legal means available” and to “inform the Court of
the nature of the legal rights and interests of Equatorial Guinea that could be
affected by the Court’s decision in the light of the maritime boundary claims
advanced by the parties to the case before the Court”. (n its Application Equa-
torial Guinea further indicated that it “dfid] not seek to become a party to the
case”.

In accordance with the provisions of Article 83 of the Rules of Court, the
Application for permission to intervene by Equatorial Guinea was immediately
communicated to Cameroon and to Nigeria, and the Court fixed 16 August
1999 as the time-limit for the filing of written observations by those States.
Each of the two States filed its observations within the time-limit so fixed, and
those observations were transmitted to the opposing Party and to Equatorial
Guinea. On 3 September 1999 the Agent of Equatorial Guinea informed the
Court of the views of his Government on the observations made by the Parties;
Equatorial Guinea noted that neither of the two Parties had objected in prin-
ciple to the intervention, and it expressed the view that hearings were not
necessary to decide whether the Application for permission to intervene should
be granted.

By an Order of 21 October 1999 the Court, considering that Equatorial
Guinea had sufficiently established that it had an interest of a legal nature
which could be affected by any judgment which the Court might hand down
for the purpose of determining the maritime boundary between Cameroon and
Nigeria, authorized it to intervene in the case to the extent, in the manner and
for the purposes set out in its Application. The Court further fixed the follow-
ing time-limits for the filing of the written statement and the written observa-
tions referred to in Article 85, paragraph 1, of the Rules of Court: 4 April 2001
for the written statement of Equatorial Guinea and 4 July 2001 for the written
observations of Cameroon and of Nigeria on that statement.

The written statement of Equatorial Guinea and the written observations of
the Parties were duly filed within the time-limits so fixed.

19. By a letter of 24 January 2001 the Agent of Cameroon, referring to the

15

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 315

above-mentioned Order of 30 June 1999, informed the Court that his Govern-
ment wished to present its views in writing a second time on Nigeria’s counter-
claims and suggested that 4 July 2001 be fixed as the time-limit for the filing of
that additional pleading. The Agent of Nigeria indicated in a letter of 6 Feb-
ruary 2001 that his Government had no objection to that request. By an Order
of 20 February 2001 the Court authorized the presentation by Cameroon of an
additional pleading relating exclusively to the counter-claims submitted by
Nigeria and fixed 4 July 2001 as the time-limit for the filing of that pleading.

Cameroon duly filed the additional pleading within the time-limit so fixed,
and the case became ready for hearing.

20. At a meeting held by the President of the Court with the Agents of the
Parties and of Equatorial Guinea on 12 September 2001 the three States
expressed their agreement that the oral proceedings on the merits should open
early in 2002; they also presented their views on the organization of those pro-
ceedings. The Court fixed 18 February 2002 as the date for the opening of the
oral proceedings and adopted the schedule for them. By letters dated 24 Sep-
tember 2001 the Registrar informed the Parties and Equatorial Guinea of that
decision.

21. By a letter of 8 January 2002 Cameroon informed the Court that it
wished to be given the opportunity to reply orally, even if only briefly, to any
observations Nigeria might make during its last round of oral arguments relat-
ing to the counter-claims it had submitted. Nigeria was duly informed of that
request, which the Court decided to grant, the Agents of the Parties being so
informed by letters from the Registrar dated 7 February 2002.

22. By a letter of 11 January 2002 Cameroon expressed the desire to produce
further documents in accordance with Article 56 of the Rules of Court. As pro-
vided in paragraph 1 of that Article, those documents were communicated to
Nigeria. By a letter of 29 January 2002 the Co-Agent of Nigeria informed the
Court that his Government objected to the production of those new docu-
ments, on the grounds, inter alia, that Cameroon had not explained why the
documents, although described as being “of great importance”, “[had] not
[been] submitted to the Court at the appropriate time, and in any event prior to
the closure of the written procedure”. That letter was communicated to the
Agent of Cameroon, who, by a letter of 1 February 2002, explained inter alia
that in the light of the argument developed in Nigeria’s Rejoinder his Govern-
ment had “found that a number of documents whose production it had not
judged indispensable at the time of its Reply turned out to be more important
than previously thought”. The Court decided not to authorize the production
of the documents, with the exception of those relating to events subsequent to
Cameroon’s Reply. The Court also decided to authorize Nigeria, if it so
desired, to file documents in reply to the new documents produced by Cam-
eroon and to present any observations on them during the oral proceedings.
The Agents of the Parties were so informed by letters from the Registrar dated
7 February 2002.

23. Pursuant to Article 53, paragraph 2, of its Rules, the Court, after ascer-
taining the views of the Parties, decided that copies of the pleadings and docu-
ments annexed would be made available to the public at the opening of the oral
proceedings. After consulting the Parties and Equatorial Guinea, the Court
decided that the same should apply to the written statement of the intervening

16

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 316

State and the written observations of the two Parties on that statement.

24. Public hearings were held from 18 February to 21 March 2002, at which
the Court heard the oral arguments and replies of:

For Cameroon: H.E. Mr. Amadou Ali,
Mr. Maurice Kamto,
Mr. Alain Pellet,
Mr. Peter Y. Ntamark,
Mr. Malcolm N. Shaw,
Mr. Bruno Simma,
Mr. Jean-Pierre Cot,
Mr. Daniel Khan,
Mr. Joseph-Marie Bipoun Woum,
Mr. Michel Aurillac,
Mr. Christian Tomuschat,
Mr. Maurice Mendelson,
Mr. Jean-Marc Thouvenin,
Mr. Olivier Corten,
Sir Ian Sinclair.

For Nigeria: H.E. the Honourable Musa E. Abdullahi,
Mrs. Nella Andem-Ewa,
Sir Arthur Watts,
Mr. Ian Brownlie,
Mr. Georges Abi-Saab,
Alhaji Abdullahi Ibrahim,
Mr. Alastair Macdonald,
Mr. James Crawford,
Mr. Richard Akinjide.

For Equatorial Guinea: H.E. Mr. Ricardo Mangue Obama N’Fube,
Mr. David A. Colson,
Mr. Pierre-Marie Dupuy.

At the hearings questions were put by Members of the Court, to which
replies were given orally and in writing. Each Party submitted its written
comments, in accordance with Article 72 of the Rules of Court. on the other’s
written replies.

*

25. In its Application, Cameroon made the following requests:

“On the basis of the foregoing statement of facts and legal grounds, the
Republic of Cameroon, while reserving for itself the right to complement,
amend or modify the present Application in the course of the proceedings
and to submit to the Court a request for the indication of provisional
measures should they prove to be necessary, asks the Court to adjudge and
declare:

(a) that sovereignty over the Peninsula of Bakassi is Cameroonian, by
virtue of international law, and that that Peninsula is an integral part
of the territory of Cameroon;

(b) that the Federal Republic of Nigeria has violated and is violating the

17
(c)

(d)

{e)

fe’)

(e”)

(f)

LAND AND MARITIME BOUNDARY (JUDGMENT) 317

fundamental principle of respect for frontiers inherited from coloni-
zation (uti possidetis juris) ;

that by using force against the Republic of Cameroon, the Federal
Republic of Nigeria has violated and is violating its obligations
under international treaty law and customary law;

that the Federal Republic of Nigeria, by militarily occupying the Cam-
eroonian Peninsula of Bakassi, has violated and is violating the obli-
gations incumbent upon it by virtue of treaty law and customary
law;

that in view of these breaches of legal obligation, mentioned above,
the Federal Republic of Nigeria has the express duty of putting an
end to its military presence in Cameroonian territory, and effecting
an immediate and unconditional withdrawal of its troops from the
Cameroonian Peninsula of Bakassi;

that the internationally unlawful acts referred to under (a), (b), (c),
(d) and fe) above involve the responsibility of the Federal Republic
of Nigeria;

that, consequently, and on account of the material and non-material
damage inflicted upon the Republic of Cameroon, reparation in an
amount to be determined by the Court is due from the Federal
Republic of Nigeria to the Republic of Cameroon, which reserves
the introduction before the Court of [proceedings for] a precise
assessment of the damage caused by the Federal Republic of Nigeria.
In order to prevent any dispute arising between the two States con-
cerning their maritime boundary, the Republic of Cameroon requests
the Court to proceed to prolong the course of its maritime boundary
with the Federal Republic of Nigeria up to the limit of the maritime
zones which international law places under their respective jurisdic-
tions.”

In its Additional Application, Cameroon made the following requests:

“On the basis of the foregoing statement of facts and legal grounds, and
subject to the reservations expressed in paragraph 20 of its Application of
29 March 1994, the Republic of Cameroon asks the Court to adjudge and
declare:

(a)

(b)

(e)

(d)

(e)

that sovereignty over the disputed parcel in the area of Lake Chad is
Cameroonian, by virtue of international law, and that that parcel is
an integral part of the territory of Cameroon;

that the Federal Republic of Nigeria has viclated and is violating the
fundamental principle of respect for frontiers inherited from coloni-
zation (uti possidetis juris), and its recent legal commitments con-
cerning the demarcation of frontiers in Lake Chad;

that the Federal Republic of Nigeria, by occupying, with the support
of its security forces, parcels of Cameroonian territory in the area of
Lake Chad, has violated and is violating its obligations under treaty
law and customary law;

that in view of these legal obligations, mentioned above, the Federal
Republic of Nigeria has the express duty of effecting an immediate
and unconditional withdrawal of its troops from Cameroonian terri-
tory in the area of Lake Chad;

that the internationally unlawful acts referred to under (a), (b), (c)

18
(e)

(f)

LAND AND MARITIME BOUNDARY (JUDGMENT) 318

and (d) above involve the responsibility of the Federal Republic of
Nigeria;

that consequently, and on account of the material and non-material
damage inflicted upon the Republic of Cameroon, reparation in an
amount to be determined by the Court is due from the Federal Repub-
lic of Nigeria to the Republic of Cameroon, which reserves the
introduction before the Court of [proceedings for] a precise assess-
ment of the damage caused by the Federal Republic of Nigeria.
That in view of the repeated incursions of Nigerian groups and
armed forces into Cameroonian territory, all along the frontier
between the two countries, the consequent grave and repeated inci-
dents, and the vacillating and contradictory attitude of the Federal
Republic of Nigeria in regard to the legal instruments defining the
frontier between the two countries and the exact course of that fron-
tier, the Republic of Cameroon respectfully asks the Court to specify
definitively the frontier between Cameroon and the Federal Republic
of Nigeria from Lake Chad to the sea.”

26. In the course of the written proceedings the following submissions were
presented by the Parties:

On behalf of the Government of Cameroon,
in the Memorial:

“The Republic of Cameroon has the honour to request that the Court
be pleased to adjudge and declare:

(a)

(b)

That the lake and land boundary between Cameroon and Nigeria
takes the following course:

— from the point at longitude 14°04’ 59” 9999 E of Greenwich and
latitude 13°05’ 00” 0001 N, it then runs through the point located
at longitude 14° 12’11”7E and latitude 12°32’17’4N;

— thence it follows the course fixed by the Franco-British Declara-
tion of 10 July 1919, as specified in paragraphs 3 to 60 of the
Thomson/Marchand Declaration, confirmed by the Exchange of
Letters of 9 January 1931, as far as the ‘very prominent peak’
described in the latter provision and called by the usual name of
‘Mount Kombon’;

— from Mount Kombon the boundary then runs to ‘Pillar 64’ men-
tioned in paragraph 12 of the Anglo-German Agreement of Obo-
kum of 12 April 1913 and follows, in that sector, the course
described in Section 6 (1) of the British Nigeria (Protectorate and
Cameroons) Order in Council of 2 August 1946;

— from Pillar 64 it follows the course described in paragraphs 13
to 21 of the Obokum Agreement of 12 April 1913 as far as
Pillar 114 on the Cross River;

— thence, as far as the intersection of the straight line joining
Bakassi Point to King Point and the centre of the navigable chan-
nel of the Akwayafe, the boundary is determined by paragraphs
16 to 21 of the Anglo-German Agreement of 11 March 1913.

That in consequence, inter alia, sovereignty over the Peninsula of
Bakassi and over the disputed parcel occupied by Nigeria in the

19

 
(c)

(d)

(e)

(f)

(g)

(h)

LAND AND MARITIME BOUNDARY (JUDGMENT) 319

area of Lake Chad, in particular over Darak and its region, is Cam-
eroonian.

That the boundary of the maritime zones appertaining respectively to
the Republic of Cameroon and to the Federal Republic of Nigeria
follows the following course:

— from the intersection of the straight line joining Bakassi Point to
King Point and the centre of the navigable channel of the
Akwayafe to ‘point 12’, that boundary is determined by the ‘com-
promise line’ entered on British Admiralty Chart No. 3343 by the
Heads of State of the two countries on 4 April 1971 (Yaoundé
Declaration) and, from that ‘point 12’ so ‘point G’, by the Dec-
laration signed at Maroua on | June 1975;

— from point G that boundary then swings south-westward in the
direction which is indicated by points G, H, I, J and K repre-
sented on the sketch-map on page 556 of this Memorial and
meets the requirement for an equitable solution, up to the outer
limit of the maritime zones which international law places under
the respective jurisdictions of the two Parties.

That by contesting the courses of the boundary defined above under
(a) and (c), the Federal Republic of Nigeria has violated and is vio-
lating the fundamental principle of respect for frontiers inherited
from colonization (uti possidetis juris) and its legal commitments
concerning the demarcation of frontiers in Lake Chad and land and
maritime delimitation.

That by using force against the Republic of Cameroon and, in par-
ticular, by militarily occupying parcels of Cameroonian territory in
the area of Lake Chad and the Cameroonian Peninsula of Bakassi,
and by making repeated incursions, both civilian and military, all
along the boundary between the two countries, the Federal Republic
of Nigeria has violated and is violating its obligations under interna-
tional treaty law and customary law.

That the Federal Republic of Nigeria has the express duty of putting
an end to its civilian and military presence in Cameroonian territory
and, in particular, of effecting an immediate and unconditional with-
drawal of its troops from the occupied area of Lake Chad and from
the Cameroonian Peninsula of Bakassi and of refraining from such
acts in the future;

That the internationally wrongful acts referred to above and described
in detail in the body of this Memorial involve the responsibility of the
Federal Republic of Nigeria.

That, consequently, and on account of the material and non-material
damage inflicted upon the Republic of Cameroon, reparation in a
form to be determined by the Court is due from the Federal Republic
of Nigeria to the Republic of Cameroon.

The Republic of Cameroon further has the honour to request the Court
to permit it to present an assessment of the amount of compensation due
to it as reparation for the damage it has suffered as a result of the inter-
nationally wrongful acts attributable to the Federal Republic of Nigeria,
at a subsequent stage of the proceedings.

These submissions are lodged subject to any points of fact and law and
any evidence that may subsequently be lodged; the Republic of Cameroon

20
LAND AND MARITIME BOUNDARY (JUDGMENT) 320

reserves the right to complete or amend them, as necessary, in accordance
with the Statute and the Rules of Court.”

in the Reply:

“The Republic of Cameroon has the honour to request that the Court
be pleased to adjudge and declare:

(a) That the land boundary between Cameroon and Nigeria takes the
following course:

— from the point at longitude 14°04’ 599999 east of Greenwich
and latitude 13°05’00”0001 north, it then runs through the
point located at longitude 14°12’11°7005 east and latitude
12° 32’ 17” 4013 north, in accordance with the Franco-British Dec-
laration of 10 July 1919 and the Thomson-Marchand Declaration
of 29 December 1929 and 31 January 1930, confirmed by the
Exchange of Letters of 9 January 1931.

— thence it follows the course fixed by these instruments as far as
the ‘very prominent peak’ described in paragraph 60 of the Thom-
son-Marchand Declaration and called by the usual name of
‘Mount Kombon’;

— from ‘Mount Kombon’ the boundary then runs to ‘Pillar 64
mentioned in paragraph 12 of the Anglo-German Agreement of
Obokum of 12 April 1913 and follows, in that sector, the course
described in Section 6 (1) of the British Nigeria (Protectorate and
Cameroons) Order in Council of 2 August 1946;

—- from Pillar 64 it follows the course described in paragraphs 13 to
21 of the Obokum Agreement of 12 April 1913 as far as Pillar 114
on the Cross River;

— thence, as far as the intersection of the straight line joining
Bakassi Point to King Point and the centre of the navigable chan-
nel of the Akwayafe, the boundary is determined by paragraphs 16
to 21 of the Anglo-German Agreement of 11 March 1913.

(b) That, in consequence, inter alia, sovereignty over the Peninsula
of Bakassi and over the disputed parcel occupied by Nigeria in the
area of Lake Chad, in particular over Darak and its region, is Cam-
eroonian.

(c) That the boundary of the maritime zones appertaining respectively to
the Republic of Cameroon and to the Federal Republic of Nigeria
follows the following course:

— from the intersection of the straight line joining Bakassi Point to
King Point and the centre of the navigable channel of the
Akwayafe to ‘point 12’, that boundary is determined by the ‘com-
promise line’ entered on British Admiralty Chart No. 3433 by the
Heads of State of the two countries on 4 April 1971 (Yaoundé
Declaration) and, from that ‘point 12’ to ‘point G’, by the Dec-
laration signed at Maroua on 1 June 1975;

— from point G that boundary then swings south-westward in the
direction which is indicated by Points G, H with co-ordinates
8° 21’ 16” east and 4° 17’00” north, I (7° 55’ 40” east and 3° 46’ 00”
north), J (7° 1208” east and 3° 12’35” north) and K (6°45’ 22”
east and 3°01’05” north), represented on the sketch-map R 21 on

21

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 321

page 411 of this Reply and which meets the requirement for an
equitable solution, up to the outer limit of the maritime zones
which international law places under the respective jurisdictions
of the two Parties.

(d) That in attempting to modify unilaterally and by force the courses of
the boundary defined above under (a) and ‘’c}, the Federal Republic
of Nigeria has violated and is violating the fundamental principle of
respect for frontiers inherited from colonization (uti possidetis juris)
and its legal commitments concerning land and maritime delimitation.

(e) That by using force against the Republic of Cameroon and, in par-
ticular, by militarily occupying parcels of Cameroonian territory in
the area of Lake Chad and the Cameroonian Peninsula of Bakassi,
and by making repeated incursions, both civilian and military, all
along the boundary between the two countries, the Federal Republic
of Nigeria has violated and is violating its obligations under interna-
tional treaty law and customary law.

(f) That the Federal Republic of Nigeria has the express duty of putting
an end to its civilian and military presence in Cameroonian territory
and, in particular, of effecting an immediate and unconditional with-
drawal of its troops from the occupied area of Lake Chad and from
the Cameroonian Peninsula of Bakassi and of refraining from such
acts in the future.

(g) That the internationally wrongful acts referred to above and described
in detail in the Memorial of the Republic of Cameroon and in the present
Reply engage the responsibility of the Federal Republic of Nigeria.

(h) That, consequently, and on account of the material and non-material
damage inflicted upon the Republic of Cameroon, reparation in a
form to be determined by the Court is due from the Federal Republic
of Nigeria to the Republic of Cameroon.

The Republic of Cameroon further has the honour to request the Court
to permit it to present an assessment of the amount of compensation due
to it as reparation for the damage it has suffered as a result of the inter-
nationally wrongful acts attributable to the Federal Republic of Nigeria,
at a subsequent stage of the proceedings.

The Republic of Cameroon also asks the Court to declare that the
counter-claims of the Federal Republic of Nigeria are unfounded both in
fact and in law, and to reject them.

These submissions are lodged subject to any points of fact and law and
any evidence that may subsequently be lodged; the Republic of Cameroon
reserves the right to supplement or amend them. as necessary, in accord-
ance with the Statute and the Rules of Court.”

in the additional pleading entitled “Observations of Cameroon by Way of
Rejoinder” :

“The Republic of Cameroon has the honour to request that it may
please the International Court of Justice to adjudge and declare that the
counter-claims of the Federal Republic of Nigeria, which appear to be
inadmissible in light of the arguments put forward in the Rejoinder, in any
event have no basis in fact or in law, and to reject them.”

22
LAND AND MARITIME BOUNDARY (JUDGMENT) 322

On behalf of the Government of Nigeria,
in the Counter-Memorial:

“For the reasons given herein, the Federal Republic of Nigeria, reserv-
ing the right to amend and modify these submissions in the light of the
further pleadings in this case, respectfully requests that the Court should:

(1) as

a preliminary matter decide to deal with the issues relating to the

land boundary;

(2) as

(3) as

to Lake Chad, adjudge and declare:

that sovereignty over the areas in Lake Chad defined in Chap-
ter 14 of this Counter-Memorial (including the Nigerian settle-
ments identified in paragraph 14.5 hereof) is vested in the Federal
Republic of Nigeria;

that the proposed ‘demarcation’ under the auspices of the Lake
Chad Basin Commission, not having been ratified by Nigeria, is
not binding upon it;

that outstanding issues of the delimitation and demarcation within
the area of Lake Chad are to be resolved by the Parties to the Lake
Chad Basin Commission within the framework of the constitution
and procedures of the Commission;

to the central sectors of the land boundary:

acknowledging that the Parties recognize that the boundary
between the mouth of the Ebeji River and the point on the thalweg
of the Akpa Yafe which is opposite the mid-point of the mouth of
Archibong Creek is delimited by the following instruments:

(a) paragraphs 3-60 of the Thomson/Marchand Declaration, con-
firmed by the Exchange of Letters of 9 January 1931,

(b) the Nigeria (Protectorate and Cameroons) Order in Council of
2 August 1946, section 6 (1) and the Second Schedule thereto,

(c) paragraphs 13-21 of the Anglo-German Demarcation Agree-
ment of 12 April 1913,

{d) Articles XV-XVII of the Anglo-German Treaty of 11 March
1913; and

acknowledging further that uncertainties as to the interpretation
and application of these instruments, and established local agree-
ments in certain areas, mean that the actual course of the bound-
ary cannot be definitively specified merely by reference to those
instruments;

affirm that the instruments mentioned above are binding on the Parties
(unless lawfully varied by them) as to the course of the land boundary;

(4) as

to the Bakassi Peninsula, adjudge and declare:

— that sovereignty over the Peninsula (as defined in Chapter 11

(5) as

hereof) is vested in the Federal Republic of Nigeria;

to the maritime boundary, adjudge and declare:

(a) that the Court lacks jurisdiction to deal with Cameroon’s claim-

line, to the extent that it impinges on areas claimed by Equatorial

23
(b)

LAND AND MARITIME BOUNDARY (JUDGMENT) 323

Guinea and/or Säo Tomé e Principe (which areas are provision-
ally identified in Figure 20.3 herein), or alternatively that Cam-
eroon’s claim is inadmissible to that extent; and

that the Parties are under an obligation, pursuant to Articles 76
and 83 of the United Nations Law of the Sea Convention, to
negotiate in good faith with a view to agreeing on an equitable
delimitation of their respective maritime zones, such delimitation
to take into account, in particular, the need to respect existing
rights to explore and exploit the mineral resources of the conti-
nental shelf, granted by either Party prior to 29 March 1994 with-
out written protest from the other, and the need to respect the
reasonable maritime claims of third States;

(6) as to Cameroon's claims of State responsibility, adjudge and declare
that those claims are unfounded in fact and law; and

(7) as to Nigeria’s counter-claims as specified in Part VI of this Counter-
Memorial, adjudge and declare that Cameroon bears responsibility to
Nigeria in respect of those claims, the amount of reparation due there-
for, if not agreed between the Parties within six months of the date of
judgment, to be determined by the Court in a further judgment.”

in the Rejoinder:

“For the reasons given herein, the Federal Republic of Nigeria, reserv-
ing the right to amend and modify these submissions in the light of any
further pleadings in this case, respectfully requests that the Court should:

(1) as to the Bakassi Peninsula, adjudge and declare:

(a)
(b)

that sovereignty over the Peninsula is vested in the Federal Repub-
lic of Nigeria;

that Nigeria’s sovereignty over Bakassi extends up to the bound-
ary with Cameroon described in Chapter 11 of Nigeria’s Counter-
Memorial;

(2) as to Lake Chad, adjudge and declare:

(a)

(b)

(ce)

(d)

that the proposed ‘demarcation’ under the auspices of the Lake
Chad Basin Commission, not having been ratified by Nigeria, is
not binding upon it;

that sovereignty over the areas in Lake Chad defined in para-
graph 5.9 of this Rejoinder and depicted in Figs. 5.2 and 5.3
facing page 242 (and including the Nigerian settlements identi-
fied in paragraph 4.1 of this Rejoinder) is vested in the Federal
Republic of Nigeria;

that outstanding issues of the delimitation and demarcation within
the area of Lake Chad are to be resolved by the parties to the
Lake Chad Basin Commission within the framework of the con-
stitution and procedures of the Commission;

that in any event, the operation intended to lead to an overall
delimitation of boundaries on Lake Chad is legally without preju-

24
LAND AND MARITIME BOUNDARY (JUDGMENT) 324

dice to the title to particular areas of the Lake Chad region inher-
ing in Nigeria as a consequence of the historical consolidation of
title and the acquiescence of Cameroon;

(3) as to the central sectors of the land boundary, adjudge and declare:

(a)
(b)

(ce)

(d)

that the Court’s jurisdiction extends to the definitive specification
of the land boundary between Lake Chad and the sea;

that the mouth of the Ebeji, marking the beginning of the land
boundary, is located at the point where the north-east channel of
the Ebeji flows into the feature marked ‘Pond’ on the Map shown
as Fig. 7.1 of this Rejoinder, which location is at latitude
12° 31’ 45”N, longitude 14° 13°00” E (Adindan Datum);

that subject to the clarifications, interpretations and variations
explained in Chapter 7 of this Rejoinder, the land boundary
between the mouth of the Ebeji and the point on the thalweg of
the Akpa Yafe which is opposite the mid-point of the mouth of
Archibong Creek is delimited by the terms of:

(i) paragraphs 2-61 of the Thomson-Marchand Declaration,
confirmed by the Exchange of Letters of 9 January 1931;

(ii) the Nigeria (Protectorate and Cameroons) Order in Council
of 2 August 1946, section 6 (1) and the Second Schedule
thereto;

(iii) paragraphs 13-21 of the Anglo-German Demarcation Agree-
ment of 12 April 1913; and

Gv) Articles XV to XVII of the Anglo-German Treaty of
11 March 1913;

that the effect of the first two of those instruments, as clarified,
interpreted or varied in the manner identified by Nigeria, is as set
out in the Appendix to Chapter 8 and delineated in the maps in
the Atlas submitted with this Rejoinder

(4) as to the maritime boundary, adjudge and declare:

(a)

(b)

that the Court lacks jurisdiction over Cameroon’s maritime claim
from the point at which its claim line enters waters claimed by or
recognized by Nigeria as belonging to Equatorial Guinea, or
alternatively that Cameroon’s claim is inadmissible to that extent;

that Cameroon’s claim to a maritime boundary based on the glo-
bal division of maritime zones in the Gulf of Guinea is inadmis-
sible, and that the Parties are under an obligation, pursuant to
Articles 74 and 83 of the United Nations Law of the Sea Conven-
tion, to negotiate in good faith with a view to agreeing on an
equitable delimitation of their respective maritime zones, such
delimitation to take into account, in particular, the need to
respect existing rights to explore and exploit the mineral resources
of the continental shelf, granted by either Party prior to 29 March
1994 without written protest from the other, and the need to
respect the reasonable maritime claims of third States;

25
LAND AND MARITIME BOUNDARY (JUDGMENT) 325

(c) in the alternative, that Cameroon’s claim to a maritime boundary
based on the global division of maritime zones in the Gulf of
Guinea is unfounded in law and is rejected;

(d) that, to the extent that Cameroon’s claim to a maritime boundary
may be held admissible in the present proceedings, Cameroon’s
claim to a maritime boundary to the west and south of the area
of overlapping licences, as shown on Fig. 10.2 of this Rejoinder,
is rejected ;

fe) that the respective territorial waters of the two States are divided
by a median line boundary within the Rio del Rey;

(f) that, beyond the Rio del Rey, the respective maritime zones of the
Parties are to be delimited in accordance with the principle of
equidistance, to the point where the line so drawn meets the
median line boundary with Equatorial Guinea at approximately
4° 6’N, 8°30°E;

(5) as to Cameroon’s claims of State responsibility, adjudge and declare:

that, to the extent to which any such claims are still maintained by
Cameroon, and are admissible, those claims are unfounded in fact and
law; and

(6) as to Nigeria's counter-claims, as specified in Part VI of the Counter-
Memorial and in Chapter 18 of this Rejoinder, adjudge and declare:

that Cameroon bears responsibility to Nigeria in respect of each of
those claims, the amount of reparation due therefor, if not agreed
between the Parties within six months of the date of judgment, to be
determined by the Court in a further judgment.”

27. At the oral proceedings, the following submissions were presented by the
Parties:

On behalf of the Government of Cameroon,

“Pursuant to the provisions of Article 60, paragraph 2, of the Rules of
Court the Republic of Cameroon has the honour to request that the Inter-
national Court of Justice be pleased to adjudge and declare:

(a) That the land boundary between Cameroon and Nigeria takes the
following course:

— from the point designated by the co-ordinates 13°05’ north and
14°05’ east, the boundary follows a straight line as far as the
mouth of the Ebeji, situated at the point located at the co-ordi-
nates 12°32’17” north and 14° 12’ 12” east, as defined within the
framework of the LCBC and constituting an authoritative inter-
pretation of the Miiner-Simon Declaration of 10 July 1919 and
the Thomson-Marchand Declarations of 29 December 1929 and
31 January 1930, as confirmed by the Exchange of Letters of
9 January 1931; in the alternative, the mouth of the Ebeji is situ-
ated at the point located at the co-ordinates 12°31’ 12” north and
14° 11748” east;

— from that point it follows the course fixed by those instruments as

26

 
(b)

(c)

(d)

(e)

fp

LAND AND MARITIME BOUNDARY (JUDGMENT) 326

far as the ‘very prominent peak’ described in paragraph 60 of the
Thomson-Marchand Declaration and called by the usual name of
‘Mount Kombon’;

— from ‘Mount Kombon’ the boundary then runs to ‘Pillar 64
mentioned in paragraph 12 of the Anglo-German Agreement of
Obokum of 12 April 1913 and follows, in that sector, the course
described in Section 6 (1) of the British Nigeria (Protectorate and
Cameroons) Order in Council of 2 August 1946;

— from Pillar 64 it follows the course described in paragraphs 13 to
21 of the Obokum Agreement of 12 April 1913 as far as Pillar 114
on the Cross River;

-— thence, as far as the intersection of the straight line from Bakassi
Point to King Point with the centre of the navigable channel of
the Akwayafe, the boundary is determined by paragraphs XVI to
XXI of the Anglo-German Agreement of 11 March 1913.

That in consequence, inter alia, sovereignty over the peninsula of
Bakassi and over the disputed parcel occupied by Nigeria in the
area of Lake Chad, in particular over Darak and its region, is Cam-
eroonian.

That the boundary of the maritime areas appertaining respectively to
the Republic of Cameroon and to the Federal Republic of Nigeria
takes the following course:

— from the intersection of the straight line from Bakassi Point to
King Point with the centre of the navigable channel of the
Akwayafe to point ‘12’, that boundary is confirmed by the ‘com-
promise line’ entered on British Admiralty Chart No. 3433 by the
Heads of State of the two countries on 4 April 1971 (Yaoundé II
Declaration) and, from that point 12 to point ‘G’, by the Declara-
tion signed at Maroua on | June 1975;

— from point G the equitable line follows the direction indicated by
points G, H (co-ordinates 8°21’16” east and 4°17 north), I
(7° 55’ 40” east and 3°46’ north), J (7° 12’08” east and 3° 12’ 35”
north), K (6° 45’ 22’ east and 3° 01’05” north), and continues from
K up to the outer limit of the maritime zones which international
law places under the respective jurisdiction of the two Parties.

That in attempting to modify unilaterally and by force the courses of
the boundary defined above under (a) and (c), the Federal Republic
of Nigeria has violated and is violating the fundamental principle of
respect for frontiers inherited from colonization (uti possidetis juris},
as well as its legal obligations concerning the land and maritime
delimitation.

That by using force against the Republic of Cameroon and, in par-
ticular, by militarily occupying parcels of Cameroonian territory in
the area of Lake Chad and the Cameroonian peninsula of Bakassi,
and by making repeated incursions throughout the length of the
boundary between the two countries, the Federal Republic of Nigeria
has violated and is violating its obligations under international treaty
law and customary law.

That the Federal Republic of Nigeria has the express duty of putting
an end to its administrative and military presence in Cameroonian
territory and, in particular, of effecting an immediate and uncondi-

27

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 327

tional evacuation of its troops from the occupied area of Lake Chad
and from the Cameroonian peninsula of Bakassi and of refraining
from such acts in the future.

(g) That in failing to comply with the Order for the indication of provi-

sional measures rendered by the Court on 15 March 1996 the Federal
Republic of Nigeria has been in breach of its international obliga-
tions.

(h) That the internationally wrongful acts referred to above and described

in detail in the written pleadings and oral argument of the Republic
of Cameroon engage the responsibility of the Federal Republic of
Nigeria.

That, consequently, on account of the material and moral injury suf-
fered by the Republic of Cameroon reparation in a form to be deter-
mined by the Court is due from the Federal Republic of Nigeria to
the Republic of Cameroon.

The Republic of Cameroon further has the honour to request the Court
to permit it, at a subsequent stage of the proceedings, to present an assess-
ment of the amount of compensation due to it as reparation for the injury
suffered by it as a result of the internationally wrongful acts attributable to
the Federal Republic of Nigeria.

The Republic of Cameroon also asks the Court to declare that the
counter-claims of the Federal Republic of Nigeria are unfounded both in
fact and in law, and to reject them.”

On behalf of the Government of Nigeria,

“The Federal Republic of Nigeria respectfully requests that the Court
should

1.

2.

as to the Bakassi Peninsula, adjudge and declare:

(a) that sovereignty over the Peninsula is vested in the Federal Repub-
lic of Nigeria;

(b) that Nigeria’s sovereignty over Bakassi extends up to the bound-
ary with Cameroon described in Chapter 11 of Nigeria’s Counter-
Memorial;

as to Lake Chad, adjudge and declare:

fa} that the proposed delimitation and demarcation under the aus-
pices of the Lake Chad Basin Commission, not having been
accepted by Nigeria, is not binding upon it;

(b) that sovereignty over the areas in Lake Chad defined in para-
graph 5.9 of Nigeria’s Rejoinder and depicted in Figs. 5.2 and 5.3
facing page 242 (and including the Nigerian settlements identified
in paragraph 4.1 of Nigeria’s Rejoinder) is vested in the Federal
Republic of Nigeria;

(c) that in any event the process which has taken place within the
framework of the Lake Chad Basin Commission, and which was
intended to lead to an overall delimitation and demarcation of
boundaries on Lake Chad, is legally without prejudice to the title
to particular areas of the Lake Chad region inhering in Nigeria as
a consequence of the historical consolidation of title and the
acquiescence of Cameroon;

28
LAND AND MARITIME BOUNDARY (JUDGMENT) 328

3. as to the central sectors of the land boundary, adjudge and declare:

(a)
(b)

(c)

(d)

that the Court’s jurisdiction extends to the definitive specification
of the land boundary between Lake Chad and the sea;

that the mouth of the Ebeji, marking the beginning of the land
boundary, is located at the point where the north-east channel of
the Ebeji flows into the feature marked ‘Pond’ on the map shown
as Fig. 7.1 of Nigeria’s Rejoinder, which location is at latitude
12°31’45”N, longitude 14° 13’00” E (Adindan Datum);

that subject to the interpretations proposed in Chapter 7 of Nige-
ria’s Rejoinder, the land boundary between the mouth of the Ebeji
and the point on the thalweg of the Akpa Yafe which is opposite
the midpoint of the mouth of Archibong Creek is delimited by the
terms of the relevant boundary instruments, namely:

(i) paragraphs 2-61 of the Thomson-Marchand Declaration, con-
firmed by the Exchange of Letters of 9 January 1931;

(ii) the Nigeria (Protectorate and Cameroons) Order in Council
of 2 August 1946 (Section 6 (1) and the Second Schedule
thereto);

(iii) paragraphs 13-21 of the Anglo-German Demarcation Agree-
ment of 12 April 1913; and

(iv) Articles XV to XVII of the Anglo-German Treaty of
11 March 1913; and

that the interpretations proposed in Chapter 7 of Nigeria’s Rejoin-
der, and the associated action there identified in respect of each
of the locations where the delimitation in the relevant boundary
instruments is defective or uncertain, are confirmed ;

4. as to the maritime boundary, adjudge and declare:

(a)

(b)

(e)

that the Court lacks jurisdiction over Cameroon’s maritime claim
from the point at which its claim line enters waters claimed against
Cameroon by Equatorial Guinea, or alternatively that Cameroon’s
claim is inadmissible to that extent;

that Cameroon’s claim to a maritime boundary based on the glo-
bal division of maritime zones in the Gulf of Guinea is inadmis-
sible, and that the Parties are under an obligation, pursuant to
Articles 74 and 83 of the United Nations Law of the Sea Conven-
tion, to negotiate in good faith with a view to agreeing on an
equitable delimitation of their respective maritime zones, such
delimitation to take into account, in particular, the need to
respect existing rights to explore and exploit the mineral resources
of the continental shelf, granted by either Party prior to 29 March
1994 without written protest from the other, and the need to
respect the reasonable maritime claims of third States;

in the alternative, that Cameroon’s claim to a maritime boundary

29
LAND AND MARITIME BOUNDARY (JUDGMENT) 329

based on the global division of maritime zones in the Gulf of
Guinea is unfounded in law and is rejected;

{d) that, to the extent that Cameroon’s claim to a maritime boundary
may be held admissible in the present proceedings, Cameroon’s
claim to a maritime boundary to the west and south of the area of
overlapping licences, as shown in Fig. 10.2 of Nigeria’s Rejoinder,
is rejected ;

(e) that the respective territorial waters of the two States are divided
by a median line boundary within the Rio del Rey;

(f) that, beyond the Rio del Rey, the respective maritime zones of the
Parties are to be delimited by a line drawn in accordance with the
principle of equidistance, until the approximate point where that
line meets the median line boundary with Equatorial Guinea, i.e.
at approximately 4° 6’ N, 8° 30’ E;

5. as to Cameroon's claims of State responsibility, adjudge and declare:

that, to the extent to which any such claims are still maintained by
Cameroon, and are admissible, those claims are unfounded in fact and
law; and,

6. as to Nigeria’s counter-claims as specified in Part VI of Nigeria’s
Counter-Memorial and in Chapter 18 of Nigeria’s Rejoinder, adjudge
and declare:

that Cameroon bears responsibility to Nigeria in respect of each of
those claims, the amount of reparation due therefor, if not agreed
between the Parties within six months of the date of judgment, to be
determined by the Court in a further judgment.”

*

28. At the end of the written statement submitted by it in accordance with
Article 85, paragraph 1, of the Rules of Court, Equatorial Guinea stated inter
alia:

“Equatorial Guinea’s request is simple and straightforward, founded in
the jurisprudence of the Court, makes good sense in the practice of the
international community and is consistent with the practice of the three
States in the region concerned: its request is that the Court refrain from
delimiting a maritime boundary between Nigeria and Cameroon in any
area that is more proximate to Equatorial Guinea than to the Parties to
the case before the Court. Equatorial Guinea believes it has presented a
number of good reasons for the Court to adopt this position.”

29. At the end of the oral observations submitted by it with respect to the
subject-matter of the intervention in accordance with Article 85, paragraph 3,
of the Rules of Court, Equatorial Guinea stated inter alia:

“[W]e ask the Court not to delimit a maritime boundary between Cam-
eroon and Nigeria in areas lying closer to Equatorial Guinea than to the
coasts of the two Parties or to express any opinion which could prejudice
our interests in the context of our maritime boundary negotiations with

30
LAND AND MARITIME BOUNDARY (JUDGMENT) 330

our neighbours . . . Safeguarding the interests of the third State in these
proceedings means that the delimitation between Nigeria and Cameroon
decided by the Court must necessarily remain to the north of the median
line between Equatorial Guinea’s Bioko Island and the mainland.”

*
* *

30. Cameroon and Nigeria are States situated on the west coast of
Africa. Their land boundary extends from Lake Chad in the north to the
Bakassi Peninsula in the south. Their coastlines are adjacent and are
washed by the waters of the Gulf of Guinea.

Four States border Lake Chad: Cameroon, Chad, Niger and Nigeria.
The waters of the lake have varied greatly over time.

In its northern part, the land boundary between Cameroon and Nigeria
passes through hot dry plains around Lake Chad, at an altitude of about
300 m. It then passes through mountains, cultivated high ground or pas-
tures, watered by various rivers and streams. It ther descends in stages to
areas of savannah and forest until it reaches the sea.

The coastal region where the southern part of the land boundary ends
is the area of the Bakassi Peninsula. This peninsula, situated in the hol-
low of the Gulf of Guinea, is bounded by the River Akwayafe to the west
and by the Rio del Rey to the east. It is an amphibious environment,
characterized by an abundance of water, fish stocks and mangrove
vegetation. The Gulf of Guinea, which is concave in character at the level
of the Cameroonian and Nigerian coastlines, is bounded by other States,
in particular by Equatorial Guinea, whose Bioko Island lies opposite
the Parties’ coastlines.

kOO*

31. The dispute between the Parties as regards their land boundary
falls within an historical framework marked initially, in the nineteenth
and early twentieth centuries, by the actions of the European Powers
with a view to the partitioning of Africa, followed by changes in the
status of the relevant territories under the League of Nations mandate
system, then the United Nations trusteeships, and finally by the territo-
ries’ accession to independence. This history is reflected in a number of
conventions and treaties, diplomatic exchanges, certain administrative
instruments, maps of the period and various documents, which have been
provided to the Court by the Parties.

The delimitation of the Parties’ maritime boundary is an issue of more
recent origin, the history of which likewise involves various international
instruments.

32. The Court will now give some particulars of the principal instru-
ments which are relevant for purposes of determining the course of the

31
LAND AND MARITIME BOUNDARY (JUDGMENT) 331

land and maritime boundary between the Parties. It will later describe in
detail and analyse certain of those instruments.

33. At the end of the nineteenth and the beginning of the twentieth
centuries, various agreements were concluded by Germany, France and
Great Britain to delirnit the boundaries of their respective colonial terri-
tories. Thus the boundary between France and Great Britain was defined
by the Convention between those two States Respecting the Delimitation
of the Frontier between the British and French Possessions to the East of
the Niger, signed at London on 29 May 1906 (hereinafter the “Franco-
British Convention of 1906”), as supplemented by ä Protocol of the same
name dated 19 February 1910 (hereinafter the “Franco-British Protocol
of 1910”). The Franco-German boundary was defined by the Convention
between the French Republic and Germany for the Delimitation of the
Colonies of French Congo and of Cameroon and French and German
Spheres of Influence in the Region of Lake Chad, signed at Berlin on
15 March 1894, and by the Franco-German Convention Confirming the
Protocol of 9 April 1908 Defining the Boundaries between the French
Congo and Cameroon, signed at Berlin on 18 Apri! 1908 (hereinafter the
“Franco-German Convention of 1908”). The boundary between Great
Britain and Germany was first defined by the Agreement between Great
Britain and Germany respecting Boundaries in Africa, signed at Berlin
on 15 November 1893, and supplemented by a further Agreement of
19 March 1906 respecting the Boundary between British and German
Territories from Yola to Lake Chad (hereinafter the “Anglo-German
Agreement of 1906”). The southern part of the boundary was subse-
quently redefined by two Agreements concluded between Great Britain
and Germany in 1913. The first of these Agreements, signed in London
on 11 March 1913 (hereinafter, the “Anglo-German Agreement of
11 March 1913”), concerned “(1) The Settlement of the Frontier between
Nigeria and the Cameroons, from Yola to the Sea and (2) The Regula-
tion of Navigation on the Cross River” and covered some 1,100 km of
boundary; the second, signed at Obokum on 12 April 1913 by Hans
Detzner and W. V. Nugent representing Germany and Great Britain
respectively (hereinafter the “Anglo-German Agreement of 12 April
1913”), concerned the Demarcation of the Anglo-German Boundary
between Nigeria and the Cameroons from Yola te the Cross River and
included eight accompanying maps.

34. At the end of the First World War, all the territories belonging to
Germany in the region, extending from Lake Chad to the sea, were
apportioned between France and Great Britain by the Treaty of Ver-
sailles and then placed under British or French mandate by agreement
with the League of Nations. As a result it was necessary to define the
limits separating the mandated territories. The first instrument drawn up
for this purpose was the Franco-British Declaration signed on 10 July
1919 by Viscount Milner, the British Secretary of State for the Colonies,
and Henry Simon, the French Minister for the Colonies (hereinafter the
“Milner-Simon Declaration”). With a view to clarifying this initial mstru-

32
LAND AND MARITIME BOUNDARY (JUDGMENT) 332

ment, on 29 December 1929 and 31 January 1930 Sir Graeme Thomson,
Governor of the Colony and Protectorate of Nigeria, and Paul March-
and, commissaire de la République francaise au Cameroun, signed a
further very detailed agreement (hereinafter the “Thomson-Marchand
Declaration”). This Declaration was approved and incorporated in an
Exchange of Notes dated 9 January 1931 between A. de Fleuriau, the
French Ambassador in London, and Arthur Henderson, the British For-
eign Minister (hereinafter the “Henderson-Fleuriau Exchange of Notes”).

35. Following the Second World War, the British and French man-
dates over the Cameroons were replaced by United Nations trusteeship
agreements. The trusteeship agreements for the British Cameroons and
for the Cameroons under French administration were both approved by
the General Assembly on 13 December 1946. These agreements referred
to the line laid down by the Milner-Simon Declaration to describe the
respective territories placed under the trusteeship of the two European
Powers.

Pursuant to a decision taken by Great Britain on 2 August 1946
regarding the territories then under British mandate, namely the 1946
Order in Council Providing for the Administration of the Nigeria Pro-
tectorate and Cameroons (hereinafter the “1946 Order in Council”), the
regions placed under its trusteeship were divided into two for adminis-
trative purposes, thus giving birth to the Northern Cameroons and the
Southern Cameroons. The 1946 Order in Counci) contained a series of
provisions describing the line separating these two regions and provided
that they would be administered from Nigeria.

On 1 January 1960 the French Cameroons acceded to independence on
the basis of the boundaries inherited from the previous period. Nigeria
did likewise on 1 October 1960.

In accordance with United Nations directives, the British Government
organized separate plebiscites in the Northern and Southern Cameroons,
“in order to ascertain the wishes of the inhabitants . . . concerning their
future” (General Assembly resolution 1350 (XIID) of 13 March 1959). In
those plebiscites, held on 11 and 12 February 1961, the population of the
Northern Cameroons “decided to achieve independence by joining the
independent Federation of Nigeria”, whereas the population of the South-
ern Cameroons “decided to achieve independence by joining the inde-
pendent Republic of Cameroon” (General Assembly resolution 1608 (XV)
of 21 April 1961).

36. As regards the frontier in Lake Chad, on 22 May 1964 the four
States bordering the lake signed a Convention establishing the Lake
Chad Basin Commission (hereinafter the “LCBC”). As the Court recalled
in its Judgment of 11 June 1998 (Land and Maritime Boundary between
Cameroon and Nigeria (Cameroon v. Nigeria), Preliminary Objections,
Judgment, 1 C.J. Reports 1998, pp. 304-305, paras. 64-65), the functions
of the LCBC are laid down in Article [X of its Statute, as annexed to the

33
LAND AND MARITIME BOUNDARY (JUDGMENT) 333

1964 Convention. Under the terms of this provision, the LCBC inter alia
prepares “general regulations which will permit the full application of the
principles set forth in the present Convention and its annexed Statute,
and [to] ensure their effective application”. It exercises various powers
with a view to co-ordinating action by the member States regarding the
use of the waters of the basin. According to Article IX, paragraph (g),
one of its functions is “to examine complaints and to promote the settle-
ment of disputes”. Over the years the member States of the LCBC have
conferred certain additional powers on it. Thus, following incidents in
1983 among riparian States in the Lake Chad area, an extraordinary
meeting of the LCBC was called from 21 to 23 July 1983 in Lagos
(Nigeria), on the initiative of the Heads of State concerned, in order to
give it the task of dealing with certain boundary and security issues. The
LCBC has met regularly since to discuss these issues.

37. The question of the boundary in Bakassi and of sovereignty over
the peninsula also involves specific instruments.

On 10 September 1884 Great Britain and the Kings and Chiefs of Old
Calabar concluded a Treaty of Protection (hereinafter the “1884 Treaty”).
Under this Treaty, Great Britain undertook to extend its protection to
these Kings and Chiefs, who in turn agreed and promised inter alia to
refrain from entering into any agreements or treaties with foreign nations
or Powers without the prior approval of the British Government.

Shortly before the First World War, the British Government con-
cluded two agreements with Germany, dated respectively 11 March and
12 April 1913 (see paragraph 33 above), whose objects included “the
Settlement of the Frontier between Nigeria and the Cameroons, from
Yola to the Sea” and which placed the Bakassi Peninsula in German ter-
ritory.

38. The maritime boundary between Cameroon and Nigeria was not
the subject of negotiations until relatively recently Thus, apart from the
Anglo-German Agreements of 11 March and 12 April 1913 in so far as
they refer to the endpoint of the land boundary on the coast, all the legal
instruments concerning the maritime boundary between Cameroon and
Nigeria post-date the independence of those two States.

In this regard, the two countries agreed to establish a “joint boundary
commission”, which on 14 August 1970, at the conclusion of a meeting
held in Yaoundé (Cameroon), adopted a declaration (hereinafter the
“Yaoundé I Declaration”) whereby Cameroon and Nigeria decided that
“the delimitation of the boundaries between the two countries [would] be
carried out in three stages”, the first of these being “the delimitation of
the maritime boundary”.

The work of that commission led to a second declaration, done at
Yaoundé on 4 April 1971 (hereinafter the “Yaoundé IT Declaration”),

34
LAND AND MARITIME BOUNDARY (JUDGMENT) 334

whereby the Heads of State of the two countries agreed to regard as their
maritime boundary, “as far as the 3-nautical-mile limit”, a line running
from a point | to a point 12, which they had drawn and signed on British
Admiralty Chart No. 3433 annexed to that declaration.

Four years later, on 1 June 1975, the Heads of State of Cameroon and
Nigeria signed an agreement at Maroua (Cameroon) for the partial
delimitation of the maritime boundary between the two States (herein-
after the “Maroua Declaration”). By this declaration they agreed to extend
the line of their maritime boundary, and accordingly adopted a boundary
line defined by a series of points running from point 12 as referred to
above to a point designated as G. British Admiralty Chart No. 3433,
marked up accordingly, was likewise annexed to that Declaration.

* Ok

39. Having described the geographical and historical background to
the present dispute, the Court will now address the delimitation of the
different sectors of the boundary between Cameroon and Nigeria. To do
so, the Court will begin by defining the boundary line in the Lake Chad
area. It will then determine the line from Lake Chad to the Bakassi
Peninsula, before examining the question of the boundary in Bakassi and
of sovereignty over the peninsula. The Court will then address the ques-
tion of the delimitation between the two States’ respective maritime
areas. The last part of the Judgment will be devoted to the issues of State
responsibility raised by the Parties.

x * +

40. The Court will first address the issue of the delimitation of the
boundary in the Lake Chad area. In its final submissions Cameroon
requests the Court to adjudge and declare that in this area the boundary
between the two Parties takes the following course:

“from the point designated by the co-ordinates 13°05’N and
14°05’E, the boundary follows a straight line as far as the mouth
of the Ebeji, situated at the point located at the co-ordinates
12°32’17”N and 14°12’12”E, as defined within the framework of
the LCBC and constituting an authoritative interpretation of the
Milner-Simon Declaration of 10 July 1919 and the Thomson-March-
and Declarations of 29 December 1929 and 3: January 1930, as con-
firmed by the Exchange of Letters of 9 January 1931; in the alter-
native, the mouth of the Ebeji is situated at the point located at the
co-ordinates 12°31°12"N and 14° 11748’E”.

In its final submissions, Nigeria, for its part, requests the Court to
adjudge and declare:

35
LAND AND MARITIME BOUNDARY (JUDGMENT) 335

“fa) that the proposed delimitation and demarcation under the
auspices of the Lake Chad Basin Commission, not having
been accepted by Nigeria, is not binding upon it;

(b) that sovereignty over the areas in Lake Chad defined in para-
graph 5.9 of Nigeria’s Rejoinder and depicted in figs. 5.2 and
5.3 facing page 242 (and including the Nigerian settlements
identified in paragraph 4.1 of Nigeria’s Rejoinder) is vested in
the Federal Republic of Nigeria;

{c) that in any event the process which has taken place within the
framework of the Lake Chad Basin Commission, and which
was intended to lead to an overall delimitation and demarca-
tion of boundaries on Lake Chad, is legally without prejudice
to the title to particular areas of the Lake Chad region inher-
ing in Nigeria as a consequence of the historical consolidation
of title and the acquiescence of Cameroon”.

Since Cameroon and Nigeria disagree on the existence of a definitive
delimitation in the Lake Chad area, the Court wil! first examine whether
the 1919 Declaration and the subsequent instruments which bear on
delimitation in this area have established a frontier that is binding on the
Parties. The Court will subsequently address the argument of Nigeria
based on the historical consolidation of its claimed title.

* OX

41. In support of its position, Cameroon argues generally that its
boundary with Nigeria in Lake Chad was the subject of a conventional
delimitation between France and the United Kingdom, the former colo-
nial Powers, and of a demarcation under the auspices of the LCBC.

According to Cameroon, the boundary line in Lake Chad was estab-
lished by the Milner-Simon Declaration of 1919. Article 1 of the “Descrip-
tion of the Franco-British frontier, marked on the [Moisel] map of the
Cameroons, scale 1/300,000”, annexed to that Declaration, stated that
the frontier would start “from the meeting-point cf the three old British,
French and German frontiers situated in Lake Chad in latitude 13°05’N
and in approximately longitude 14°05’E of Greenwich” and that from
there the frontier would be determined by “[a] straight line to the mouth
of the Ebeji”. The boundary line established by this Declaration was ren-
dered more precise by the Thomson-Marchand Declaration of 1929-
1930, the text of which was subsequently incorporated in the Henderson-
Fleuriau Exchange of Notes of 1931. Accordingly, Cameroon claims that
the boundary in Lake Chad was delimited by this latter instrument.

42. Cameroon also cites certain maps, which ere claimed to confirm
the course of the conventionally delimited boundary. In particular, Came-
roon cites the Moisel map annexed to the Milner-Simon Declaration, the

36
LAND AND MARITIME BOUNDARY (JUDGMENT) 336

relevant sheet of which was published in 1912, and the map appended to
the Thomson-Marchand Declaration, which, it argues, constitutes the
official map annexed to the Henderson-Fleuriau Exchange of Notes of
1931 and has thus acquired the value of a “territorial title”. Cameroon
points out that these maps have “never been the subject of the slightest
representation or objection from the United Kingdom or the Federal
Republic of Nigeria” and that “[t]here exists no map, not even a Nigerian
one, showing a boundary line as claimed by Nigeria in Lake Chad”.

Cameroon contends that the line of the boundary was expressly incor-
porated in the Trusteeship Agreement for the Territory of Cameroon
under French administration approved by the General Assembly of the
United Nations on 13 December 1946 and was subsequently “transferred
to Cameroon and Nigeria on independence by application of the prin-
ciple of uti possidetis”.

43. Cameroon further contends that changes in the physical character-
istics of Lake Chad and of the Ebeji River cannot affect the course of the
boundary line, for, “[b]y opting in this sector of the boundary to apply
the technique of geographical co-ordinates joined by a straight line, the
contracting parties protected the boundary line against natural variation
in the configuration of the lake and its tributary river”; and that this
desire to achieve a stable, definitive boundary despite hydrological varia-
tions is, moreover, borne out by prior agreements relative to the status
of the islands in Lake Chad (Franco-British Convention of 1906 and
Franco-German Convention of 1908). In any event, according to
Cameroon, under Article 62, paragraph 2, of the Vienna Convention of
23 May 1969 on the Law of Treaties, a fundamental change of circum-
stances is not applicable to a treaty establishing a boundary.

44. Nor, in Cameroon’s view, can the conventional delimitation in
Lake Chad be called into question because there has been no effective
demarcation of the boundary on the ground. Cameroon argues in that
respect that Nigeria

“has, in principle, recognized the international boundaries in Lake
Chad that were established prior to its independence, and the matter
of the determination of those lake frontiers had never been addressed
prior to the border incidents that occurred in the Lake between
Nigeria and Chad from April to June 1983”.

Cameroon recalls that, following those incidents,

“the Heads of State of the Member countries of the LCBC approved
a proposal aimed at the convening, at the earliest possible time, of a
meeting of the Commission at ministerial level, with a view to setting
up a joint technical committee to be entrusted with the delimitation
of the international boundaries between the four States which
between them share Lake Chad”,

and that the LCBC accordingly held an Extraordinary Session from 21 to
23 July 1983 in Lagos at which two technical sub-committees were

37
LAND AND MARITIME BOUNDARY (JUDGMENT) 337

formed: “a sub-committee responsible for border delimitation and a sub-
committee responsible for security”. Cameroon further states that “[t]he
terminology employed by the parties [was] imprecise in places, as hap-
pens in such circumstances”, but that “an examination of the mandate
given to the Commissioners and experts charged with the operation
leaves no room for doubt”: it was “confined to the demarcation of the
boundary, to the exclusion of any delimitation operation”.

As evidence of this Cameroon cites the fact that the sub-committee
responsible for border delimitation retained as working documents vari-
ous bilateral conventions and agreements concluded between Germany,
France and the United Kingdom between 1906 and 1931, including the
Henderson-Fleuriau Exchange of Notes of 1931. Cameroon points out
that the delimitation instruments thus relied on “were never disputed by
the representatives of Nigeria throughout the proceedings, even at the
highest level, in particular during the summits cf Heads of State and
Government”, that “[t]he demarcation of boundaries in Lake Chad has
been the subject of significant work over a good ten years” and that “[i]n
this regard the riparian States of Lake Chad have co-operated at all
levels: experts, Commissioners, Ministers, Heads of States — without the
slightest reservation being raised as to the quality of work accomplished
over a very substantial period”. Cameroon emphasizes that, inter alia,
the LCBC defined more precisely the co-ordinates of the tripoint in Lake
Chad (which were fixed at 13°05/00”0001 latitude North and
14° 04’ 59”9999 longitude East) and also defined those of the mouth of
the Ebeji, as described in the Henderson-Fleuriau Exchange of Notes
(fixing them at 12°32’17”4 North and 14° 12’11”7 East). It further states
that those co-ordinates were approved by the national Commissioners of
Cameroon, Chad, Niger and Nigeria on 2 December 1988.

According to Cameroon, the overall validity of the demarcation works
carried out under the auspices of the LCBC is to be addressed in the fol-
lowing terms:

“The demarcation operation proper was at certain points criticized
by the Nigerian representatives. However, those representatives ulti-
mately declared themselves satisfied with the accuracy of these opera-
tions. All the works were approved unanimously by the experts, the
Commissioners and the Heads of State themselves. At no time did
the Nigerian representatives call into question the conventional
delimitation or the instruments which decided it. It was only at the
ratification stage that Nigeria made its opposition known.”

Cameroon contends that Nigeria’s refusal to ratify the result of the
boundary demarcation work in Lake Chad in no way impugns the valid-
ity of the previous delimitation instruments; it simply demonstrates how
far Nigeria has drawn back from the demarcation operation carried out
by the LCBC.

45. For its part, Nigeria contends that the Lake Chad area has never
been the subject of any form of delimitation. It argues that the Thomson-

38
LAND AND MARITIME BOUNDARY (JUDGMENT) 338

Marchand Declaration of 1929-1930 did not involve a final determina-
tion of the Anglo-French boundary in regard to Lake Chad but provided
for delimitation by a boundary commission. Nigeria further points out
that, according to the Note signed by the British Secretary of State,
Henderson, the Thomson-Marchand Declaration “[was] only the result
of a preliminary survey” and that “the actual delimitation [could] now be
entrusted to the boundary commission envisaged for this purpose by
Article | of the Mandate”. In Nigeria’s opinion, it was thus clearly
apparent from the 1931 Henderson-Fleuriau Exchange of Notes that in
relation to Lake Chad, by contrast with other parts of the land boundary
between the two Parties, these arrangements were “essentially procedural
and programmatic” and it was only after the delimitation work had been
carried out — which was not the case for Lake Chad — that there would
be agreement.

According to Nigeria, the use in Article 1 of the “Description of the
Franco-British frontier, marked on the [Moisel] map of the Cameroons,
scale 1/300,000”, annexed to the 1919 Milner-Simon Declaration, of the
word “approximately”, in relation to 14°05’ E, together with the fact that
the mouth of the Ebeji has shifted through time, meant that the frontier
in this area was still not fully delimited. Subsequent instruments did not,
according to Nigeria, rectify these shortcomings; and the absence of a
fully delimited frontier was one of several reasons why there was no
demarcation of the frontier agreed to until this very day.

46. Nigeria further contends that the work of the LCBC involved both
delimitation and demarcation of the boundary within Lake Chad and
that it did not produce a result which was final and binding on Nigeria in
the absence of a ratification of the documents relating to that work.

47. In sum, Cameroon contends that the boundary in the Lake Chad
area runs from the point designated by the co-ordinates 13°05’N and
14°05’ E in a straight line to the mouth of the Ebeji. It regards the gov-
erning instruments as the Milner-Simon Declaration of 1919, and the
Thomson-Marchand Declaration of 1929-1930, as incorporated in the
1931 Henderson-Fleuriau Exchange of Notes. Nigeria, on the other
hand, argues that there is not a fully delimited boundary in the Lake
Chad area and that, through historical consolidation of title and the
acquiescence of Cameroon, Nigeria has title over the areas, including
33 named settlements, depicted in Figures 5.2 and 5.3 facing page 242 of
its Rejoinder.

*
48. The Court recalls that in the late nineteenth and early twentieth
centuries the colonial boundaries in the Lake Chad area had been the

subject of a series of bilateral agreements entered into between Germany,

39

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 339

France and Great Britain (see paragraph 33 above). After the First World
War a strip of territory to the east of the western frontier of the former
German Cameroon became the British Mandate over the Cameroons.
It was thus necessary to re-establish a boundary, commencing in the
lake itself, between the newly created British and French mandates.
This was achieved through the Milner-Simon Declaration of 1919,
which has the status of an international agreement. By this Declaration,
France and Great Britain agreed:

“to determine the frontier, separating the territories of the Cam-
eroons placed respectively under the authority of their Govern-
ments, as it is traced on the map Moisel 1 : 300,000, annexed to the
present declaration and defined in the description in three articles
also annexed hereto”.

No definite tripoint in Lake Chad could be determined from previous
instruments, on the basis of which it might be located either at 13°00’ or
at 13°05’ latitude north, whilst the meridian of longitude was described
simply as situated “35’ east of the centre of Kukawa”. These aspects were
clarified and rendered more precise by the Milner-Simon Declaration,
which provided:

“The frontier will start from the meeting-point of the three old
British, French and German frontiers situated in Lake Chad in
latitude 13°05’N and in approximately longitude 14°0S’E of
Greenwich.

Thence the frontier will be determined as follows:

1. A straight line to the mouth of the Ebeji;

The Moisel 1 : 300,000 map was stated to be the map “to which refer-
ence is made in the description of the frontier” and was annexed to the
Declaration; a further map of the Cameroons, scale 1 :2,000,000, was
attached “to illustrate the description of the . . . frontier”.

49. Article 1 of the Mandate conferred on Great Britain by the League
of Nations confirmed the line specified in the Milner-Simon Declaration.
It provided:

“The territory for which a Mandate is conferred upon His Britan-
nic Majesty comprises that part of the Cameroons which lies to the
west of the line laid down in the Declaration signed on the 10th July,
1919, of which a copy is annexed hereto.

This line may, however, be slightly modified by mutual agreement
between His Britannic Majesty’s Government and the Government
of the French Republic where an examination of the localities shows
that it is undesirable, either in the interests of the inhabitants or by
reason of any inaccuracies in the map, Moise] 1:300,000, annexed to
the Declaration, to adhere strictly to the line laid down therein.

40

 

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 340

The delimitation on the spot of this line shall be carried out in
accordance with the provisions of the said Declaration.

The final report of the Mixed Commission shall give the exact
description of the boundary line as traced on the spot; maps signed
by the Commissioners shall be annexed to the report . . .”

The Court observes that the entitlement, by mutual agreement, to
make modest alterations to the line, either by reason of any shown
inaccuracies of the Moisel map or of the interests of the inhabitants,
was already provided for in the Milner-Simon Declaration. This, together
with the line itself, was approved by the Council of the League of
Nations. These provisions in no way suggest a frontier line that is not
fully delimited. The Court further considers that “delimitation on the
spot of this line . . . in accordance with the provisions of the said Declara-
tion” is a clear reference to demarcation notwithstanding the terminology
chosen. Also carried forward from the Milner-Simon Declaration was the
idea of a boundary commission. The anticipated detailed demarcation by
this Commission equally presupposes a frontier already regarded as
essentially delimited.

50. Although the two Mandatory Powers did not in fact “delimit on
the spot” in Lake Chad or the vicinity, they did continue in various sec-
tors of the frontier to make the agreement as detailed as possible. Thus
the Thomson-Marchand Declaration of 1929-1930 described the frontier
separating the two mandated territories in considerably more detail than
hitherto. The Declaration stated that “[t]he undersigned . . . [had] agreed
to determine the frontier, separating [the said] territories, as... traced on
the map annexed to [that] declaration and defined in the description also
annexed [t]hereto”. Some 138 clauses were specified. So far as the Lake
Chad area was concerned the Declaration affirmed that the frontier
began at the tripoint of the old British-French-German frontiers, 13°05’
latitude north and approximately 14°05’ longitude east. Then the frontier
went in a straight line to the mouth of the Ebeji; and it then followed the
course of that river, bearing on its upper part the names Lewejil, Labejed,
Ngalarem, Lebeit and Ngada, as far as the confluence of the Rivers Kalia
and Lebaiit.

This Declaration was approved and incorporated in the Henderson-
Fleuriau Exchange of Notes of 1931 (see paragraph 34 above). As Fleu-
riau put it, the Declaration “is intended to describe the line to be fol-
lowed by the Delimitation Commission, more exactly than was done in
the Milner-Simon Declaration of 1919”. The Court observes that this
would facilitate the envisaged demarcation task given to the Commission.
Fleuriau conceded that the Thomson-Marchand Declaration was “a pre-
liminary survey only”, thus implying that even more detail might one day

Al
LAND AND MARITIME BOUNDARY (JUDGMENT) 341

be agreed between the parties. That the frontier was nonetheless in fact
now specified in sufficient detail was affirmed by Henderson’s Note in
reply to Fleuriau, stating that the line described in the 1929-1930 Decla-
ration “[did] in substance define the frontier in question”.

That this Declaration and Exchange of Notes were preliminary to the
future task of demarcation by a boundary commission does not mean, as
Nigeria claims, that the 1931 Agreement was merely “programmatic” in
nature.

The Thomson-Marchand Declaration, as approved and incorporated
in the Henderson-Fleuriau Exchange of Notes, has the status of an inter-
national agreement. The Court acknowledges that the Declaration does
have some technical imperfections and that certain details remained to be
specified. However, it finds that the Declaration provided for a delimita-
tion that was sufficient in general for demarcation.

51. Nigeria has argued that the boundary in this area had nonetheless
remained undetermined for two important reasons: in the first place, the
reference to the longitude as “approximately 14°05’ east” of Greenwich
had not been made more precise; second, the meaning to be given to the
words “the mouth of the Ebeji” was unclear in the light of the changes to
the course of the river and the shrinking dimensions of the lake.

The Court observes that specific reference to the Thomson-Marchand
Declaration of 1929-1930 and to the 1931 Henderson-Fleuriau Exchange
of Notes was made in the Trusteeship Agreements for the territory of the
Cameroons under British Administration, and for the territory of Cam-
eroon under French Administration, each approved on 13 December
1946. Although the language of each is not entirely identical, they each
take the boundary as being defined by the Milner-Simon Declaration
“and determined more exactly” in the Thomson-Marchand Declaration,
as incorporated in the Henderson-Fleuriau Exchange of Notes.

The Court notes that, whereas the Mandate had reserved to the two
Mandatory Powers the right of joint minor modification, in the interests
of the inhabitants or because of inaccuracies in the Moisel map attached
to the Milner-Simon Declaration, under the Trusteeship Agreements that
right was preserved only on the former ground. The implication is that
any problems associated with inaccuracies of the Moisel 1:300,000 map
were by 1946 regarded as having been resolved.

52. Despite the uncertainties in regard to the longitudinal reading of
the tripoint in Lake Chad and the location of the mouth of the Ebeji, and
while no demarcation had taken place in Lake Chad before the indepen-
dence of Nigeria and of Cameroon, the Court is of the view that the gov-
erning instruments show that, certainly by 1931, the frontier in the Lake
Chad area was indeed delimited and agreed by Great Britain and France.

Moreover, the Court cannot fail to observe that Nigeria was consulted
during the negotiations for its independence, and again during the

42

 

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 342

plebiscites that were to determine the future of the populations of the
Northern and Southern Cameroons (see paragraph 35 above). At no
time did it suggest, either so far as the Lake Chad area was concerned, or
elsewhere, that the frontiers there remained to be delimited.

53. The Court is further of the view that the work of the LCBC, from
1983 to 1991, affirms such an interpretation.

It recalls that, as a consequence of incidents occurring in the Lake
Chad area in 1983, the Heads of State of the member States of the LCBC
had convened an extraordinary session of the Commission. The report of
that session in 1983 indicates that there were two topics listed on the
agenda: “border delimitation problems” and “security matters”. This did
not, however, signify an understanding by the members that the Com-
mission’s work was to make proposals on a non-celimited frontier, as is
shown by the report itself. All substantive aspects contained within it
refer to these agenda items as “demarcation” and “security”. Indeed, the
generalized agenda for the first of the two Sub-Committees which was
established was entitled “Agenda for the Committee on Demarcation”.
There was envisaged an exchange of information and relevant documents
on the boundary (item 1) and the establishment of a Joint Demarcation
Team (item 3). Equally, the agenda for the Committee on Security
included an item on the security of the demarcation team.

The Court observes that the following year, in November 1984, the
“Sub-Commission Responsible for the Demarcation of Borders” agreed
to adopt, as working documents, the various bilateral agreements and
instruments which had been concluded in the years 1906 to 1931 between
Germany, France and the United Kingdom. These were identified as the
Franco-British Convention of 1906; the Franco-German Convention of
1908: the Franco-British Protocol of 1910 and the Henderson-Fleuriau
Exchange of Notes of 1931. The Sub-Commission also addressed the fol-

> Ge

lowing matters: “the actual demarcation of the borders”, “aerial photo-
graphy of the area”, “ground survey and mapping”.

The report submitted in 1985 by the current Chairman of the Council
of Ministers of the LCBC to the Fifth Conference of Heads of State
clearly indicated that the “border problems” arose from the absence of
“demarcation”, and referred expressly to the “technical specifications
for the border demarcation” drawn up by the Sub-Commission. The
Sixth Conference of Heads of State, in 1987, took a decision on “Border
Demarcation”, whereby the member States agreed to “finance the cost
of the demarcation exercise”. That decision further provided that the
work would start “in March 1988”. At a meeting held in March 1988
the experts of the LCBC member States accordingly adopted three
documents concerning respectively: 1. “Technical Specifications for
boundary demarcation, Aerial Photogrammetry and Topographical
Mapping in the Lake Chad at a scale of 1/50,000”; 2. “General Condi-

43

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 343

tions of the International Invitation for Tenders’’; 3. “Applications for
Tenders”.

54. The Court is unable to accept Nigeria’s contention that the LCBC
was from 1983 to 1991 engaged in both delimitation and demarcation.
The records show that, although the term “delimitation” was used from
time to time, in introducing clauses or in agenda headings, it was the term
“demarcation” that was most frequently used. Moreover, the nature of
the work was that of demarcation.

The Court notes further that the LCBC entrusted to the Institut géo-
graphique national-France International (IGN-FD the following tasks,
specified in Article 5 of the Contract concluded with IGN-FI, as approved
on 26 May 1988:

“(i) Reconnaissance and marking out of the 21 points approached
and the 7 boundary limit points.

(ii) Placing of 62 intermediate markers: at a maximum of 5 km
between them.

(iii) Demarcation of the coordinates of the boundary markers and
intermediate markers.”

For the performance of this task there was passed to IGN-FI the “texts
and documents concerning the delimitation of the boundaries in Lake
Chad” (Contract, Art. 7) — namely, the legal instruments already listed
in the 1984 Report of the Sub-Committee, with the addition of the
Minutes signed on 2 March 1988 concerning the position of the northern
limit of the border between Chad and Niger. [GN-FI completed its
demarcation work in 1990, having set up two principal beacons at each
end of the border between Cameroon and Nigeria in Lake Chad (that is,
at the tripoint and at the mouth of the Ebeji), as well as 13 intermediate
beacons. The Report of the Marking Out of the Boundary completed by
IGN-FI was then signed by the experts of each member State of the
LCBC. During their Seventh Summit in February 1990, the Heads of
State and Governments of the LCBC “took note of the satisfactory
achievement” and “directed that the Commissioners should get the appro-
priate documents ready within three months and were authorized to sign
on behalf of their countries”. However, Nigeria declined to sign the
Report, expressing dissatisfaction over inter alia, beacon-numbering, the
non-demolition of a beacon, and the non-stabilization of GPS and Azi-
muth stations. These items were clearly matters of demarcation. Shortly
thereafter, the national experts ordered additional beaconing work to
complete the work of IGN-FI. After several attempts, the work of the
LCBC was finally completed and, at their Eighth Summit on 23 March
1994, the Heads of State of the LCBC decided to approve the final
demarcation report as signed by the national experts and the executive
secretariat of the LCBC and referred to in the Minutes of the Summit as
“the technical document on the demarcation of the international bound-

44

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 344

aries of Member States in Lake Chad”. Those Minutes specified that
“each country should adopt the document in accordance with its national
laws”, and that “the document should be signed latest by the next summit
of the Commission”. Nigeria has not done so. Cameroon accordingly
acknowledges that it is not an instrument which binds Nigeria.

55. The Court observes that the LCBC had engaged for seven years in
a technical exercise of demarcation, on the basis of instruments that were
agreed to be the instruments delimiting the frontier in Lake Chad. The
issues of the location of the mouth of the Ebeji, and the designation of
the tripoint longitude in terms other than “approximate”, were assigned
to the LCBC. There is no indication that Nigeria regarded these issues
as so grave that the frontier was to be viewed as “not delimited” by
the designated instruments. The Court notes that, as regards the land
boundary southwards from the mouth of the Ebeji, Nigeria accepts that
the designated instruments defined the boundary, but that certain
uncertainties and defects should be confirmed and cured. In the view
of the Court, Nigeria followed this same approach in participating in
the demarcation work of the LCBC from 1984 to 1990.

The Court agrees with the Parties that Nigeria is not bound by the
Marking Out Report. Nonetheless, this finding of law implies neither
that the governing legal instruments on delimitation were put in question,
nor that Nigeria did not continue to be bound by them. In sum, the
Court finds that the Milner-Simon Declaration of 1919, as well as the
1929-1930 Thomson-Marchand Declaration as incorporated in the
Henderson-Fleuriau Exchange of Notes of 1931, delimit the boundary
between Cameroon and Nigeria in the Lake Chad area. The map attached
by the parties to the Exchange of Notes is to be regarded as an agreed
clarification of the Moisel map. The Lake Chad border area is thus
delimited, notwithstanding that there are two questions that remain to be
examined by the Court, namely the precise location of the longitudinal
co-ordinate of the Cameroon-Nigeria-Chad tripoint in Lake Chad and
the question of the mouth of the Ebeji.

*

56. Cameroon, while accepting that the Report of the Marking Out of
the International Boundaries in the Lake Chad is not binding on Nigeria,
nonetheless asks the Court to find that the proposals of the LCBC as
regards the tripoint and the mouth of the Ebeji “constitut[e] an authori-
tative interpretation of the Milner-Simon Declaration and the Thomson-
Marchand Declaration, as confirmed by the Exchange of Letters of
9 January 1931”.

The Court cannot accept this request. At no time was the LCBC asked
to act by the successors to those instruments as their agent in reaching an

45
LAND AND MARITIME BOUNDARY (JUDGMENT) 345

authoritative interpretation of them. Moreover, the very fact that the
outcome of the technical demarcation work was agreed in March 1994 to
require adoption under national laws indicates that it was in no position
to engage in “authoritative interpretation” sua sponte.

57. This does not, however, preclude the Court, when called upon to
specify the frontier, from finding work that has been done by others to be
useful. According to the governing instruments, the co-ordinates of the
tripoint in Lake Chad are latitude 13°05’ north and “approximately”
longitude 14°05’ east. The Court has examined the Moisel map annexed
to the Milner-Simon Declaration of 1919 and the map attached to the
Henderson-Fleuriau Exchange of Notes of 1931. Following that exami-
nation, it reaches the same conclusions as the LCBC and considers that
the longitudinal co-ordinate of the tripoint is situated at 14°04’ 59” 9999
longitude east, rather than at “approximately” 14°05’. The minimal dif-
ference between these two specifications confirms, moreover, that this
never presented an issue so significant as to leave the frontier in this area
“undetermined”.

58. As for the specification of the frontier as it passes in a straight line
from the tripoint to the mouth of the Ebeji, various solutions have been
proposed by the Parties. This ending point of the straight line running
from the tripoint was never described in the delimiting instruments by
reference to co-ordinates. The map to illustrate the Anglo-French Decla-
ration defining the Cameroons Boundary, annexed to the Exchange of
Notes of 1931 probably shortly after their conclusion, shows a single
stream of the Ebeji having its mouth on the lake just beyond Wulgo. The
1931 map states: “Note: The extent of the water in Lake Chad is variable
and indeterminate.”

Certainly since 1931 the pattern has generally been one of marked
recession of the waters. The lake today appears to be significantly reduced
from its size at the time of the Henderson-Fleuriau Exchange of Notes.
The River Ebeji today has no single mouth through which it discharges
its waters into the lake. Rather, it divides into two channels as it
approaches the lake. On the basis of the information the Parties have
made available to the Court, it appears that the eastern channel termi-
nates in water that is short of the present Lake Chad. The western chan-
nel seems to terminate in a muddy area close to the present water line.

Cameroon’s position is that the mouth of the Ebeji should be specified
by the Court as lying on the co-ordinates determined for that purpose by
the LCBC, that being an “authentic interpretation” of the Declaration
and 1931 Exchanges. The Court has already indicated why the Report of
the Marking Out of Boundaries by the LCBC is not to be so regarded.
Cameroon asks the Court to find that “in the alternative, the mouth of
the Ebeji is situated at the point located at the co-ordinates 12°31’12”N
and 14°11’48”E”. Thus Cameroon prefers, in its alternative argument,
the “mouth” of the western channel, and bases itself on tests adduced by

46
LAND AND MARITIME BOUNDARY (JUDGMENT) 346

this Court in the case concerning Kasikili/Sedudu Island (Botswanal
Namibia) (C.J. Reports 1999, pp. 1064-1072, paras. 30-40) for identifying
“the main channel”. In particular, it refers to greater flow and depth of
this channel. Nigeria, on the other hand, requests the Court to prefer the
mouth of the longer, eastern channel as “the mouth” of the River Ebeji,
finding support for that proposition in the Palena arbitration of 9 Decem-
ber 1966, which spoke of the importance of length, size of drainage area,
and discharge (38 International Law Reports (ILR), pp. 93-95).

59. The Court notes that the text of the Thomson-Marchand Declara-
tion of 1929-1930, incorporated in 1931 in the Henderson-Fleuriau
Exchange of Notes, refers to “the mouth of the Ebeji”. Thus the task of
the Court is not, as in the Kasikili/Sedudu Island case, to determine the
“main channel” of the river but to identify its “mouth”. In order to inter-
pret this expression, the Court must seek to ascertain the intention of
the parties at the time. The text of the above instruments as well as the
Moisel map annexed to the Milner-Simon Declaration and the map
attached to the Henderson-Fleuriau Exchange of Notes show that the
parties only envisaged one mouth.

The Court notes that the co-ordinates, as calculated on the two maps,
for the mouth of the Ebeji in the area just north of the site indicated as
that of Wulgo are strikingly similar. Moreover these co-ordinates are
identical with those used by the LCBC when, in reliance on those same
maps, it sought to locate the mouth of the Ebeji as it was understood by
the parties in 1931. The point there identified is north both of the
“mouth” suggested by Cameroon for the western channel in its alterna-
tive argument and of the “mouth” proposed by Nigeria for the eastern
channel.

60. On the basis of the above factors, the Court concludes that the
mouth of the River Ebeji, as referred to in the instruments confirmed in
the Henderson-Fleuriau Exchange of Notes of 1931, lies at 14°12’12”
longitude east and 12°32’17” latitude north.

61. From this point the frontier must run in a straight line to the point
where the River Ebeji bifurcates into two branches, the Parties being in
agreement that that point lies on the boundary. The geographical co-or-
dinates of that point are 14° 12’03” longitude east and 12°30’ 14” latitude
north (see below, p. 348, sketch-map No. 1).

x OR

62. The Court turns now to Nigeria’s claim based on its presence in
certain areas of Lake Chad. Nigeria has asked the Court to adjudge and
declare that

47

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 347

 

 

 

LEGEND OF
SKETCH-MAPS
Nos. 1-2 and 4-12

 

 

 

— Decision of the Court
— -— — Boundary line claimed by Cameroon
— -— — Boundary line claimed by Nigeria
em River

A Mountain

Village, town
GR Relief

——— Road

 

 
 

 

|_12° 31"

|_12° 30!

12° 29'

| 12° 28:

 

 

SKETCH-MAP No. 1

The Mouth of the
Ebeji

N.B. ‘This sketch-map has been prepared
for illusirative purposes only

 

 

 

0 i 2 3 km

qos

 

[14° 10°

pi it

114° 12!

f

 

[14° 12

114° 13!

[14° 13

114° 14

peut of the Ebeji (14°12'12"E, 12°32'17"N)

CAMEROON

DSifurcation (14°12'03"E, 12°30'14"N)

142 14

114° 15

[14° 15'

12° 33'|

12° 32!

12° 30'|

12° 291]

12° 28'|

 

 

(LNAWDanr) AHVANNOI ANILIVN GNV ANVT

8v€
LAND AND MARITIME BOUNDARY (JUDGMENT) 349

“the process which has taken place within the framework of the
Lake Chad Basin Commission, and which was intended to lead to an
overall delimitation and demarcation of boundaries on Lake Chad,
is legally without prejudice to the title to particular areas of the Lake
Chad region inhering in Nigeria as a consequence of the historical
consolidation of title and the acquiescence of Cameroon”.

Thus Nigeria claims sovereignty over areas in Lake Chad which include
certain named villages. These villages, according to the nomenclature
used by Nigeria, are the following: Aisa Kura, Ba shakka, Chika’a,
Darak, Darak Gana, Doron Liman, Doron Mallam (Doro Kirta), Doro-
roya, Fagge, Garin Wanzam, Gorea Changi, Gorea Gutun, Jribrillaram,
Kafuram, Kamunna, Kanumburi, Karakaya, Kasuram Mareya, Katti
Kime, Kirta Wulgo, Koloram, Logon Labi, Loko Naira, Mukdala, Mur-
das, Naga’a, Naira, Nimeri, Njia Buniba, Ramin Dorinna, Sabon Tumbu,
Sagir and Sokotoram. Nigeria explains that these villages have been
established either on what is now the dried up lake bed, or on islands
which are surrounded by water perennially or on locations which are
islands in the wet season only.

Nigeria contends that its claim rests on three bases, which each apply
both individually and jointly and one of which would be sufficient on its
own:

“(1) long occupation by Nigeria and by Nigerian nationals consti-
tuting an historical consolidation of title;

(2) effective administration by Nigeria, acting as sovereign and an
absence of protest; and

(3) manifestations of sovereignty by Nigeria together with the
acquiescence by Cameroon in Nigerian sovereignty over Darak
and the associated Lake Chad villages”.

Among the components of the historical consolidation of its title over the
disputed areas, Nigeria cites: (1) the attitude and affiliations of the popu-
lation of Darak and the other Lake Chad villages, the Nigerian nation-
ality of the inhabitants of those villages; (2) the existence of historical
links with Nigeria in the area, and in particular the maintenance of the
system of traditional chiefs and the role of the Shehu of Borno; (3) the
exercise of authority by the traditional chiefs, which is claimed to be still
an important element within the State structure of modern Nigeria;
(4) the long settlement of Nigerian nationals in the area; and (5) the
peaceful administration of the disputed villages by the Federal Govern-
ment of Nigeria and the State of Borno.

Nigeria further contends that Cameroon’s evidence of its State activi-
ties in the Lake Chad area has serious flaws; in particular, it contends
that the greater part of that evidence relates only to the years 1982 to
1988, whereas the evidence regarding Nigerian activities covers a sub-
stantially longer period. Moreover, Cameroon supplied no evidence in

50
LAND AND MARITIME BOUNDARY (JUDGMENT) 350

regard to a substantial number of the villages claimed by Nigeria. Nigeria
further notes that “many of the documents produced on behalf of
Cameroon are entirely programmatic in content, involving the planning
of census tours and so forth, in the absence of evidence that the events
actually occurred”. Nigeria further points out that any consideration
of Cameroon’s evidence regarding its State activities is bound to take
account of the fact that it was only in 1994 that Cameroon first protested
against the Nigerian administration of the villages, and that this silence
on the part of Cameroon is of particular significance in light of the fact
that Nigeria’s State activities were entirely open and visible to all.

Finally, Nigeria contends that Cameroon acquiesced in the peaceful
exercise of Nigerian sovereignty over the disputed areas and that that
acquiescence constitutes a major element in the process of historical con-
solidation of title. It claims that Cameroon’s acquiescence in Nigeria’s
sovereign activities had a triple role. The first was the role that it played
alongside the other elements of historical consolidation. Its second, and
independent, role was that of confirming a title on the basis of the peace-
ful possession of the territory in dispute, that is to say, the effective
administration of the Lake Chad villages by Nigeria, acting as sovereign,
together with an absence of protest on the part of Cameroon. Thirdly,
Nigeria contends that acquiescence may be characterized as the main
component of title, that is, providing the essence and very foundation of
title rather than a confirmation of a title necessarily anterior to and inde-
pendent of the process of acquiescence. There can be no doubt, according
to Nigeria, that in appropriate conditions a tribunal can properly recog-
nize a title based on tacit consent or acquiescence.

As evidence of Cameroon’s acquiescence in the exercise of Nigerian
sovereignty over the disputed areas, Nigeria relics in particular on the
fact that the settlement of these villages by Nigerian nationals openly
carrying on peaceful activities, and Nigeria’s peaceful administration of
those villages, aroused no protest of any kind from Cameroon before
April 1994, and that Cameroon’s armed incursions in 1987, which dis-
turbed the Nigerian administrative status quo and were repulsed by the
Nigerian villagers and security forces, did not result in any claim to the
area by Cameroon.

63. For its part, Cameroon contends that, as the holder of a conven-
tional territorial title to the disputed areas, it does not have to demon-
strate the effective exercise of its sovereignty over those areas, since a
valid conventional title prevails over any effectivités to the contrary.
Hence, no form of historical consolidation can prevail over a conven-
tional territorial title in the absence of clear consent on the part of the
holder of that title to the cession of part of its territory. Cameroon is

51
LAND AND MARITIME BOUNDARY (JUDGMENT) 351

accordingly only asserting effectivités as a subsidiary ground of claim,
“an auxiliary means of support for [its] conventional titles”. Thus, it con-
tends that it has exercised its sovereignty in accordance with international
law by peacefully administering the areas claimed by Nigeria and cites
many examples of the alleged exercise of that sovereignty.

The establishment of Nigerian villages on the Cameroonian side of the
boundary by private individuals followed by Nigerian public services
must therefore, in Cameroon’s view, be treated as acts of conquest which
cannot found a valid territorial title under international law. Cameroon
states that it has never acquiesced in the modification of its conventional
boundary with Nigeria; it argues that acquiescence in a boundary change
must, in order to bind a State, be the act of competent authorities and
that in this regard the attitude of the central authorities must prevail
over that of the local ones. Hence, according to Cameroon, once the
Cameroonian central authorities became aware of the Nigerian claims,
they proceeded to react so as to preserve the rights of Cameroon; they
did so first in the context of the LCBC, then through a Note from the
Cameroonian Ministry of Foreign Affairs dated 21 April 1994.

Finally, Cameroon claims that an estoppel has arisen which today pre-
vents Nigeria from challenging the existing conventional delimitation.
Thus it argues that, for very many years, including while the LCBC
demarcation work was proceeding, Nigeria accepted the conventional
delimitation of Lake Chad without any form of protest, thus adopting an
attitude which clearly and consistently demonstrated its acceptance of
that boundary. Since Cameroon had relied in good faith on that attitude
in order to collaborate in the demarcation operation, it would be prejudi-
cial to it if Nigeria were entitled to invoke conduct on the ground that
conflicted with its previous attitude.

64. The Court first observes that the work of the LCBC was intended
to lead to an overall demarcation of a frontier already delimited. Although
the result of the demarcation process is not binding on Nigeria, that fact
has no legal implication for the pre-existing frontier delimitation. It
necessarily follows that Nigeria’s claim based on the theory of historical
consolidation of title and on the acquiescence of Cameroon must be
assessed by reference to this initial determination of the Court. During
the oral pleadings Cameroon’s assertion that Nigerian effectivités were
contra legem was dismissed by Nigeria as “completely question-begging
and circular”. The Court notes, however, that now that it has made
its findings that the frontier in Lake Chad was delimited long before the
work of the LCBC began, it necessarily follows that any Nigerian
effectivités are indeed to be evaluated for their legal consequences as acts
contra legem.

52

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 352

65. The Court will now examine Nigeria’s argument based on histori-
cal consolidation of title.

The Court observes in this respect that in the Fisheries (United King-
dom v. Norway) case (1 C.J. Reports 1951, p. 130) it had referred to cer-
tain maritime delimitation decrees promulgated by Norway almost a cen-
tury earlier which had been adopted and applied for decades without any
opposition. These decrees were said by the Court to represent “a well-
defined and uniform system . .. which would reap the benefit of general
toleration, the basis of an historical consolidation which would make it
enforceable as against all States” (ibid., p. 137). The Court notes, how-
ever, that the notion of historical consolidation has never been used as a
basis of title in other territorial disputes, whether in its own or in other
case law.

Nigeria contends that the notion of historical consolidation has been
developed by academic writers, and relies on that theory, associating it
with the maxim quieta non movere.

The Court notes that the theory of historical consolidation is highly
controversial and cannot replace the established modes of acquisition of
title under international law, which take into account many other impor-
tant variables of fact and law. It further observes that nothing in the
Fisheries Judgment suggests that the “historical consolidation” referred
to, in connection with the external boundaries of the territorial sea,
allows land occupation to prevail over an established treaty title. More-
over, the facts and circumstances put forward by Nigeria with respect to
the Lake Chad villages concern a period of some 20 years, which is in any
event far too short, even according to the theory relied on by it. Nigeria’s
arguments on this point cannot therefore be upheld.

66. Nigeria further states that the peaceful possession on which it
relies, coupled with acts of administration, represents a manifestation of
sovereignty and is thus a specific element of its other two claimed heads
of title, namely: on the one hand, effective administration by Nigeria,
acting as sovereign, and the absence of protests; and, on the other, mani-
festations of sovereignty by Nigeria over Darak and the neighbouring
villages, together with acquiescence by Cameroon in such sovereignty.

67. In this regard, it may be observed that the gradual settling of
Nigerians in the villages was followed in turn by support provided by the
Ngala Local Government in Nigeria, along with a degree of adminis-
tration and supervision.

Setting aside evidence relating to the years including and after 1994,
when the Court was seised of the case, the Court notes that from the
early 1980s until 1993 reports were made to Ngala Local Government,
which provided support for health clinics in villages and mobile health
units, along with advice on disease control. Evidence of this nature has

53
LAND AND MARITIME BOUNDARY (JUDGMENT) 353

been submitted as regards Kirta Wulgo, Darak and Katti Kime. There is
evidence of the provision of education funding by the Ngala Local Gov-
ernment in 1988 for the Nigerian village of Wulgo and its dependent
settlements, and for Katti Kime, Darak, Chika’a and Naga’a and for
Darak in 1991. In 1989 there was an education levy in Wulgo and its
dependencies and in 1992 some funding provided for classrooms in
Naga’a. The Court has been shown evidence relating to the assessment
and collection of taxes in Wuigo and its dependencies in 1980-1981;
and to payments made to Ngala Local Government by the Fisherman’s
Cooperative operating in the villages in question in 1982-1984. Among
the documents submitted to the Court is a copy of a decision in 1981 by
the Wulgo Area Court in a case involving litigants residing in Darak.

Some of these activities — the organization of public health and educa-
tion facilities, policing, the administration of justice — could normally be
considered to be acts à titre de souverain. The Court notes, however,
that, as there was a pre-existing title held by Cameroon in this area of the
lake, the pertinent legal test is whether there was thus evidenced acquies-
cence by Cameroon in the passing of title from itself to Nigeria.

68. In this context the Court also observes that Cameroon’s own
activities in the Lake Chad area have only a limited bearing on the issue
of title.

The Court has already ruled on a number of occasions on the legal
relationship between “effectivités” and titles. In the Frontier Dispute
{Burkina Fasol Republic of Mali) case, it pointed out that in this regard
“a distinction must be drawn among several eventualities”, stating inter
alia that:

“Where the act does not correspond to the law, where the territory
which is the subject of the dispute is effectively administered by a
State other than the one possessing the legal title, preference should
be given to the holder of the title. In the event that the effectivité
does not co-exist with any legal title, it must invariably be taken into
consideration.” (C.J. Reports 1986, p. 587, para. 63; see also
Territorial Dispute (Libyan Arab JamahiriyalChad), Judgment,
LCJ. Reports 1994, p. 38, paras. 75-76.)

It is this first eventuality here envisaged by the Court, and not the
second, which corresponds to the situation obtaining in the present case.
Thus Cameroon held the legal title to territory lving to the east of the
boundary as fixed by the applicable instruments (see paragraph 53 above).
Hence the conduct of Cameroon in that territory has pertinence only for
the question of whether it acquiesced in the establishment of a change in
treaty title, which cannot be wholly precluded as a possibility in law
(Land, Island and Maritime Frontier Dispute (ET Salvador! Honduras:

54
LAND AND MARITIME BOUNDARY (JUDGMENT) 354

Nicaragua intervening), Judgment, 1 C.J. Reports 1992, pp. 408-409,
para. 80). The evidence presented to the Court suggests that before 1987
there was some administrative activity by Cameroon in the island and
lake-bed villages that were beginning to be established. There were yearly
administrative visits from 1982 to 1985; the villages of Chika’a, Naga’a,
Katti Kime and Darak participated in elections for the presidency of the
Republic of Cameroon; administrative action was undertaken for the
maintenance of law and order in Naga’a, Gorea Changi and Katti Kime.
The 1984 census included 18 villages, among them Darak. Appointments
of village chiefs were referred for approval to the Cameroon prefect. As
for the collection of taxes by Cameroon, there is modest evidence relating
to Katti Kime, Naga’a and Chika’a for the years 1983 to 1985.

69. It appears from the case file that the control of certain local Cam-
eroonian officials over the area was limited. As Nigerian settlements, and
the organization within them of village life, became supplemented from
1987 onwards by Nigerian administration and the presence of Nigerian
troops, Cameroon restricted its protests to a few “incidents” (notably the
taking over of the fisheries training station at Katti Kime), rather than to
the evolving situation as such. There is some evidence however that Cam-
eroon continued sporadically to seek to exercise some administrative
control in these areas, albeit with little success in this later period.

Cameroon has put to the Court that it did not regard the activities of
Nigeria in Lake Chad in the years 1984 to 1994 as à titre de souverain,
because Nigeria was in those years fully participating in the work
entrusted to the LCBC and its contractors, and agreed that they should
work on the basis of the various treaty instruments which governed title.
The Court cannot accept Nigeria’s argument that the explanation given
by Cameroon depends upon the supposition that the Report of Experts
was binding upon Nigeria automatically. It depends rather upon the
agreed basis upon which the demarcation work was to be carried out.

On 14 April 1994, Nigeria in a diplomatic Note, for the first time
claimed sovereignty over Darak. Cameroon firmly protested in a Note
Verbale of 21 April 1994, expressing “its profound shock at the presump-
tion that Darak is part of Nigerian territory”, and reiterating its own
sovereignty. Shortly after, it also enlarged the scope of its Application
to the Court.

70. The Court finds that the above events, taken together, show that
there was no acquiescence by Cameroon in the abandonment of its title
in the area in favour of Nigeria. Accordingly, the Court concludes that
the situation was essentially one where the effectivités adduced by Nigeria
did not correspond to the law, and that accordingly “preference should

55
LAND AND MARITIME BOUNDARY (JUDGMENT) 355

be given to the holder of the title” (Frontier Dispute ( Burkina Faso! Repub-
lic of Mali), Judgment, 1 C.J. Reports 1986, p. 587, para. 63).

The Court therefore concludes that, as regards the settlements situated
to the east of the frontier confirmed in the Henderson-Fleuriau Exchange
of Notes of 1931, sovereignty has continued to lie with Cameroon (see
below, p. 356, sketch-map No. 2).

*
* *

71. Having examined the question of the delimitation in the area of
Lake Chad, the Court will now consider the course of the land boundary
from Lake Chad to the Bakassi Peninsula.

* *

72. In its Additional Application filed on 6 June 1994, Cameroon
requested the Court “to specify definitively” the frontier between Cam-
eroon and Nigeria from Lake Chad to the sea. According to Cameroon,
the land boundary between Cameroon and Nigeria consists of three
sectors, each of which is clearly delimited by a separate instrument.

73. The first such sector of the land boundary as referred to by
Cameroon extends from the conventional mouth of the Ebeji as far
as the “prominent peak” named by Cameroon as “Mount Kombon” (see
below, p. 361, sketch-map No. 3, on which this sector is shown in orange).
Cameroon asks the Court to hold that the Thomson-Marchand Dec-
laration, incorporated in the Henderson-Fleuriau Exchange of Notes
of 1931, delimits this sector and constitutes the Jegal basis upon which
its future demarcation can be based.

74, The second sector runs from “Mount Kombon” to “pillar 64” as
referred to in Article 12 of the Anglo-German Agreement of 12 April
1913 (see below, p. 361, sketch-map No. 3, on which this sector is shown
in mauve). The sector of the boundary in question is claimed by Cam-
eroon to have its legal basis in the British Order in Council of 2 August
1946, which described in detail the line dividing the northern and south-
ern parts of what was then the mandated territory of the British Cam-
eroons. According to Cameroon, the Order in Council reaffirmed the line
decided upon earlier by the mandatory Power for reasons of administra-
tive convenience, and confirmed subsequently by the relevant interna-
tional organs, namely, the Permanent Mandates Commission and the
Trusteeship Council. Cameroon claims that the internal line between the
Northern and Southern Cameroons described in the Order in Council
was ipso facto converted into the international boundary between Nigeria
and Cameroon when the trusteeship régime was terminated following the
plebiscites of 11 and 12 February 1961.

75. The third sector, running from pillar 64 to the sea (see below,
p. 361, sketch-map No. 3, on which this sector is shown in brown), is said
by Cameroon to have been delimited by the Anglo-German Agreements

56
 

114° 00' 114° 10° 114° 20" À 14° 30!
ripoint (14°04'59"9999E, 13°05'00"N)

 

SKETCH-MAP No. 2

13° 00' Boundary in the 13° 00'|
Zn Lake Chad Area

N.B. This skctch-map has boon prepared
for illustrative purposes only

0 10 20 30 km
a

 

 

 

 

 

& Darak
12° 50! . Ratti Kime 12° 504
_Chika'a
Kirta Wulgo® # Naga'a
®
NIGERIA
CAMEROON
12° 40' 12° 40"
yew of the Ebeji
s

 

12° 30° Bifurcation 12° 30
Wulgos.

[14° 00' 1149 10' [14° 20' | 142 30"

 

 

 

(ININOQN) AYVGNNO ANILTAVN ANV ANVTI

96€
LAND AND MARITIME BOUNDARY (JUDGMENT) 357

of 11 March and 12 April 1913, both agreements containing maps on
which the boundary line is depicted (namely, the two sheets of map
TSGS 2240 annexed to the 11 March Agreement, and sheets Nos. 5 to 8
of map GSGS 2700 annexed to the 12 April Agreement). Cameroon
insists that its claim in relation to the entire course of this sector of the
boundary, including the Bakassi Peninsula, can be resolved by the appli-
cation “pure and simple” of the Anglo-German Agreements of 1913 and
the annexed cartographic material.

76. With the exception of what it calls the “Bakassi provisions” of the
Anglo-German Agreement of 1! March 1913, Nigeria, for its part, does
not dispute the relevance and applicability of the four instruments invoked
by Cameroon with respect to the course of these three sectors of the land
boundary.

77. The question upon which the Parties differ is the nature of the task
which the Court should undertake. The respective positions of the Parties
on this point changed somewhat in the course of the proceedings. Thus,
in its Additional Application, Cameroon requested the Court “to specify
definitively the frontier between [it] and the Federal Republic of Nigeria
from Lake Chad to the sea”. Then, in its written pleadings and at the
hearings, it requested the Court to confirm the course of the frontier as
indicated in the delimitation instruments, emphasizing that, in requesting
the Court “to specify definitively” the frontier between Cameroon and
Nigeria, it had not requested the Court itself to undertake a delimitation
of that frontier. It maintains those requests in its final submissions.

78. In the preliminary objections phase of the case, Nigeria, for its
part, first argued that there was no territorial dispute between the Parties
from Lake Chad to the Bakassi Peninsula. That preliminary objection
having been rejected by the Court in its Judgment of 11 June 1998,
Nigeria subsequently indicated a number of specific locations on the land
boundary which, in its view, called for some form of consideration by the
Court, either because the delimitation instruments themselves were “defec-
tive”, or because they had been applied by Camercon in a way which was
“manifestly at variance” with their terms. While Nigeria accepts the
application of the instruments concerned “in principle”, it considers that,
if the Court were merely to confirm these delimitation instruments, that
would not resolve the differences between the Parties in regard to the
course of the boundary, and there would be no guarantee that others
would not arise in the future. Nigeria therefore asks the Court to “clarify”
the delimitation in the areas in which the delimitation instruments are
defective and to correct the boundary line claimed by Cameroon in the
areas where Nigeria maintains Cameroon is not observing the clear terms
of these instruments.

79. Cameroon also acknowledges that there are some ambiguities and

58

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 358

uncertainties in the delimitation instruments in question. It admits
further that there may be certain difficulties in demarcating the line
delimited by these instruments, for instance because of changes in the
location of watercourses, swamps, tracks, villages or pillars referred to
in those instruments, or because the location of a watershed requires
detailed hydrological investigation. However, Cameroon insists that
the Court cannot, on the pretext of interpreting them, modify the appli-
cable texts, and it claims that this is precisely what Nigeria is requesting
the Court to do.

80. Cameroon contends that a distinction must be maintained between,
on the one hand, the concept of delimitation (being the process by which
the course of a boundary is described in words or maps in a legal instru-
ment) and, on the other, the concept of demarcation (being the process
by which the course of the boundary so described is marked out on the
ground). It points out that in the present case what the Court is being
asked to do is to confirm the delimitation of the boundary and not to
effect its demarcation. It considers that the correction of a number of
“minor defects” in the instruments, the elimination of various uncertain-
ties and the solution of any existing geographical difficulties are matters
of demarcation. Cameroon considers these to be questions to be settled
by the Parties in the light of the Court’s decision on the delimitation of
the boundary as a whole. At the start of the first round of oral argument,
Cameroon accordingly declared itself willing to engage in a demarcation
effort with Nigeria wherever this should prove to be necessary to render
the course of the boundary more precise. In the second round of oral
argument, Cameroon proposed to Nigeria that a demarcation body
should be set up under the auspices of the Court or of the United Nations
in order to undertake the demarcation of those boundary sectors as yet
undemarcated, or in respect of which the Court’s Judgment left some
uncertainties, but made it clear that, if the Court considered that it
should itself settle certain of the problems raised by Nigeria, it would
have no objection to this.

81. Although it does not accept Cameroon’s proposal for the estab-
lishment of a demarcation body, Nigeria agrees that purely technical
matters should be settled at the demarcation stage. It claims, however,
that the points of difficulty it has identified represent substantive delimi-
tation issues. It believes that a detailed specification of the land boundary
is necessary if future border problems are to be avoided and any eventual
demarcation is to take place on a sound basis.

* *

82. The Court notes that Cameroon and Nigeria agree that the land
boundary between their respective territories from Lake Chad onwards
has already been delimited, partly by the Thomson-Marchand Declara-

59
LAND AND MARITIME BOUNDARY (JUDGMENT) 359

tion incorporated in the Henderson-Fleuriau Exchange of Notes of 1931,
partly by the British Order in Council of 2 August 1946 and partly by the
Anglo-German Agreements of 11 March and 12 April 1913. The Court
likewise notes that, with the exception of the provisions concerning
Bakassi contained in Articles XVIII et seg. of the Anglo-German Agree-
ment of 11 March 1913, Cameroon and Nigeria both accept the validity
of the four above-mentioned legal instruments which effected this delimi-
tation. The Court will therefore not be required to address these issues
further in relation to the sector of the boundary from Lake Chad to the
point defined in fine in Article XVII of the Anglo-German Agreement of
March 1913. The Court will, however, have to return to them in regard
to the sector of the land boundary situated beyond that point, in the part
of its Judgment dealing with the Bakassi Peninsula (see paragraphs 193-
225 below).

83. Independently of the issues which have just been mentioned, a
problem has continued to divide the Parties in regard to the land bound-
ary. It concerns the nature and extent of the role which the Court is
called upon to play in relation to the sectors of the land boundary in
respect of which there has been disagreement between the Parties at vari-
ous stages of the proceedings, either on the ground that the relevant
instruments of delimitation were claimed to be defective or because the
interpretation of those instruments was disputed. The Court notes that,
while the positions of the Parties on this issue have undergone a signifi-
cant change and have clearly become closer in the course of the proceed-
ings, they still appear unable to agree on what the Court’s precise task
should be in this regard.

84. The Parties have devoted lengthy arguments to the difference
between delimitation and demarcation and to the Court’s power to carry
out one or other of these operations. As the Court had occasion to state
in the case concerning the Territorial Dispute (Libyan Arab Jamahiriyal
Chad) (LC. J. Reports 1994, p. 28, para. 56), the delimitation of a bound-
ary consists in its “definition”, whereas the demarcation of a boundary,
which presupposes its prior delimitation, consists of operations marking
it out on the ground. In the present case, the Parties have acknowledged
the existence and validity of the instruments whose purpose was to effect
the delimitation between their respective territories; moreover, both
Parties have insisted time and again that they are not asking the Court to
carry out demarcation operations, for which they themselves will be
responsible at a later stage. The Court’s task is thus neither to effect a
delimitation de novo of the boundary nor to demarcate it.

85. The task which Cameroon referred to the Court in its Application
is “to specify definitively” (emphasis added by the Court) the course of
the land boundary as fixed by the relevant instruments of delimitation.
Since the land boundary has already been delimited by various legal
instruments, it is indeed necessary, in order to specify its course defini-
tively, to confirm that those instruments are binding on the Parties and

60
LAND AND MARITIME BOUNDARY (JUDGMENT) 360

are applicable. However, contrary to what Cameroon appeared to be
arguing at certain stages in the proceedings, the Court cannot fulfil the
task entrusted to it in this case by limiting itself to such confirmation.
Thus, when the actual content of these instruments is the subject of dis-
pute between the Parties, the Court, in order to specify the course of the
boundary in question definitively, is bound to examine them more closely.
The dispute between Cameroon and Nigeria over certain points on the
land boundary between Lake Chad and Bakassi is in reality simply a dis-
pute over the interpretation or application of particular provisions of the
instruments delimiting that boundary. It is this dispute which the Court
will now endeavour to settle.

* Ok

86. For this purpose, the Court will consider in succession each of the
points in dispute along the land boundary from Lake Chad to the
Bakassi Peninsula, designating them as follows: (1) Limani; (2) the Ker-
aua (Kirewa or Kirawa) River; (3) the Kohom River; (4) the watershed
from Ngosi to Humsiki (Roumsiki)/Kamale/Turu (the Mandara Moun-
tains); (5) from Mount Kuli to Bourha/Maduguva (incorrect watershed
line on Moisel’s map); (6) Kotcha (Koja); (7) source of the Tsikakiri
River; (8) from Beacon 6 to Wamni Budungo; (9) Maio Senche; (10) Jim-
bare and Sapeo; (11) Noumberou-Banglang; (12) Tipsan; (13) crossing
the Maio Yin; (14) the Hambere Range area; (15) from the Hambere
Range to the Mburi River (Lip and Yang); (16) Bissaula-Tosso; (17) the
Sama River. For the sake of clarity, these points will be dealt with
according to their order of appearance along a north-south line following
the course of the land boundary from Lake Chad towards the sea as indi-
cated on the attached general sketch-map (see below, p. 361, sketch-map
No. 3). Likewise, for the sake of convenience, the relevant paragraphs of
the Thomson-Marchand Declaration and the 1946 Order in Council
will be set out in full before the discussion of each point. In addition,
wherever possible, the Court will accompany its decisions on the points
in dispute with illustrative sketches or maps. Lastly it will address the
question of pillar 64 and additional points on the land border that have
been discussed by the Parties.

Limani

87. Paragraphs 13 and 14 of the Thomson-Marchand Declaration
determine the boundary as follows:

“13, Thence going on and meeting the bed of a better defined
stream crossing the marsh of Kulujia and Kodo as far as a marsh
named Agzabame.

61
LAND AND MARITIME BOUNDARY (JUDGMENT)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

361

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INDEX ylie [12° 113°
1 | Limani
2 | Keraua River
: Sector of the land boundary delimited by the
3 Kohom River — Thomson-Marchand Declaration
4 | Ngosi to Humsiki Sector of the land boundary delimited by the 12°
: British Order in Council of 2 August 1946 =
5 | Mt. Kuli to Bourha Sector of the land boundary acinied by the
6 | Kotcha Anglo-German Agrecments of 1! March and 12
———— April 1913
7 | Source of the Tsikakiri River > L
8 From Beacon No. 6 ° 11 |
to Wamni Budungo 3
4
9 | Maio Senche 5
10] Jimbare and Sapeo °
11] Noumberou - Banglang 79% 10°_|
12} Tipsan
13} Crossing of Maio Yin
14} The Hambere Range area 3 9°
e
15 From the Hambere Range 7
to the Mburi River %
16} Bissaula - Tosso 119 “10
17| Sama River g°
12 —
es
13
NIGERIA - °
o 17 o
| [MER | ————— » |
16
14-15
|__ 6° 6° _|
H SKETCH-MAP No. 3
_ 5° ‘ Points in Dispute between *
Lake Chad and Bakassi
Peninsula
N.B. This sketch-map has been prepared
for illustrative purposes only 4°
0 100 200 300 km
[10° [ii [12° [3° [14°

 

 

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 362

14. Thence crossing this marsh where it reaches a river passing
quite close to the village of Limanti (Limani) to a confluence at
about 2 kilometres to the north-west of this village.”

88. Nigeria observes that between the Agzabame Marsh and the
modern town of Banki, which lies 3 km north-west of Limani, the river
referred to in paragraph 14 of the Thomson-Marchand Declaration in
fact has four channels. Nigeria advocates following the southernmost
channel. It claims that this channel, which does not appear on sheet
“Ybiri N.W.” of the 1:50,000 map of Nigeria prepared by the Directo-
rate of Overseas Surveys (DOS), is shown on the acrial photograph of the
area submitted by it. It contends that the southern channel of the river
corresponds to the boundary line shown on a sketch-map signed in 1921
by French and British officials which fixed the provisional boundary
some 300 m north of Limani and south of Narki. It points out that this
channel does indeed flow to a confluence 2 km north-west of Limani, as
stated in paragraph 14 of the Thomson-Marchand Declaration.

89. Cameroon acknowledges that “[t]he problem lies in determining
the stream which flows out of the Agzabame marsh, passes quite close to
Limani and flows to a confluence at 2 km to the north-west of this vil-
lage”. It argues that the boundary should follow the second channel from
the north. According to Cameroon, Nigeria is inventing non-existent
river channels, since the channel it proposes does not appear on its own
maps; as for the 1921 sketch-map, it has no legal status and in any event
confirms Cameroon’s view. Finally, Cameroon points out that “[o]n the
ground, the Lamido of Limani in Cameroon governs the inhabitants of
Narki”.

90. The Court notes that in the Limani area the interpretation of the
Thomson-Marchand Declaration raises difficulties. The Declaration
simply refers to “a river” in this area, whereas there are in fact several
river channels between the Agzabame marsh and the “confluence at about
2 kilometres to the north-west [of the village of Limanti (Limani)]”
(para. 14 of the Declaration).

A careful study of the wording of the Thomson-Marchand Declaration
and of the map and other evidence provided by the Parties leads the
Court to the following conclusions. In the first place, the Court observes
that the second channel from the north, proposed by Cameroon as the
course of the boundary, is unacceptable. That channel does not meet the
requirements of paragraph 14 of the Declaration, on the one hand
because its distance from the village of Limani precludes it from being
regarded, in the context of paragraph 14 of the Declaration, as “passing
quite close” to Limani and, on the other, because its confluence is situ-
ated to the north-north-east of the village and not to the “north-west”.

The southern channel proposed by Nigeria poses other problems. Its
immediate proximity to the village of Limani and its apparent correspon-
dence with the sketch-map signed by French and British administrators

63

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 363

in 1921 are not in doubt. However, this channel does not appear on any
map. Moreover, a stereoscopic examination of the aerial photographs of
the area shows that, while there is indeed a smal] watercourse running
from the Ngassaoua River to the point indicated by Nigeria, it is very
short and quickly peters out, well before the Agzabame marsh, which
is incompatible with the wording of paragraph 13 of the Thomson-
Marchand Declaration. This small watercourse also runs much closer to
Narki than Nigeria suggests. The Court cannot therefore accept this
channel either.

The Court notes, however, that the river has another channel, called
Nargo on DOS sheet “Ybiri N.W.”, reproduced at page 23 of the atlas
annexed to Nigeria’s Rejoinder, which meets the conditions specified
in the Thomson-Marchand Declaration. This channel does indeed start
from the Agzabame marsh, passes to the north of Narki and to the south
of Tarmoa, runs not far from Limani and reaches a confluence which is
about 2 km north-west of Limani. The Court therefore considers that this
is the channel to which the drafters of the Thomson-Marchand Declara-
tion were referring.

91. Accordingly, the Court concludes that the “river” mentioned in
paragraph 14 of the Thomson-Marchand Declaration is the channel
running between Narki and Tarmoa, and that from the Agzabame marsh
the boundary must follow that channel to its confluence with the
Ngassaoua River (see below, p. 364, sketch-map No. 4).

*

The Keraua (Kirewa or Kirawa) River

92. Paragraph 18 of the Thomson-Marchand Declaration determines
the boundary as follows:

“18. Thence following the Keraua as far as its confluence in the
mountains with a river coming from the west and known by the
‘Kirdis’ inhabiting the mountains under the name of Kohom (shown
on Moisel’s map under the name of Gatagule), cutting into two parts
the village of Keraua and separating the two villages of Ishigashiya.”

93. Nigeria maintains that paragraph 18 of the Thomson-Marchand
Declaration “is defective in that there are in this area two courses of the
Keraua (now Kirawa) River, and the Thomson-Marchand Declaration
provides no guidance as to which channel forms the boundary”. In its
opinion, the boundary should follow the eastern channel, which is con-
tinuous and well-defined, in contrast to the western channel, as shown by
the 1:50,000 map included by it in its Rejoinder and by the 1963 aerial
photographs. Nigeria denies that this is an artificial channel and adds
that Moisel’s map places on Nigerian territory two villages called Schriwe
and Ndeba, corresponding to the present-day villages of Chérivé and
Ndabakora, situated between the two channels.

94. Cameroon for its part asserts that “[t]he problem arises from the

64
 

11°14!

 

 

 

 

 

    

14°09" | 14°10 | 14°11! | 14°12" | 14°13" |
SKETCH-MAP No. 4
11°16 Limani 11°16
ares
NB. This sketch-map bas been prepared } 4H
for illustrative purposes only # NIGERIA Agzabume
Marsh
11°

Limani
0 1 2 3km
fina 11°13"
14°09" | 14°10" | 14°11 | 14°12 | 14°13" |

 

 

(LNAaWOdNS) AUVGNNOP AWLLIYVA GNV CNV

poe
LAND AND MARITIME BOUNDARY (JUDGMENT) 365

fact that Nigeria has dug an artificial channel in the vicinity of the village
of Gange, changing the Kerawa’s course and diverting its waters in order
to move the riverbed and, as a consequence, the course of the boundary”.
Cameroon therefore maintains that the boundary should be the western
channel, which is the normal course of the river, even though it has tem-
porarily dried up as a result of the diversion of the waters. It adds that
the village of Chérivé no longer exists on the ground and that Cameroon
peacefully administers this area.

95. The Court notes that, in the area of the Keraua (Kirewa or
Kirawa) River, the interpretation of paragraph 18 of the Thomson-
Marchand Declaration raises difficulties, since the wording of this provi-
sion merely makes the boundary follow “the Keraua”, whereas at this
point that river splits into two channels: a western channel and an east-
ern channel. The Court’s task is thus to identify the channel which the
boundary is to follow pursuant to the Thomson-Marchand Declaration.

The Court has first examined Cameroon’s argument that the course of
the Keraua River has been diverted by Nigeria as a result of an artificial
channel constructed by it in the vicinity of the village of Gange. The
Court considers that Cameroon has provided no evidence of its asser-
tions on this point. Nor has the cartographic and photographic material
in the Court’s possession enabled it to confirm the existence of works to
divert the course of the river near Gange.

Neither can the Court accept Nigeria’s argument that preference should
be given to the eastern channel because it is broader and better defined
than the western channel, since the aerial photographs of the area which
the Court has studied show that the two channels are comparable in size.

The Court notes, however, that according to the Moisel map the
boundary runs, as Nigeria maintains, just to the east of two villages
called Schriwe and Ndeba, which are on the site now occupied by
the villages of Chérivé and Ndabakora, and which the map places on
Nigerian territory. Only the eastern channel meets this condition.

96. The Court accordingly concludes that paragraph 18 of the
Thomson-Marchand Declaration must be interpreted as providing
for the boundary to follow the eastern channel of the Keraua River.

The Kohom River

97. Paragraph 19 of the Thomson-Marchand Declaration determines
the boundary as follows:

“19, Thence it runs from this confluence as far as the top of
Mount Ngosi in a south-westerly direction given by the course of the
Kohom (Gatagule) which is taken as the natural boundary from
its confluence as far as its source in Mount Ngosi; the villages of

66
LAND AND MARITIME BOUNDARY (JUDGMENT) 366

Matagum and Hijie being left to France, and the sections of Uledde
and of Laherre situated to the north of the Kohom to England; those
of Tchidoui (Hiduwe) situated to the south of Kohom to France.”

98. Nigeria contends that paragraph 19 of the Thomson-Marchand
Declaration “is defective in that it assumes that the River Kohom has its
source in Mount Ngossi”, which it alleges is not the case. It explains that
the drafters of the Thomson-Marchand Declaration were mistaken in
believing the Kohom to be the Keraua (Kirawa) River tributary flowing
north-easterly from Mount Ngosi, a mountain which, in Nigeria’s view,
is readily identifiable. It contends that this mistake derives from a sketch-
map prepared in March 1926 by British and French colonial officials and
used in the preparation of the Thomson-Marchand Declaration. Accord-
ing to Nigeria, “the river which rises on Mount Ngossi is the Bogaza
River”. Nigeria acknowledges that the Kohom is indeed a tributary of
the Keraua, but one which rises well to the north. It therefore proposes
that the boundary should follow the Kohom, as Nigeria has identified it,
to its source “nearest to the point at which the Bogaza River makes its
abrupt turn to the south-east”, and then follow the course of the Bogaza
to Mount Ngosi.

99. For its part, Cameroon maintains that the Ngosi is a mountain
chain, not a single peak, and that both the Kohom and Bogaza Rivers
have their sources there. Cameroon believes that “[t]he terms of the
[Thomson-Marchand] Declaration are sufficiently clear to identify the
river which the Kirdis (Matakams) call the Kohom in the area”. It con-
siders that this river lies to the north of the watercourse which Nigeria
has identified as the Kohom.

100. The Court notes that the initial problem posed by paragraph 19
of the Thomson-Marchand Declaration consists in the identification of
the course of the River Kohom, along which the boundary is to pass.
After a detailed study of the map evidence available to it, the Court has
reached the conclusion that, as Nigeria contends, it is indeed the River
Bogaza which has its source in Mount Ngosi, and not the River Kohom.
The question whether the text of the Thomson-Marchand Declaration
must be taken as referring to a single Mount Ngosi or to the Ngosi
Mountains in the plural is irrelevant here, since, irrespective of the course
of the Kohom indicated by the Parties, that river does not have its source
in the vicinity of Mount Ngosi. The Court’s task is accordingly to deter-
mine where the drafters of the Thomson-Marchand Declaration intended
the boundary to run in this area when they described it as following the
course of a river called “Kohom”.

101. In order to locate the course of the Kohom, the Court has first
examined the text of the Thomson-Marchand Declaration, which has not
provided a decisive answer. Thus the Court has been unable to find, on
any of the maps provided by the Parties, a single one of the villages and
localities mentioned in paragraph 19 of the Declaration. Likewise, the

67
LAND AND MARITIME BOUNDARY (JUDGMENT) 367

provision in paragraph 18 of the Declaration that the boundary is to fol-
low the course of the River Kohom from its confluence “in the moun-
tains” with the Keraua has not enabled the Court to identify the course
of the Kohom, given in particular that neither the course proposed by
Cameroon, nor that submitted by Nigeria, corresponds to such a descrip-
tion.

The Court has therefore had to have recourse to other means of inter-
pretation. Thus it has carefully examined the sketch-map prepared in
March 1926 by the French and British officials which served as the basis
for the drafting of paragraphs 18 and 19 of the Thomson-Marchand Dec-
laration. As Nigeria pointed out in its Rejoinder. this sketch-map does
indeed show what the intention of the Parties was at the time, when they
referred to the River Kohom. The sketch-map 1s particularly helpful,
since it includes very clear indications in regard to the relief of the area
and the direction of the river, which the Court has been able to compare
with the maps provided by the Parties. The Court is able to determine, on
the basis of this comparison, that the Kohom whose course the Thom-
son-Marchand Declaration provides for the boundary to follow is that
indicated by Cameroon. In this regard, the Court notes first that the 1926
sketch-map indicates very clearly, just before the boundary turns sharply
to the south, a tributary descending from Mount Kolika and flowing into
the Kohom. Such a tributary is to be found on the river identified by
Cameroon as the Kohom but not on that proposed by Nigeria. The
Court would further observe that the 1926 sketch-map quite clearly indi-
cates that the boundary passes well to the north of the Matakam Moun-
tains, as does the line claimed by Cameroon, whereas that favoured by
Nigeria passes well to the south of those mountains.

The Court notes, however, that the boundary line claimed by Cam-
eroon in this area runs on past the source of the river which the Court
has identified as the Kohom. Nor can the Court disregard the fact
that the Thomson-Marchand Declaration expressly provides that the
boundary must follow a river which has its source in Mount Ngosi.
In order to comply with the Thomson-Marchand Declaration, it is
therefore necessary to join the source of the River Kohom, as identified
by the Court, to the River Bogaza, which rises on Mount Ngosi.

102. The Court accordingly concludes that paragraph 19 of the Thom-
son-Marchand Declaration should be interpreted as providing for the
boundary to follow the course of the River Kohom, as identified by the
Court, as far as its source at 13°44’ 24” longitude east and 10° 59’ 09” lati-
tude north, and then to follow a straight line in a southerly direction until
it reaches the peak shown as having an elevation of 861 m on the
1:50,000 map in Figure 7.8 at page 334 of Nigeria’s Rejoinder and
located at 13°45’45” longitude east and 10° 59°45” latitude north, before
following the River Bogaza in a south-westerly direction as far as the
summit of Mount Ngosi (see below, p. 368, sketch-map No. 5).

*

68

 

 
 

| 11° 02"

BIO

} 14° 00

|_10° 59'

| 10° 58°

11° 57!

 

 

 

SKETCH-MAP No. 5

The Kohom River

N.B. This sketch-map has been
prepared for iflustrative purpuses only

 

 

0 1 2 3 km

 

113° 41" | 13° 42! 13° 43"

   

[13° 44

11°. 02"_|

11°01_|

11e 00"_|

10° 59'_|

10° 58_

11e 57

 

 

(LNINDGNT) AUVANNOH ANLLIHVAN CNV GANVI

89€
LAND AND MARITIME BOUNDARY (JUDGMENT) 369

The watershed from Ngosi to Humsiki (Roumsiki)/Kamale/Turu
(the Mandara Mountains)

103. Paragraphs 20 to 24 of the Thomson-Marchand Declaration
determine the boundary as follows:

“20. Thence on a line in a south-westerly direction following the
tops of the mountain range of Ngosi, leaving to France the parts of
Ngosi situated on the eastern slopes, and to England the parts situ-
ated on the western slopes, to a point situated between the source of
the River Zimunkara and the source of the River Devurua; the
watershed so defined also leaves the village of Bugelta to England
and the village of Turu to France.

21. Thence in a south-south-westerly direction, leaving the village
of Dile on the British side, the village of Libam on the French side to
the hill of Matakam.

22. Thence running due west to a point to the south of the village
of Wisik where it turns to the south on a line running along the
watershed and passing by Mabas on the French side, after which
it leaves Wula on the English side running south and bounded by
cultivated land to the east of the line of the watershed.

23. Thence passing Humunsi on the French side the boundary lies
between the mountains of Jel and Kamale Mogode on the French
side and running along the watershed.

24. Thence passing Humsiki, including the farmlands of the valley
to the west of the village on the French side, the boundary crosses
Mount Kuli.”

104. Nigeria contends that paragraphs 20 to 24 of the Thomson-
Marchand Declaration clearly delimit the boundary in the area by refer-
ence to a watershed line and that this line should therefore be followed,
rather than the line proposed by Cameroon. It emphasizes the fact that
the Cameroonian village of Turu, which the Thomson-Marchand Decla-
ration places in Cameroonian territory, has expanded onto Nigerian
territory. It also points out that Cameroon’s road makes incursions
into Nigerian territory and that map No. 6 produced by Cameroon in
Volume II of its Reply moves the boundary between 500 and 800 m
westwards into Nigerian territory throughout the sector.

105. For its part, Cameroon argues that the disagreement “is the result
of a divergence in the marking of the watershed on the maps”. Cameroon
notes that the concept of a watershed is a complex one and that it is par-
ticularly difficult to determine such a line along steep escarpments, as is
the case here. It contends that the boundary line it has drawn does indeed
follow the watershed at least until the vicinity of Humsiki (or Roumsiki).
From that point, the boundary must necessarily deviate from the
watershed because, according to the Thomson-Marchand Declaration,
it must cross Mount Kuli and Jeave the farmlands west of the village to

70

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 370

Cameroon. Cameroon adds that the village of Turu is situated entirely
on Cameroonian territory.

106. The Court notes that the problem in the area between Ngosi and
Humsiki derives from the fact that Cameroon and Nigeria apply the pro-
visions of paragraphs 20 to 24 of the Thomson-Marchand Declaration in
different ways. In this sector of the boundary the Court’s task is thus to
determine the course of the boundary by reference to the terms of the
Thomson-Marchand Declaration, that is to say by reference essentially
to the crest line, to the line of the watershed and to the villages which are
to lie to either side of the boundary. The Court will address this question
section by section.

107, From Ngosi to Turu, the boundary follows the line of the water-
shed as provided by paragraph 20 of the Thomson-Marchand Declara-
tion. On this point the Court notes that the watershed line proposed by
Cameroon crosses a number of watercourses and thus cannot be accepted.
The watershed line presented by Nigeria, which over the greater part of
its length follows the road running southwards from Devura, appears
more credible. The Court must, however, point out that that road remains
throughout its length within Cameroonian territory. As regards the vil-
lage of Turu, the Court recalls moreover that, while it may interpret the
provisions of delimitation instruments where their language requires this,
it may not modify the course of the boundary as established by those
instruments. In the present case, the Parties do not dispute that the
boundary follows the line of the watershed. That boundary line may not
therefore be modified by the Court. Hence, if it should prove that the
village of Turu has spread into Nigerian territory beyond the watershed
line, it would be up to the Parties to find a solution to any resultant prob-
lems, with a view to ensuring that the rights and interests of the local
population are respected.

108. From Turu to Mabas, the Parties disagree on the course of the
boundary as described in paragraphs 21 and 22 of the Thomson-March-
and Declaration only at two points: one to the south of Wisik, where the
Court sees no reason not to adopt the line indicated by Cameroon, and
the other near Mabas. There, the line indicated by Cameroon crosses cer-
tain watercourses and therefore cannot be the watershed line. Nor does
the line favoured by Nigeria appear suitable, since it passes through
Mabas, whereas the Declaration provides that that village should remain
entirely on the French side (“pass[es] by Mabas on the French side”/
“franchit Mabas, sur le coté français”). Hence at this point the boundary
must follow the watershed line, whilst leaving all cf the village of Mabas
on the Cameroonian side. Here too the Court considers that, where the
road running south from Turu follows the boundary, it remains at all
times on Cameroonian territory.

109. From Mabas to Ouro Mavoum, the line of the watershed has not
been in issue between the Parties.

71

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 371

110. From Ouro Mavoum to the mountains of Jel, passing through
Humunsi (Roumzou), the boundary follows the line proposed by Nigeria
whilst leaving all of the road on Cameroonian territory. Thus the Court
finds that the line proposed by Cameroon cannot be accepted: while that
line does indeed correspond to the watershed line, paragraph 22 of the
Thomson-Marchand Declaration places the boundary at this point not
on that line, but along a line bounded by cultivated land lying “to the
east of the line of the watershed”.

111. From the mountains of Jel to Mogode, the boundary again fol-
lows the watershed line. The line indicated by Cameroon crosses numer-
ous watercourses and must therefore be rejected. The line favoured by
Nigeria appears to be more correct.

112. From Mogode to Humsiki (Roumsiki), the boundary continues
to follow the watershed line, whilst leaving all of the road on Cam-
eroonian territory. Here again the line proposed by Cameroon must
be rejected, since it crosses numerous watercourses. The Nigerian line
appears more suitable, provided that the road remains throughout on the
Cameroonian side of the boundary and that the line leaves all of Humsiki
to Cameroon.

113. Beyond Humsiki, the boundary continues to follow the line
proposed by Nigeria. That line appears, moreover, more favourable to
Cameroon than the one shown on its own maps, and in any event
Cameroon has never challenged Nigeria’s claims at this point on the
boundary.

114. The Court concludes from the foregoing that in the area between
Ngosi and Humsiki the boundary follows the course described by para-
graphs 20 to 24 of the Thomson-Marchand Declaration as clarified by
the Court.

*

From Mount Kuli to BourhalMaduguva (incorrect watershed line on
Moisel’s map)

115. Paragraph 25 of the Thomson-Marchand Declaration determines
the boundary as follows:

“25. Thence running due south between Mukta (British) and
Muti (French) the incorrect line of the watershed shown by Moisel
on his map being adhered to, leaving Bourha and Dihi on the
French side, Madogoba Gamdira on the British, Bugela or Bukula,
Madoudji, Kadanahanga on the French, Ouda, Tua and Tsam-
bourga on the British side, and Buka on the French side.”

116. Nigeria contends that paragraph 25 of the Thomson-Marchand
Declaration, which provides for the boundary te follow “the incorrect
line of the watershed”

“is defective in that the requirement to follow a watershed line which
is expressly admitted to be incorrect, shown on a 90 year old map

72

 

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 372

which displays very little detail, can be interpreted in a number of
Ways”.

Nigeria thus proposes simplifying the line up to the point where Moisel’s
line cuts the true watershed north of Bourha. That simplification is
claimed to be justified by a procés-verbal of 1920, which provides for the
boundary to follow the centre of a track running from Muti towards
Bourha. South of Bourha, Nigeria proposes following the true water-
shed, leaving Bourha on Nigerian territory.

117. Cameroon, for its part, argues that the Thomson-Marchand Dec-
laration “deliberately places the boundary along ‘the incorrect line of the
watershed’ shown by Moisel on his map”, and accordingly proposes
adhering strictly to the transposition of Moisel’s line onto a modern map
and on the ground. It adds that the 1920 procés-verbal cited by Nigeria
was mistranslated into English and that the French original provides no
support whatsoever for Nigeria’s position.

118. The Court notes that the text of paragraph 25 of the Thomson-
Marchand Declaration provides quite expressly that the boundary is to
follow “the incorrect line of the watershed shown by Moisel on his map”.
Since the authors of the Declaration prescribed a clear course for the
boundary, the Court cannot deviate from that course.

The Court has carefully studied the Moisel map and has compared the
data provided by it with those available on the best modern maps, and in
particular sheet “Uba N.E.” of the 1969 DOS 1:50,000 map of Nigeria
and sheet NC-33-XIV-2c “Mokolo 2c” of the 1965 Institut géographique
national (IGN) 1:50,000 map of Central Africa, both of which were pro-
vided to the Court by Nigeria. The Court observes that, while the Moisel
map contains some errors in this area, it nonetheless provides certain
objective criteria that permit the course of the “incorrect line of the
watershed” to be readily transposed onto modern maps. The Court notes
first that on the Moisel map the “incorrect line of the watershed” is
clearly shown as remaining at all times to the east of the meridian 13° 30’
longitude east. The Court further notes that a certain number of localities
are indicated as lying either to the east or to the west of the incorrect line
and must accordingly remain on the same side of the boundary after that
line has been transposed onto modern maps.

The Court cannot accept the line presented by Cameroon as corre-
sponding to a transposition of the “incorrect line of the watershed”. That
line lies throughout its length to the west of the meridian 13°30’ longi-
tude east. Nigeria’s transposition of the “incorrect line of the watershed”
poses other problems. While it places this line at all times to the east of
the meridian 13° 30’ longitude east, it cannot, however, be accepted, since
it consists of a series of angled lines, whereas the line on the Moisel map
follows a winding course.

73

 

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 373

119. The Court accordingly concludes that paragraph 25 of the Thom-
son-Marchand Declaration should be interpreted as providing for the
boundary to run from Mount Kuli to the point marking the beginning of
the “incorrect line of the watershed”, located at 13°31’47” longitude east
and 10° 27’ 48” latitude north, having reached that point by following the
correct line of the watershed. Then, from that point, the boundary fol-
lows the “incorrect line of the watershed” to the point marking the end of
that line, located at 13°30’°55” longitude east and 10°15’46” latitude
north. Between these two points the boundary follows the course indi-
cated on the map annexed to this Judgment!, which was prepared by
the Court by transposing the “incorrect line of the watershed” from the
Moisel map to the first edition of sheet “Uba N.E.” of the DOS 1:50,000
map of Nigeria. From this latter point, the boundary will again follow
the correct line of the watershed in a southerly direction.

*
Kotcha (Koja)

120. Paragraphs 26 and 27 of the Thomson-Marchand Declaration
determine the boundary as follows:

“26. Thence the boundary runs through Mount Mulikia (named
also Lourougoua).

27. Thence from the top of Mount Mulikia to the source of
the Tsikakiri, leaving Kotcha to Britain and Dumo to France and
following a line marked by four provisional landmarks erected in
September 1920 by Messrs. Vereker and Pition.”

121. According to Nigeria, paragraphs 26 and 27 of the Thomson-
Marchand Declaration pose a problem in that only one of the four land-
marks erected in 1920 referred to in those paragraphs is possibly identi-
fiable today. It therefore proposes that, before arriving at that cairn, the
boundary should follow the watershed, except in the vicinity of Kotcha,
where the farmland lying on the Cameroonian side of the watershed line
which is worked by farmers from Kotcha would be left to Nigeria, in
order to take account of the fact that the Nigerian village of Kotcha has
expanded to either side of that line.

122. Cameroon considers that the boundary line sought by Nigeria in
the vicinity of Kotcha is contrary to the Thomson-Marchand Declara-
tion and that the text of the Declaration should be respected. The
remainder of the line proposed by Nigeria in this area, following the line
of the watershed, is not contested by Cameroon.

123. The Court finds that, in the Kotcha area, the difficulty derives
solely from the fact, as Nigeria recognizes, that the Nigerian village of
Kotcha has spread over onto the Cameroonian side of the boundary. As
the Court has already had occasion to point out in regard to the village

1 A copy of this map will be found in a pocket at the end of this fascicle or inside the
back cover of the volume of C.J. Reports 2002. [Note by the Registry. ]

74
LAND AND MARITIME BOUNDARY (JUDGMENT) 374

of Turu, it has no power to modify a delimited boundary line, even in a
case where a village previously situated on one side of the boundary has
spread beyond it. It is instead up to the Parties to find a solution to any
resultant problems, with a view to respecting the rights and interests of
the local population.

124. The Court accordingly concludes that the boundary in the Kotcha
area, as described in paragraphs 26 and 27 of the Thomson-Marchand
Declaration, follows the line of the watershed, including where it passes
close to the village of Kotcha, the cultivated land lying on the Cam-
eroonian side of the watershed remaining on Cameroonian territory.

Source of the Tsikakiri River

125. Paragraph 27 of the Thomson-Marchand Declaration determines
the boundary as follows:

“27. Thence from the top of Mount Mulikia to the source of
the Tsikakiri, leaving Kotcha to Britain and Dumo to France and
following a line marked by four provisional landmarks erected in
September 1920 by Messrs. Vereker and Pition.”

126. Nigeria observes that the Tsikakiri River referred to in para-
graph 27 of the Thomson-Marchand Declaration has three possible
sources. It asserts that, contrary to Cameroon’s contention, the boundary
should be one of the southern tributaries, not the northern tributary,
since only the southern tributaries originate at the crest line, as implied
by the Declaration.

127. For its part, Cameroon asserts that the northern tributary is the
true source of the Tsikakiri and the one to be taken into account. It con-
tends that the spot indicated by an arrow on Figure 7.14 at page 344 of
Nigeria’s Rejoinder as the source of the southern tributary is nothing of
the kind.

128. The Court notes that the interpretation of paragraph 27 of the
Thomson-Marchand Declaration poses problems because the Tsikakiri
River has more than one source, whereas the Declaration simply states
that the boundary passes through “the source” of the Tsikakiri without
providing any indication as to which source is to be chosen. The Court
would first observe that, in terms of geographical theory, there exists no
definition enabling the principal source of a river to be identified with full
certainty where that river has several sources. However, the task of the
Court is not to identify the “geographical” source of the Tsikakiri, but to
identify the source through which the drafters of the Thomson-March-
and Declaration intended that the boundary should pass. Considering
that the Thomson-Marchand Declaration delimited the boundary in gen-
eral by means of a physical description of the terrain, it may reasonably
be assumed that the drafters of the Declaration, in referring to the source

75
LAND AND MARITIME BOUNDARY (JUDGMENT) 375

of the Tsikakiri, intended to designate a point which could be readily
identified, both on maps and on the ground. Thus the Court notes that
one of the sources of the Tsikakiri stands out from the others. This is a
source situated at 13° 16’55” longitude east and 10° 02’02” latitude north
and having the highest elevation which is not proposed by either of the
Parties.

129. The Court accordingly concludes that, in the area referred to in
paragraph 27 of the Thomson-Marchand Declaration, the boundary
starts from a point having co-ordinates 13° 1750” longitude east and
10° 03’ 32” latitude north, which is located in the vicinity of Dumo. From
there, the boundary runs in a straight line to the point which the Court
has identified as the “source of the Tsikakiri” as referred to in the Dec-
laration, and then follows that river (see below, p. 376, sketch-map No. 6).

*

From Beacon 6 to Wamni Budungo

130. Paragraphs 33 and 34 of the Thomson-Marchand Declaration
determine the boundary as follows:

“33. Thence a line starting from Beacon 6, passing Beacon 7,
finishing at the old Beacon 8.

34. Thence from this mark 8 placed on the left bank of the Mao
Youwai, a small stream flowing from the west and emptying itself
into the Mayo Faro, in a straight line running towards the south-west
and reaching the summit of Wamni Range, a very prominent peak to
the north of a chain of mountains extending towards the Alantika
Mountains, and situated to the east of the old frontier mark No. 10.”

131. In respect of the course of the boundary from Beacon 6 to
Wamni Budungo, Nigeria states that Beacons 6 and 8, through which the
Thomson-Marchand Declaration provides for the boundary to pass,
have not been found. Some traces of Beacon 7 are said to remain at its
location. Citing paragraph 32 of the Thomson-Marchand Declaration,
which refers to the “old British-German Frontier”, it argues that an
attempt should therefore be made to locate those beacons by reference to
the 1906 Anglo-German Agreement, which served as the basis for fixing
the course of the boundary in this area. Thus Annex I to that Agreement,
which was drafted in 1903, contains a description of the method employed
to determine the locations of the beacons. Paragraph 3 of the Annex pro-
vides:

“[tfhe line then follows the median line of the Faro up-stream, as far
as the junction of the Mao Hesso with the main stream; and after-
wards the median line of the Mao Hesso, as far as a post, No. 6, on
the left bank of the Mao Hesso, about 3 km north-west of Beka. It
then runs from the median line of the river at right angles to its
course, to No. 6 post.”

76
LAND AND MARITIME BOUNDARY (JUDGMENT) 376

 

 

 

 

 

 

 
 
    
      

 

| 13° ts" ] 13° 16 [13°17 | 13° £8° [| 13° 19
SKETCH-MAP No. 6 Kotcha
| _ 10° 06" 10° 06’
Source of the
Tsikakin River
N.B. This skcich-map has been proparcd
for illustrative purposes only
|_ 10° 05" 0 i 2 3km 10° 05"_|
|__ 10° 04 10° 04'_|
ial
| NIGERIA | / 4
/ ii
/ h
‘, Dumo
; }
L_10° 03" | à c 10° 03'_|
| : Vs
J / À
\ | c
À i À
À
ET LL rate | v
\ a Source of the Tsikakir i River .
10° identified by the Coui{ 10° 02'_|
4
if |
a — it
=
3 CAMEROON
z
10° 10° O1_|
[ ise 15 | 13° 16 [13° 17° [13° 18" [13°19

 

 

   
LAND AND MARITIME BOUNDARY (JUDGMENT) 377

Paragraph 4 then goes on to explain:

“From No. 6 post the line runs straight to a conspicuous rock, on
a slight eminence on the road from Gurin to Karin. This rock has a
boundary mark (No. 7) “D J B” (Deutsch-British) cut into it. From
this rock it runs straight to a post, No. 8, fixed on the road at the
entrance to the pass through the Karin Hills, north of the village of
Karin.”

Nigeria claims that, pursuant to that method, Beacon 6 is situated on
the left bank of the Mao Hesso about 3 km north-west of Beka, while
Beacon 8 is situated at the intersection of the extension of the line
joining Beacons 6 and 7 and the stream mentioned in paragraph 34 of the
Thomson-Marchand Declaration.

132. For its part, Cameroon states that the problem in this area con-
sists in identifying all of the beacons referred to in paragraphs 33 and
34 of the Thomson-Marchand Declaration, including Beacon 7, which
Cameroon denies to be the one described by Nigeria, and identifying
the summit of Wamni Range. Cameroon nevertheless stresses that this
is a problem of demarcation, not delimitation.

133. The Court notes that the interpretation of paragraphs 33 and 34
of the Thomson-Marchand Declaration raises a problem in that those
provisions describe the line of the boundary as passing through three
beacons of which at least two have now disappeared.

The Court has studied most attentively the text of Annex I to the
Anglo-German Agreement of 1906, as well as the cartographic material
provided to it by the Parties, in order to discover the location of these
beacons. The Court thus notes that the point indicated by Nigeria as cor-
responding to Beacon 6 and situated at 12°53’15” longitude east and
9° 04’ 19” latitude north does indeed reflect the terms of the description of
it given in the Agreement, since it lies on the left bank of the Mao Hesso
3 km to the north-west of the village of Beka. The Court likewise con-
siders that the point indicated by Nigeria as corresponding to Beacon 7
and situated at 12°51°55” longitude east and 9°01’03” latitude north
must be accepted. Although Nigeria has produced no evidence of Bea-
con 7 having been found at that point, its location does indeed corre-
spond to the description in the 1906 Anglo-German Agreement, particu-
larly in view of the fact that it is the only high ground in that area. As
regards the location of Beacon 8, which is described as situated at the
entrance to the pass through the Karin Hills on the road crossing the
pass, and on the left bank of the Mao Youwai, it is the point proposed by
Cameroon, located at 12°49’22” longitude east and 8° 58° 18” latitude
north, which must be taken to be the correct one, since it satisfies both
the conditions laid down by the 1906 Agreement and those in para-
graph 34 of the Thomson-Marchand Declaration.

134. The Court accordingly concludes that paragraphs 33 and 34 of
the Thomson-Marchand Declaration must be interpreted as providing

78

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 378

for the boundary to pass through the points having the above-mentioned
co-ordinates, which it has identified as corresponding to Beacons 6, 7
and 8 as referred to in those paragraphs (see below, p. 379, sketch-map
No. 7).

Maio Senche

135. Paragraph 35 of the Thomson-Marchand Declaration determines
the boundary as follows:

“35. Thence the frontier follows the watershed from the Mao
Wari to the west and from the Mao Faro to the east, where it rejoins
the Alantika Range, it follows the line of the watershed of the Benue
to the north-west and of the Faro to the south-east as far as the
south peak of the Alantika Mountains to a point 2 kilometres to the
north of the source of the River Mali.”

136. Nigeria contends that the boundary in this sector must follow the
watershed. It points out that the line claimed by Cameroon in this area
displaces the boundary from the watershed which the boundary is to fol-
low pursuant to paragraph 35 of the Thomson-Marchand Declaration,
“thereby attributing to Cameroon the smail village of Batou (Batodi
Dampti) and some 1,200 hectares of land territory”.

137. For its part, Cameroon maintains that “the representation of the
watershed as it crosses the Alantika Range and the location of the village
of Batou” is solely a problem of demarcation.

138. The Court notes that, in the Maio Senche area, covered by para-
graph 35 of the Thomson-Marchand Declaration, the difficulty lies in
identifying the line of the watershed, of which the two Parties have pro-
posed differing cartographic representations.

139. The Court confirms that the boundary in the Maio Senche area
follows the line of the watershed between the Benue and the Faro. Para-
graph 35 of the Thomson-Marchand Declaration is quite clear on this
point, which is indeed not disputed by the Parties. After studying the
cartographic material provided to it by the Parties, the Court observes
that it cannot accept the watershed line proposed by Cameroon, in par-
ticular because it follows the course of a river over the greater part of its
length, which is incompatible with the concept of the line of a water-
shed. The watershed line passes, as Nigeria contends, between the basin
of the Maio Senche and that of the two rivers to the south (see below,
p. 380, sketch-map No. 8).

79

 
LAND AND MARITIME BOUNDARY (JUDGMENT)

379

 

 

 

 

 

 

 

 

 

    

 

Gurin
L.. 06 SKETCH-MAP No. 7 { 9° 06_|
Es
3
Peal
From Beacon No. 6 TJ
|_90s to Wamni Budungo = Â 9° 05"
4
N.B. This sketch-map has been prepared / \
for illustrative purposes only / @aseacon 6
| _ 9° 04 / ft
0 2 4 6km / #
c = ER 4 if
f 4
/ ba
| 9° 03" / fi
/ fs
2 A
4
9° 02' / 4 oe |
= r /
/ fr
Î
9° OL NIGERIA | / ÿBeacon 7 de ae
= j ‘ {
/ À |
/ / %
/ 4
|_ 9° 00° / / 7 00
/
/ / CAMEROON
é
/ /
8° 59° / / 8° 59'_|
= j ;
TR Karin /
Beacon. 8 ° /
: " i
z= 8° 58° \ Ad Î ge sg!
\
À 4 °
x
\ / we;
1] ? ca
| 8° 57 oof
| 7
i /
fs
o t
| 8° 56 14
if
4;
| goss! Mt. Wamni
j12°46" 112°47 12°48" 12°49" 12°50 12°51" | 12° BAM 12053" 12° 54°

 

 

 

 
380

LAND AND MARITIME BOUNDARY (JUDGMENT)

 

| DE o8

LE 08

TBE of

T6 08

 

9€ o@1I
Dee

SE 11

ibe oct |

£€ 71 |

TE el |

SE 8 |

 

 

 

 

yuo sasodind aanensnyy! 207

parsdaid uooq sey deus-yogays SIL EN

aqoues ore

8 ON dVW-HOLAAS

 

 

 

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 381

Jimbare and Sapeo

140. Paragraphs 35 to 38 of the Thomson-Marchand Declaration
determine the boundary as follows:

“35, Thence the frontier follows the watershed from the Mao
Wari to the west and from the Mao Faro to the east, where it rejoins
the Alantika Range, it follows the line of the watershed of the Benue
to the north-west and of the Faro to the south-east as far as the
south peak of the Alantika Mountains to a point 2 kilometres to the
north of the source of the River Mali.

36. Thence from this peak by the River Sassiri, leaving Kobi to
France and Kobi Leinde to Great Britain, Tebou and Tscho to
France, as far as the confluence with the first stream coming from
the Balakossa Range (this confluence touches the Kobodji Mapeo
Track), from this stream towards the south, leaving Uro Belo to
Great Britain and Nanaoua to France.

37. Thence the boundary rejoins the old boundary about Lapao
in French territory, following the line of the watershed of the Bala-
kossa range as far as a point situated to the west of the source of the
Labidje or Kadam River, which flows into the River Deo, and from
the River Sampee flowing into the River Baleo to the north-west.

38. Thence from this point along the line of the watershed between
the River Baleo and the River Noumberou along the crest of the
Tschapeu Range, to a point 2 kilometres to the north of Namberu,
turning by this village, which is in Nigeria, going up a valley north-
east and then south-east, which crosses the Banglang range about a
kilometre to the south of the source of the Kordo River.”

141. In regard to the course of that part of the land boundary described
in paragraphs 35 to 38 of the Thomson-Marchand Declaration, Nigeria
first notes that the wording of the Declaration is defective in many
respects and proposes to clarify it. It contends that the Court should find
that the south peak of the Alantika mountains is Hosere Bila, situated
2 km north of the source of the Mali River. It further points out that the
Sassiri River referred to in paragraph 36 of the Thomson-Marchand Dec-
laration does not flow from Hosere Bila but from the Balakossa Range
lying further to the south, and that the river referred to in paragraph 36
is in fact the Leinde or Lugga. It adds that, south of Nananoua, the
description of the boundary should be clarified and modified by the
Court, since the text of paragraphs 37 and 38 of the Thomson-Marchand
Declaration and the accompanying map are mutually contradictory. It
explains that the intention of the British and French Governments had
since 1920 been to attribute Jimbare to France and Sapeo to Great Brit-
ain. In this connection it points out that on 12 November 1920 a joint
proposal to this effect had been signed by W. D. K. Mair, a British Dis-

82
LAND AND MARITIME BOUNDARY (JUDGMENT) 382

trict Officer, and Captain Louis Pition, representing the French adminis-
tration (hereinafter the “Mair-Pition Joint Proposal”), following a delimi-
tation mission on the ground, that proposal being subsequently incorpo-
rated into a document signed on 16 October 1930 by R. Logan, British
District Officer, and Lieutenant J. Le Brun, representing the French
administration (hereinafter the “Logan-Le Brun procès-verbal”). Nigeria
claims that this document, drawn up after the Thomson-Marchand
Declaration was prepared but before it was signed, was intended to set
out a solution on the ground to the difficulties created by the text of the
Thomson-Marchand Declaration and that it has been respected since
then by both Parties.

Nigeria contends that, while part of the proposals in the Logan-
Le Brun procès-verbal were incorporated into the text of the Thomson-
Marchand Declaration, the drafters forgot to amend also the part of the
Declaration concerning Jimbare and Sapeo; as far as Sapeo was con-
cerned, the proposals in the Logan-Le Brun procés-verbal were none-
theless shown on the 1931 map annexed to the Declaration. In Nigeria’s
view, it is the map which should therefore be followed and not the text of
the Declaration, since this “does not accord with the extensive practice
on the ground for the past three quarters of a century”. Thus it asserts
that Sapeo was treated as Nigerian during the 1959 and 1961 plebiscites
and that Nigeria is responsible for its administration. In Nigeria’s view,
the solution is therefore to construe the Thomson-Marchand Declaration
in the light of the Mair-Pition Joint Proposal, of the Logan-Le Brun
procés-verbal and of the well-established local practice. The new descrip-
tion based on the Logan-Le Brun procés-verbal would result in leaving
all of the Balakossa Range to Cameroon and giving Nigeria the Sapeo
plain on the southern side of Hosere Sapeo. It contends that the modified
boundary line was moreover accepted by Cameroon in a letter dated
17 March 1979 to the “Prefect of Benue Department” from the Sub-
Prefect of Poli Subdivision.

142. Cameroon agrees with Nigeria that the peak referred to in para-
graph 35 of the Thomson-Marchand Declaration is Hosere Bila and that
the rivers whose courses are to be followed in this area are indeed first the
Leinde and then the Sassiri. Cameroon maintains, however, that south of
Nananoua only the Thomson-Marchand Declaration should be used in
order to establish the course of the boundary; it argues that, although the
Mair-Pition Joint Proposal was submitted to France and Great Britain, it
was not accepted by them and not incorporated in the Thomson-March-
and Declaration; the same applied to the Logan-le Brun procès-verbal.
As regards the 1979 letter, Cameroon observes that “[a mere sub-prefect]
had not properly understood the true legal position”. In Cameroon’s
view, the text of the Thomson-Marchand Declaration should therefore
be adhered to.

143. The Court notes that the interpretation of paragraphs 35 to 38 of
the Thomson-Marchand Declaration poses problems, since the descrip-
tion of the boundary therein appears both to contain a series of material

83

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 383

errors and, in certain places, to contradict the representation of that
boundary on the 1931 map appended to the Declaration.

The Court notes, however, that, as regards the area to the north of
Nananoua as referred to in paragraph 36 of the Thomson-Marchand
Declaration, the Parties agree that the rivers whose courses form the
boundary are the Leinde and the Sassiri. Similarly, the cartographic
representations of this section of the boundary proposed by the Parties
correspond in every respect.

To the south of Nananoua, on the other hand, there is no agreement
between Cameroon and Nigeria.

144. The Court will first address the Sapeo area. After carefully study-
ing the maps provided by the Parties and the Logan-Le Brun procès-
verbal, the Court finds that, as Nigeria claims, it is indeed the boundary
described in that procés-verbal and not that described in the Thomson-
Marchand Declaration which was transposed onto the 1931 map
appended to the Declaration. The Court further notes that, in practice,
Sapeo has always been regarded as lying in Nigerian territory. Thus
Sapeo was regarded as Nigerian in the 1959 and 1961 plebiscites. While
Cameroon has stated in its written pleadings that it regarded as “insuffi-
cient” the various items of evidence presented by Nigeria as proof of its
administration of the village of Sapeo, it has however not seriously chal-
lenged them. Cameroon has also never claimed to exercise any form of
administration over the village. The letter of 17 March 1979 from the
Sub-Prefect of Poli Subdivision to the “Prefect of Benue Department”
indicates that Cameroon was aware of Nigeria’s administration of Sapeo.
The Court accordingly considers that in this area the Thomson-March-
and Declaration should be interpreted in accordance with the intention
of its authors, as manifested on the map appended thereto and on the
ground, namely so as to make the boundary follow the course described
in the Logan-Le Brun procès-verbal.

145. Turning next to the situation in the Jimbare area, the Court notes
that, contrary to what occurred in regard to Sapeo, the modification of
the boundary provided for in the Logan-Le Brun procés-verbal was not
transposed onto the 1931 map appended to the Thomson-Marchand
Declaration in respect of the Jimbare area. The course of the boundary
on the map is as described in the Declaration. The Court nonetheless
takes the view that it is the course as described in the Logan-Le Brun
procés-verbal which must also prevail here. As the Court has just found,
the Logan-Le Brun course in effect corresponds to the intention of the
authors of the Declaration throughout this region. In its Rejoinder
Nigeria has moreover accepted this interpretation of the Thomson-
Marchand Declaration, which is favourable to Cameroon, whilst the
latter has not opposed it.

146. The Court accordingly concludes, first, that paragraphs 35 and 36
of the Thomson-Marchand Declaration must be interpreted as providing

84
LAND AND MARITIME BOUNDARY (JUDGMENT) 384

for the boundary to pass over Hosere Bila, which it has identified as the
“south peak of the Alantika Mountains” referred to in paragraph 35, and
then from that point along the River Leinde and the River Sassiri “as far
as the confluence with the first stream coming from the Balakossa Range”.

The Court further concludes that paragraphs 37 and 38 of the Thom-
son-Marchand Declaration must be interpreted as providing for the
boundary to follow the course described in paragraph 1 of the Logan-
Le Brun procès-verbal, as shown by Nigeria in Figures 7.15 and 7.16 at
pages 346 and 350 of its Rejoinder.

Noumberou-Banglang

147. Paragraph 38 of the Thomson-Marchand Declaration determines
the boundary as follows:

“38. Thence from this point along the line of the watershed
between the River Baleo and the River Noumberou along the crest
of the Tschapeu Range, to a point 2 kilometres to the north of Nam-
beru, turning by this village, which is in Nigeria, going up a valley
north-east and then south-east, which crosses the Banglang range
about a kilometre to the south of the source of the Kordo River.”

148. Nigeria considers that paragraph 38 of the Thomson-Marchand
Declaration is also defective in that it describes the boundary as “going
up a valley north-east and then south-east”, whereas the only valley in
the area runs north-west and then south-west. According to Nigeria, this
error was noted in the 1930 Logan-Le Brun procès-verbal and rectified by
a provision for the boundary to follow “the main course of the Mayo
Namberu upstream to its source in a well-defined saddle approx. 2 mile
to the east of the main summit of Hossere Banglang”.

149. For its part, Cameroon stands by the definition of the boundary
set out in paragraphs 37 and 38 of the Thomson-Marchand Declaration.

150. The Court notes that the final part of paragraph 38 of the Thom-
son-Marchand Declaration poses problems of interpretation in that it
contains fundamental errors of a material nature. After examining the
cartographic material provided by the Parties, the Court has thus reached
the conclusion, as Nigeria contends, that there is no valley in the area
running “north-east, then south-east”, contrary to what is stated in the
text of this paragraph. The Court will therefore endeavour to identify the
course which the authors of the Thomson-Marchand Declaration
intended the boundary to follow in this area.

The Court notes that in this regard only the part of the boundary situ-
ated to the south of the source of the Noumberou poses any problem.

85
LAND AND MARITIME BOUNDARY (JUDGMENT) 385

To the north of that point, Cameroon and Nigeria agree that the
boundary should follow the course of the Noumberou. The course of the
boundary shown on the Cameroonian and Nigerian maps confirms that
agreement.

However, to the south of the source of the Noumberou, the carto-
graphic representations of the boundary presented by the Parties diverge.

151. The Court observes that, while the text of the Thomson-March-
and Declaration contains scant information enabling it to determine the
precise course of the boundary in this sector, the description of it in the
Logan-Le Brun procés-verbal is, however, far more detailed and enables
such a determination to be made. The Court recalls that it has already
had occasion to use the text of that procés-verbal in order to interpret the
Thomson-Marchand Declaration, where it was clear that its terms corre-
sponded to the intention of the authors of the Declaration (see para-
graph 143 above). The Court has no doubt that this is again the case
here. It notes in particular that the Logan-Le Brun procès-verbal and
paragraph 38 of the Thomson-Marchand Declaration appear to make
the boundary in this sector terminate at the same point. Thus the Logan-
Le Brun procés-verbal provides that the boundary runs to Mount Tapare,
situated “about a mile to the south of the source of the Mayo Kordo”,
whilst the English text of the Thomson-Marchand Declaration provides
for the boundary to pass through a point “about a kilometre to the south
of the source of the Kordo River”. The French text of paragraph 38
omits the phrase “to the south of”. The Court is bound moreover to note
in this regard that the part of the boundary situated to the north of the
source of the Noumberou, on which the Parties are in agreement, follows
the boundary established by the Logan-Le Brun procès-verbal.

The Court considers that it is the boundary line proposed by Nigeria
which is to be preferred. That is the line which runs most directly to
Hosere Tapere, located at 12° 14’ 30” longitude east and 8° 22’00” latitude
north, the point indicated by the Logan-Le Brun procès-verbal as the
terminal for this section of the boundary. That line is moreover more
favourable to Cameroon than the line shown on its own maps, and
Cameroon has not opposed it.

152. The Court accordingly concludes that the final part of para-
graph 38 of the Thomson-Marchand Declaration must be interpreted as
providing for the boundary to follow the course of the River Noumberou
as far as its source, and then from that point to run in a straight line as
far as Hosere Tapere as identified by the Court (see below, p. 386, sketch-
map No. 9).

Tipsan

153. Paragraphs 40 and 41 of the Thomson-Marchand Declaration
determine the boundary as follows:

86
 

L_8°27 Sabta

 
 
   
   
   

Bari

5

c .Namberu
8° 26 |
L_ ES ; , _«,Labu
NIGERIA
Le 2e [CAMEROON |
aT t J

à

 

SKETCH-MAP No. 9

Noumberou-Banglang

N.R. This skeich-map has been prepared
for illustrative purposes only

 

 

 

 

 

0 1 2 3 km

2013 A2 zest nae ne zea! 218 A2°19  12°20  jI22l'

g27

8° 24

8° 23

8° 22'_|

ge 21" |

 

 

(ININ Dan‘) AUVONNOA AMNILTAVN ANV ANVTI

98€
LAND AND MARITIME BOUNDARY (JUDGMENT) 387

“40. Thence along a line parallel to the Bare Fort Lamy Track
and 2 kilometres to the west of this track, which remains in French
territory.

41. Thence a line parallel to and distant 2 kilometres to the west
from this road (which is approximately that marked Faulborn,
January 1908, on Moisel’s map) to a point on the Maio Tipsal (Tiba,
Tibsat or Tussa on Moisel’s map) 2 kilometres to the south-west of
the point at which the road crosses said Maio Tipsal.”

154. Both Nigeria and Cameroon agreed at the hearings that the
description of the boundary set out in paragraphs 40 and 41 of the Dec-
laration is clear.

Cameroon maintains, however, that there is a demarcation problem in
this area, namely in identifying on the ground the features mentioned in
those provisions. Specifically, it contends that there is a locality called
Tipsan on Cameroonian territory some 3 km from the town of Kontcha.

Nigeria denies the existence of a village called Tipsan on the Cam-
eroonian side of the boundary, claiming that the only place called
Tipsan is an immigration post situated on Nigerian territory.

155. The Court observes that at the hearings the Parties agreed that
the boundary must follow a line running parallel to the Fort Lamy-Baré
road some 2 km to the west thereof, as paragraph 41 of the Thomson-
Marchand Declaration provides. The Court takes note of that agree-
ment. However, the Court considers that, in order to remove any doubt,
it should identify the terminal point of this section of the boundary —
namely the point situated on the Mayo Tipsal “2 kilometres to the south-
west of the point at which the road crosses said Mayo Tipsal” — as cor-
responding to the co-ordinates 12°12’45” longitude east and 7°58’ 49”
latitude north.

Crossing the Maio Yin

156. Paragraphs 48 and 49 of the Thomson-Marchand Declaration
determine the boundary as follows:

“48. Thence to Hosere Lowul, which is well over 2 kilometres
from the Kwancha-Banyo main road. This peak (Hosere Lowul) lies
on a magnetic bearing of 296 from the apex of the Genderu Pass on
the above-mentioned main road. From this apex, which is distant
3% miles from Genderu Rest-house, and which lies between a peak
of Hosere M’Bailaji (to the west) and a smaller hill, known as
Hosere Burutol, to the east, Hosere M’Bailaji has a magnetic bear-
ing of 45 and Hosere Burutol one of 185.

49. Thence a line, crossing the Maio Yin at a point some 4 kilo-
metres to the west of the figure 1,200 (denoting height in metres of a

88

 

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 388

low conical hill) on Moisel’s map E 2, to a prominent conical peak,
Hosere Gulungel, at the foot of which (in French Territory) is a
spring impregnated with potash, which is well-known to all cattle-
owners in the vicinity. This Hosere Gulungel has a magnetic bearing
of 228 from the point (5 miles from Genderu Rest-house, which is
known locally as ‘Kampani Massa’ on the main Kwancha-Banyo
road where it (Hosere Gulungel) first comes into view. From this
same point the magnetic bearing to Hosere Lowul is 11. The Salt lick
of Banare lies in British Territory.”

157. Nigeria considers that paragraphs 48 and 49 of the Thomson-
Marchand Declaration are too vague, in particular in respect of the loca-
tion of the precise point where the boundary crosses the Maio Yin; the
Court should therefore identify that point.

158. In Cameroon’s view, the two paragraphs of the Thomson-March-
and Declaration in question do not require any clarification by the
Court; the two peaks and the straight line to be drawn between them, as
well as the point at which the river is crossed, are identified in precise
enough terms to make this simply a question of demarcation.

159. The Court observes that, while Nigeria did in its Counter-
Memorial raise the question of the course of the boundary where it
crosses the Maio Yin as described in paragraph 49 of the Thomson-
Marchand Declaration, it did not return to this point in its Rejoinder,
or at the hearings. Nor did Nigeria challenge Cameroon’s argument that
the problem in this area is merely one of demarcation. The Court accord-
ingly considers that it is not necessary to specify the co-ordinates of the
points through which, pursuant to the Declaration, the boundary is to
pass in this area.

160. The Court accordingly confirms that the boundary in the area
where it crosses the Maio Yin follows the course described in para-
graphs 48 and 49 of the Thomson-Marchand Declaration.

*

The Hambere Range area

161. Paragraphs 60 and 61 of the Thomson-Marchand Declaration
determine the boundary as follows:

“60. Thence the Frontier follows the watershed amongst these
Hosere Hambere (or Gesumi) to the north of the sources of the
Maio Kombe, Maio Gur and Maio Malam to a fairly prominent,
pointed peak which lies on a magnetic bearing of 17° from a cairn of
stones, 8 feet high, erected on the 15th September, 1920, on the
south side of the above Banyo-Kumbo-Bamenda road at a point
1 mile from N’Yorong Rest-camp and 8% miles from Songkorong
village.

61. From this peak in the Hosere Hambere (or Gesumi), which is

89
LAND AND MARITIME BOUNDARY (JUDGMENT) 389

situated just to the east of the visible source of the Maio M’Fi (or
Baban), the Frontier follows the watershed, visible all the way from
the Cairn, between the Maio Malam to east (French) and the
Maio M’Fi (or Baban) to west (British), till it cuts the Banyo-
Kumbo-Bamenda road at the Cairn. This Cairn is immediately
under the highest peak of the Hosere Nangban, which is shown
on Moisel’s map F 2 as Hosere Jadyji, but Jadji is really the name of
the Pagan head of N’Yorong village.”

162. In respect of the sector of the boundary delimited by para-
graphs 60 and 61 of the Thomson-Marchand Declaration, Nigeria asserts
that the peak described therein as being “fairly prominent”, which in the
English version of the text is further described as “pointed”, is “Itang
Hill”. It claims to have identified this peak as lying on a magnetic bearing
of 17° from a point whose co-ordinates are 11° 11°55” longitude east and
6° 24’ 05” latitude north, where it claims to have located “with a fair
degree of probability” the site of the cairn referred to in paragraph 60 of
the Thomson-Marchand Declaration. As that peak is not however on the
watershed, contrary to what is provided in paragraphs 60 and 61 of the
Declaration, the boundary should, according to Nigeria, be drawn by
connecting the crest line to Itang Hill north-east of this summit, and then
by following the escarpment to the south-west of the Nigerian village of
Sanya, where it would join the watershed line.

163. For its part, Cameroon argues that identifying the “fairly promi-
nent” peak referred to in paragraph 60 of the Thomson-Marchand Dec-
laration and in the 1946 Order in Council is purely a problem of demar-
cation. It further contends that the solution proposed by Nigeria could
be intended to justify encroachments in the Tamnyar area by arbitrarily
moving the watershed line and that no map shows a village called Sanya.

164. The Court notes that paragraphs 60 and 61 of the Thomson-
Marchand Declaration raise problems of interpretation, since they pro-
vide for the boundary to pass over “a fairly prominent peak” without any
further clarification (although in the English text of paragraph 60, that
peak is further described as “pointed”), and the Parties have differing
views as to the location of that peak.

165. The Court observes that paragraphs 60 and 61 contain a number
of indications which are helpful in locating the “fairly prominent, pointed
peak” referred to therein. First, those paragraphs state that the peak
must be located on the watershed passing through the Hosere Hambere.
Thus paragraph 60 provides that the peak is to be reached, coming from
the east, by following “the watershed amongst these Hosere Hambere (or
Gesumi)”. The French text of paragraph 61 further provides that from
the peak “la frontiére continue de suivre la ligne de partage des eaux” (the
boundary continues to follow the line of the watershed) (emphasis added
by the Court). Moreover, the fact that the peak referred to in para-

90
LAND AND MARITIME BOUNDARY (JUDGMENT) 390

graph 60 must lie on the watershed passing through the Hosere Hambere
has been accepted by Nigeria as a basic requirement for the course of the
boundary in this sector. Secondly, paragraphs 60 and 61 make it clear
that this peak lies on a “bearing” — described in the English text as
“magnetic” — of 17° from a “cairn of stones” erected in 1920 and situ-
ated “on the south side of the . . . Banyo-Kumbo-Bamenda road”,
“immediately under the highest peak of the Hosere Nangban”. Thirdly,
paragraph 61 states that the line of the watershed from the peak sepa-
rates the Mayo Malam and the Mayo M’Fi basins, and that it is visible
from the cairn used to calculate the magnetic bearing of 17°. Fourthly,
the English text of paragraph 61 further states that this peak is “situated
just to the east of the visible source of the Maio M’Fi”, while the French
text omits the adverb “just”.

166. The Court has studied with the greatest care the maps provided
by the Parties, and in particular the course of the watershed running
through the Hosere Hambere. On the basis of this study, it has concluded
that the fairly prominent pointed peak referred to in paragraph 60 of the
Thomson-Marchand Declaration is not Itang Hill as Nigeria contends.

Thus the Court observes that, while Itang Hill does indeed lie on a
magnetic bearing of 17° (a true bearing of 8° after conversion) calculated
from the point which Nigeria describes as corresponding to the site of the
stone cairn referred to in paragraph 60 and located on a meridian lying to
the east of that of the sources of the River M’Fi, it does not, however,
satisfy any of the other criteria prescribed by paragraphs 60 and 61. Thus
Itang Hill does not lie on the watershed running through the Hosere
Hambere, which is located 2 km to the north. Moreover, at no time does
the watershed between the Mayo Malam and the Mayo M’Fi come at ail
close to Itang Hill.

167. The Court notes, on the other hand, that following the line of the
watershed through the Hosere Hambere from the east, in accordance
with paragraph 60, brings one to a very prominent peak, Tamnyar, which
satisfies the conditions laid down in the Thomson-Marchand Declaration
and whose elevation is greater than that of Itang Hill. This peak is shown
on Figure 7.37 reproduced at page 388 of Nigeria’s Rejoinder as bearing
the name Tamnyar and having an elevation of 5,968 feet, or approxi-
mately 1,820 m. In addition to the essential fact that the watershed
through the Hosere Hambere passes over the foothills of this peak, the
Court notes that Tamnyar is also located on a meridian lying to the east
of that of the sources of the M’Fi and that the watershed on which it lies
does indeed, after turning to the south, become the watershed between
the Mayo Malam and the Mayo M’Fi. The Court further notes that
Tamnyar Peak lies on a bearing almost identical to that of Itang Hill.

168. The Court concludes from the foregoing that paragraph 60 of the

91
LAND AND MARITIME BOUNDARY (JUDGMENT) 391

Thomson-Marchand Declaration must be interpreted as providing for
the boundary to follow the line of the watershed through the Hosere
Hambere or Gesumi, as shown on sheet NB-32-X VIII-3a-3b of the 1955
IGN 1:50,000 map of Cameroon, produced in the proceedings by Nigeria,
as far as the foot of Tamnyar Peak, which the Court has identified as the
“fairly prominent, pointed peak” referred to in the Declaration (see
below, p. 396, sketch-map No. 10).

*

From the Hambere Range to the Mburi River (Lip and Yang)

169. The 1946 Order in Council determines the boundary from west to
east as follows:

“thence the River Mburi southwards to its junction with an unnamed
stream about one mile north of the point where the new Kumbo-
Banyo road crosses the River Mburi at Nyan (alias Nton), the said
point being about four miles south-east by cast of Muwe; thence
along this unnamed stream on a general true bearing of 120° for one
and a half miles to its source at a point on the new Kumbo-Banyo
road, near the source of the River Mfi; thence on a true bearing of
100° for three and five-sixths miles along the crest of the mountains
to the prominent peak which marks the Franco-British frontier.”

170. According to Nigeria, the second part of the land boundary, as
fixed by the 1946 Order in Council, must begin east of “Tonn Hill”. It

takes the view, contrary to what Cameroon claims, that the “fairly

prominent, pointed peak” as referred to in the English text of para-
graph 60 of the Thomson-Marchand Declaration and the “prominent
peak” referred to in the Order in Council, which fixes the point where the
boundary departs from this area in a westerly direction, are not identical.
It points out that the peak specified in the Order in Council is not
described as “pointed”; in its view, this peak is “Tonn Hill”. The two
sections of the boundary should accordingly be joined by drawing a line
along the crest line from Itang Hill to Tonn Hill. Nigeria maintains that
from that point the text of the Order in Council is ambiguous and defec-
tive in that it does not correspond to the local topography. Thus the
Kumbo-Banyo road does not cross the river at Nyan (Yang) but 1/4 miles
to the north and neither of the two streams in this area exactly matches
the description given in the text and, in particular, neither has its source
on the road near the source of the M’Fi. Nigeria states that a British
colonial official, Dr. Jeffreys, carried out a survey on the ground in 1941
following tribal disputes; the boundary between British-mandated North-
ern and Southern Cameroons was then fixed to the west of a cairn placed
on the Bang-Yang track near Yang along a line different from that laid
down in the 1946 Order in Council. The description of that line was sub-

92
LAND AND MARITIME BOUNDARY (JUDGMENT) 392

sequently confirmed in 1953 at a meeting in Yang between provincial
officials and representatives of the local communities regarding the geo-
graphical boundaries applicable for purposes of tax collection in the area.
Nigeria contends that it is this line which should be followed. To the east
of the cairn placed on the Bang-Yang track, Nigeria proposes following
the watershed up to Tonn Hiil.

171. Cameroon maintains that the problem raised by Nigeria is merely
one of demarcating the line described in the 1946 Order in Council. It
contends that the “prominent” peak referred to in the Order in Council
can only be the “fairly prominent, pointed peak” referred to in para-
graph 60 of the Thomson-Marchand Declaration. At the hearings, it
challenged the existence and validity of the “Jeffreys Boundary” relied
upon by Nigeria. While stressing that the line of the boundary in this
area is determined by the relevant provisions of the 1946 Order in Coun-
cil, Cameroon stated that in its view the boundary “runs along the
Maven River, then the Makwe River, then through the pillar set up by
Jeffreys and then along a crest line to the fairly prominent, pointed peak
known as Mount Kombon”.

172. The Court notes that the interpretation of the Order in Council of
1946 raises two fundamental difficulties in the area between the “fairly
prominent pointed peak” referred to in the Thomson-Marchand Declara-
tion and the River Mburi. The first lies in joining up the lines prescribed
by the two texts and. in particular, in identifying the peak described in
the Order in Council as “prominent”, without further clarification. The
second consists in determining the course of the boundary beyond that
point.

173. The Court has first sought to identify the “prominent peak”,
starting point for the sector of the boundary delimited by the Order in
Council. The Court has placed particular emphasis on the issue of
whether the “prominent peak” referred to in the Order in Council corre-
sponds to the “fairly prominent, pointed peak” mentioned in para-
graph 60 of the Thomson-Marchand Declaration, which the Court has
already identified, or whether it is some other peak. Here too, the Court
notes that the text of the Order in Council contains a certain amount of
information regarding identification of the peak in question. Thus it
states that the peak “marks the Franco-British frontier” and that it lies
some 3.83 miles from a specific point close to the sources of the M’Fi on
a true bearing of 100°. The Court finds, however, that, when transposed
onto the maps in its possession, these data do not enable it to identify the
location of the “prominent peak” referred to in the Order in Council. The
Court observes in particular that the only peak identifiable by calculating
a distance of 3.83 miles on a geographical bearing of 100° from the
sources of the River M’Fi is Mount Kombon, indicated on Figure 7.37 in
Nigeria’s Rejoinder as having an elevation of 1,658 m. However, that
peak is located far to the east of the former Franco-British frontier and

93
LAND AND MARITIME BOUNDARY (JUDGMENT) 393

can in no circumstances be regarded as marking that frontier. Nor does
Mount Kombon lie on a crest line as prescribed by the Order in Council.
Similarly, the criteria laid down by the Order in Council do not enable
either Tonn Hill, or Itang Hill, or Tamnyar Peak, or any other specific
peak, to be identified as the “prominent peak” over which it provides for
the boundary to pass.

174. While unable to designate a specific peak, the Court has nonethe-
less been able to identify the crest line of which that peak must form part.
Thus the 1946 Order in Council provides that the “prominent peak” over
which the boundary is to pass lies along the crest of the mountains which
mark the former Franco-British frontier. That crest line is readily identi-
fiable. It begins at the point where the watershed through the Hosere
Hambere turns suddenly to the south at the locality named Galadima
Wanderi on Figure 7.37 in Nigeria’s Rejoinder, then runs due south until
it approaches the point named Tonn Hill on that same Figure. The inten-
tion of the drafters of the Order in Council was to have the boundary
follow this crest line. As a result, what the Court has to do is to trace a
line joining the peak referred to in paragraph 60 of the Thomson-March-
and Declaration, namely Tamnyar Peak, to that crest line. The watershed
through the Hosere Hambere, on which Tamnyar Peak lies, extends
naturally as far as the crest line marking the former Franco-British fron-
tier, starting point of the sector of the boundary delimited by the 1946
Order in Council. It is thus possible to link the boundary sectors delim-
ited by the two texts by following, from Tamnyar Peak, that watershed as
represented on sheet NB-32-XVIII-3a-3b of the 1955 IGN 1:50,000 map
of Cameroon, produced in the proceedings by Nigeria.

175. The Court then addressed the question of the course of the
boundary from that crest line. The Court would begin by noting that it
cannot interpret the Order in Council on the basis of a decision alleged to
have been taken unilaterally by a British official in 1941, five years before
the adoption of the Order, whose terms were not incorporated in the
Order and which Nigeria itself recognizes that it has been impossible to
locate. It is the Order in Council of 1946, and it alone, which secured
international recognition by being transformed into an instrument of
international delimitation when the Southern Cameroons under British
mandate were incorporated into the newly independent Cameroon.

176. The Court observes that the 1946 Order in Council contains a
great deal of information on the course of the boundary in this area.
Thus it provides for the boundary to follow the River Mburi to its junc-
tion with a stream “about one mile north of the point where the new
Kumbo-Banyo road crosses the River Mburi”, a point which, according
to the Order, is located “at Nyan”. The Order adds that the boundary

94
LAND AND MARITIME BOUNDARY (JUDGMENT) 394

then follows this stream on a “general true bearing of 120°” as far as its
source 1.5 miles away “near the source of the River Mfi”. Finally, from
there the boundary is required to follow a crest on “a true bearing of
100°” to the “prominent peak which marks the Franco-British frontier”.

177. The Court has carefully studied the maps provided to it by the
Parties. It notes that, while the topography of the area does not exactly
correspond to the description of it in the Order in Council, the Court has
nevertheless been able to locate on these maps a sufficient number of
elements of that description to enable it to determine the course of
the boundary. That course corresponds neither to the line claimed by
Cameroon nor to that claimed by Nigeria.

178. The Court notes first that the names of the villages and rivers in
the area vary greatly from one map to another. As Nigeria has pointed
out, this is particularly true of the River Mburi, which is sometimes
called the Manton or Mantu, sometimes the Ntem, and sometimes the
Maven, and that its course changes according to the name given to it.

The Court next notes that the village of Yang does indeed correspond,
as Nigeria contends, to that of Nyan referred to in the Order in Council,
and that, as Nigeria stressed, the “new Kumbo-Banyo road” does not
cross the River Mburi at Nyan, but to the north of Nyan. The Court
notes, however, that there is, between the sources of the M’Fi and a point
situated 1 mile north of Nyan, a river whose course corresponds to the
description in the Order of the boundary to the east of Nyan: this is the
river called Namkwer on the first edition of the sheet, “Mambilla S.W.”,
of the 1965 DOS 1:50,000 map of Nigeria, provided to the Court by
Nigeria. This river, whose source is indeed in the immediate vicinity of
the western sources of the River M’Fi, flows from its source on a general
true bearing of 120°, over a distance slightly greater than 1.5 miles, to a
point situated | mile north of Nyan, where it joins the River Mburi, as
shown on sheet 11 of the third edition of the 1953 Survey Department
1:500,000 map of Nigeria, provided to the Court by Cameroon, and on
the sketch-maps projected by Nigeria at the oral proceedings. Moreover,
the source of the River Namkwer lies precisely on the crest line which,
further east, marks the former Franco-British frontier and on which the
“prominent peak” described in the Order in Council must be situated. It
accordingly follows that the boundary to the east of Nyan follows the
course of the River Namkwer and this crest line.

In respect of the section of the boundary lying west of Nyan, the Court
would first note that the Parties agree on the point at which the bound-
ary, following the River Mburi from the north as described in the Order
in Council, should turn eastward. The Parties also agree that the bound-
ary must follow the River Mburi, also here called the Maven or Ntem,
for a distance of slightly more than 2 km to the point where it divides

95
LAND AND MARITIME BOUNDARY (JUDGMENT) 395

into two. The Court would next note that the Order in Council provides
for the boundary to follow the course of the River Mburi to its junction
with a watercourse which the Court has identified as the River Namkwer.
However, only the northern branch of the River Mburi/Maven/Ntem
joins the River Namkwer. Thus the boundary must follow this branch.

179. From all of the foregoing, the Court concludes that, from east to
west, the boundary first follows the watershed line through the Hosere
Hambere from Tamnyar Peak to the point where that line reaches the
crest line marking the former Franco-British frontier. In accordance with
the 1946 Order in Council, the boundary then follows this crest line
southward, then west-south-west to the source of the River Namkwer
and then follows the course of that river to its confluence with the River
Mburi, | mile north of Nyan. From that point, the boundary follows the
course of the River Mburi. It first runs northwards for a distance of
approximately 2 km, and then takes a south-westerly course for some
3 km and then west-north-west along a stretch where the river is also
called the Maven or the Ntem. Then, some 2 km further on, it turns to
run due north where the River Mburi is also called the Manton or Ntem
(see below, p. 396, sketch-map No. 10).

Bissaula-Tosso

180. The 1946 British Order in Council determines the boundary as
follows:

“thence a straight line to the highest point of Tosso Mountain;
thence in a straight line eastwards to a point on the main Kentu-
Bamenda road where it is crossed by an unnamed tributary of the
River Akbang (Heboro on Sheet E of Moisel’s map on Scale
1/300,000) —- the said point being marked by a cairn; thence down
the stream to its junction with the River Akbang; thence the River
Akbang to its junction with the River Donga; thence the River
Donga to its junction with the River Mburt”.

181. Nigeria asserts that the 1946 Order in Council requires interpreta-
tion because the Akbang River has several tributaries. According to
Nigeria, the southern tributary is the correct one, because it alone crosses
the Kentu-Bamenda road, as required by the Order in Council. Nigeria
further states that it has found the cairn described in the delimitation text
at the spot which it proposes.

182. Cameroon maintains that Nigeria’s interpretation of the Order in
Council and of the maps is incorrect and that the Akbang lies further to

96
 

 

 

 

SKETCH-MAP No. 10

The Hambere Range Area
From the Hambere Range
to the Mburi River

N.B. This sketch-map has been prepared for
illustrative purposes only

 

 

|_ 6°30"

¢

Mburi / Manton

 

 

11°05" |

11°10' |

   
   

NIGERIA

Galadima
Wanderig

11°10" | PA

   

           

nes |
635 _

   

 

tits" |

 

(INanoanf) AAXVOANNOA AWLLIYVAN AN ANVTI

96€
LAND AND MARITIME BOUNDARY (JUDGMENT) 397

the east than Nigeria claims. Further, it rejects Nigeria’s claim that the
cairn has been identified. According to Cameroon, the problem remains
simply one of demarcation.

183. The Court notes that the problem in the Bissaula-Tosso area
consists in determining which tributary of the River Akbang crosses
the Kentu-Bamenda road and is thus the tributary which the Order in
Council provides for the boundary to follow.

A study of the text of the 1946 Order in Council and of the maps avail-
able to the Court has led the Court to the conclusion that the River
Akbang is indeed the river indicated by Nigeria and that it has two main
tributaries, one to the north, the other to the south, as Nigeria claims.
The question is then which of these tributaries is the one where the Order
in Council provides for the boundary to run.

The Court observes that the northern tributary of the River Akbang
cannot be the correct one. While it does flow close beside the Kentu-
Bamenda road, it never crosses it, however, and could not do so, since in
this area the road runs along the line of the watershed.

The Court finds, on the other hand, that the southern tributary of the
Akbang does indeed cross the Kentu-Bamenda road as Nigeria claims. It
is accordingly the course of the boundary proposed by Nigeria which
must be preferred.

184. The Court therefore concludes that the 1946 Order in Council
should be interpreted as providing for the boundary to run through the
point where the southern tributary of the River Akbang, as identified by
the Court, crosses the Kentu-Bamenda road, and then from that point
along the southern tributary until its junction with the River Akbang.

*

The Sama River
185. The 1946 Order in Council determines the boundary as follows:

“From boundary post 64 on the old Anglo-German frontier the
line follows the River Gamana upstream to the point where it is
joined by the River Sama; thence up the River Sama to the point
where it divides into two; thence a straight line to the highest point
of Tosso Mountain.”

186. Nigeria observes that the relevant provisions of the 1946 Order in
Council are defective inasmuch as they place the boundary along the
Sama River; it claims that they fail to provide a clear indication of which
tributary should be used in identifying the point where the river “divides
into two”. According to Nigeria, this tributary should be the southern
tributary of the Sama River, since it is three times the length of the north-
ern tributary, has a flow equal to that of the river itself upstream of the
confluence, and empties into a T-junction in a larger valley.

98
LAND AND MARITIME BOUNDARY (JUDGMENT) 398

187. According to Cameroon, on the other hand, “[t]he Parties have
always looked to the northern tributary of the Sama as the course of the
boundary”.

188. The Court notes that the interpretation of the Order in Council
poses problems in regard to the River Sama, since the river has two tribu-
taries, and hence two places where it “divides into two” as the Order in
Council prescribes, but the Order does not specify which of those two
places is to be used in order to determine the course of the boundary.

The Court has begun by addressing Nigeria’s argument that the south-
ern tributary should be preferred because it is longer and has a greater
flow and the point of division occurs in a larger valley. The Court
observes that, while Nigeria’s observations in regard to the length of the
tributaries and the topography of the area are confirmed by the maps
which it has presented, this is not, however, the case in respect of other
maps. Thus the Court notes in particular that, on the Moisel map, the
two tributaries are of the same length and size. Moreover, the Court has
no information enabling the flow to be determined. The Court accord-
ingly cannot accept Nigeria’s argument.

Nor can the Court accept Cameroon’s argument that the Parties
have always in practice taken the northern tributary as determining the
boundary. Cameroon has provided no evidence of this practice.

The Court considers, however, that a reading of the text of the Order in
Council permits it to determine which tributary should be used in order to
fix the boundary. The Court observes in this connection that, just as with
the Thomson-Marchand Declaration, the Order in Council describes the
course of the boundary by reference to the area’s physical characteristics.
Here again, the text of this description must have been drafted in such a
way as to render the course of the boundary as readily identifiable as pos-
sible. The description of the boundary in the Order in Council starts from
the north, and provides for it to run “up the River Sama to the point
where it divides into two”. Thus the inference is that the drafters of the
Order in Council intended that the boundary should pass through the first
confluence reached coming from the north. It is accordingly that conflu-
ence which must be chosen, as Cameroon contends.

189. The Court concludes from the foregoing that the Order in Coun-
cil of 1946 must be interpreted as providing for the boundary to run up
the River Sama to the confluence of its first tributary, that being the
point, with co-ordinates 10° 10’ 23” longitude east and 6°56’ 29” Jatitude
north, which the Court has identified as the one specified in the Order in
Council where the River Sama “divides into two”; and then, from that
point, along a straight line to the highest point of Mount Tosso.

*

Pillar 64
190. Having initially expressed differing positions, Cameroon and

99
LAND AND MARITIME BOUNDARY (JUDGMENT) 399

Nigeria agreed at the hearings that pillar 64 lies north of the Gamana
River and that the boundary described in the 1946 Order in Council must
terminate at the intersection of the straight line joining pillars 64 and 65
with the median line of the Gamana River. The Court takes note of this
agreement and therefore need no longer address this point.

Other points

191. At the hearings and in the written responses to the questions put
by Members of the Court, a number of additional points concerning the
boundary were discussed by Cameroon and Nigeria. Brief mentions were
thus made of the village of Djarandoua, the confluence of the Benue and
the Maio Tiel, Dorofi, the Obodu Cattle Ranch and pillar 103. No sub-
missions were, however, presented by the Parties on these points. The
Court is accordingly not required to adjudicate upon them.

* *

192. The Court accordingly concludes that, in the disputed areas, the
land boundary between Cameroon and Nigeria from Lake Chad to the
Bakassi Peninsula is fixed by the relevant instruments of delimitation
specified in paragraphs 73 to 75 above as interpreted by the Court in
paragraphs 87 to 191 of this Judgment.

*
* *

193. The Court will next address the issue of the boundary in Bakassi
and the question of sovereignty over the Bakassi Peninsula. In its final
submissions Cameroon asks the Court to adjudge and declare

“{a) [tJhat the land boundary between Cameroon and Nigeria takes
the following course:

— thence [from Pillar 114 on the Cross River], as far as the
intersection of the straight line from Bakassi Point to King
Point with the centre of the navigable channel of the
Akwayafe, the boundary is determined by paragraphs XVI
to XXI of the Anglo-German Agreement of 11 March

1913.
(b) That, in consequence, inter alia, sovereignty over the penin-
sula of Bakassi . . . is Cameroonian.”

Nigeria takes the contrary position. In its final submissions it requests
that the Court should

100
LAND AND MARITIME BOUNDARY (JUDGMENT) 400

“(1) as to the Bakassi Peninsula, adjudge and declare:

(a) that sovereignty over the Peninsula is vested in the
Federal Republic of Nigeria;

(b) that Nigeria’s sovereignty over Bakassi extends up to
the boundary with Cameroon described in Chapter 11 of
Nigeria’s Counter-Memorial”.

194. Cameroon contends that the Anglo-German Agreement of
11 March 1913 fixed the course of the boundary between the Parties in
the area of the Bakassi Peninsula, placing the latter on the German side
of the boundary. Hence, when Cameroon and Nigeria acceded to inde-
pendence, this boundary became that between the two countries, succes-
sor States to the colonial powers and bound by the principle of uti pos-
sidetis. For its part, Nigeria argues generally that title lay in 1913 with
the Kings and Chiefs of Old Calabar, and was retained by them until the
territory passed to Nigeria upon independence. Great Britain was there-
fore unable to pass title to Bakassi because it had no title to pass (nemo
dat quod non habet): as a result, the relevant provisions of the Anglo-
German Agreement of 11 March 1913 must be regarded as ineffective.

Nigeria further claims that that Agreement is defective on the grounds
that it is contrary to the Preamble to the General Act of the Conference
of Berlin of 26 February 1885, that it was not approved by the German
Parliament and that it was abrogated as a result of Article 289 of the
Treaty of Versailles of 28 June 1919.

* *

195. Before addressing the question of whether Great Britain was
entitled to pass title to Bakassi through the Anglo-German Agreement
of 11 March 1913, the Court will examine these three arguments of
Nigeria concerning the defectiveness of that Agreement.

As regards the argument based on the General Act of the Conference
of Berlin, the Court notes that, having been raised very briefly by Nigeria
in its Counter-Memorial, it was not pursued either in the Rejoinder or at
the hearings. It is therefore unnecessary for the Court to consider it.

196. Nigeria further contends that, under contemporary German
domestic legislation, all treaties providing for cession or acquisition of
colonial territory by Germany had to be approved by Parliament. It
points out that the Anglo-German Agreement of 11 March 1913 was not
so approved. It argues that the Agreement involved the acquisition of
colonial territory, namely the Bakassi Peninsula, and accordingly ought
to have been “approved by the German Parliament, at least so far as its
Bakassi provisions were concerned”.

Cameroon’s position was that “the German Government took the view
that in the case of Bakassi the issue was one of simple boundary rectifica-

101
LAND AND MARITIME BOUNDARY (JUDGMENT) 401

tion, because Bakassi had already been treated previously as belonging de
facto to Germany”; and thus parliamentary approval was not required.

197, The Court notes that Germany itself considered that the pro-
cedures prescribed by its domestic law had been complied with; nor did
Great Britain ever raise any question in relation thereto. The Agreement
had, moreover, been officially published in both countries. It is therefore
irrelevant that the Anglo-German Agreement of 11 March 1913 was not
approved by the German Parliament. Nigeria’s argument on this point
accordingly cannot be upheld.

198. In relation to the Treaty of Versailles, Nigeria points out that
Article 289 thereof provided for “the revival of pre-war bilateral treaties
concluded by Germany on notification to Germany by the other party”.
It contends that, since Great Britain had taken no steps under Article 289
to revive the Agreement of 11 March 1913, it was accordingly abrogated;
thus Cameroon “could not have succeeded to the [Agreement] itself”.

Cameroon argues that Article 289 of the Treaty of Versailles did not
have any legal effect on the Agreement of 11 March 1913, because “the
scope of this Article was limited to treaties of an economic nature in the
broad sense of the term” — which in Cameroon’s view was confirmed by
the context of the Article, its position within the scheme of the Treaty, its
drafting history and its object and purpose in light of the Treaty as a
whole.

199. The Court notes that since 1916 Germany had no longer exer-
cised any territorial authority in Cameroon. Under Articles 118 and 119
of the Versailles Treaty, Germany relinquished its title to its overseas
possessions. As a result, Great Britain had no reason to include the
Anglo-German Agreement of 11 March 1913 among the “bilateral
treaties or conventions” which it wished to revive with Germany. Thus
it follows that this argument of Nigeria must in any event be rejected.

* Ok

200. The Court now turns to the question of whether Great Britain
was entitled to pass title to Bakassi through the Anglo-German Agree-
ment of 11 March 1913.

In this regard, Cameroon contends that the Agreement of 11 March
1913 fixed the course of the boundary between the Parties in the area of
the Bakassi Peninsula and placed the latter on the Cameroonian side of
the boundary. It relies for this purpose on Articles XVIII to XXI of the
said Agreement, which provide inter alia that the boundary “follows the
thalweg of the Akwayafe as far as a straight line joining Bakasi Point and
King Point” (Art. XVIII) and that “[s]hould the lower course of the
Akwayafe so change its mouth as to transfer it to the Rio del Rey, it is
agreed that the area now known as the Bakasi Peninsula shall still remain

102
LAND AND MARITIME BOUNDARY (JUDGMENT) 402

German territory” (Art. XX). Cameroon further states that, since the
entry into force of the Agreement of March 1913, Bakassi has belonged
to its predecessors, and that sovereignty over the peninsula is today
vested in Cameroon.

201. Nigeria does not contest that the meaning of these provisions is
to allocate the Bakassi Peninsula to Germany. It does, however, insist
that these terms were never put into effect, and indeed were invalid on
various grounds, though the other Articles of the Agreement of 11 March
1913 remained valid.

Nigeria contends that the title to sovereignty over Bakassi on which it
relies was originally vested in the Kings and Chiefs of Old Calabar. It
argues that in the pre-colonial era the City States of the Calabar region
constituted an “acephalous federation” consisting of “independent enti-
ties with international legal personality”. It considers that, under the
Treaty of Protection signed on 10 September 1884 between Great Britain
and the Kings and Chiefs of Old Calabar, the latter retained their sepa-
rate international status and rights, including their power to enter into
relationships with “other international persons”. although under the
Treaty that power could only be exercised with the knowledge and
approval of the British Government. According to Nigeria, the Treaty
only conferred certain limited rights on Great Britain; in no way did it
transfer sovereignty to Britain over the territories of the Kings and Chiefs
of Old Calabar.

Nigeria argues that, since Great Britain did not have sovereignty over
those territories in 1913, it could not cede them to a third party. It fol-
lowed that the relevant part of the Anglo-German Agreement of
11 March 1913 was “outwith the treaty-making power of Great Britain,
and that part was not binding on the Kings and Chiefs of Old Calabar”.
Nigeria adds that the limitations on Great Britain’s powers under the
1884 Treaty of Protection,

“and in particular its lack of sovereignty over the Bakassi Peninsula
and thus its lack of legal authority in international law to dispose of
title to it, must have been known to Germany at the time the 1913
Treaty was concluded, or ought to have been on the assumption that
Germany was conducting itself in a reasonably prudent way”.

In Nigeria’s view, the invalidity of the Agreement of 11 March 1913 on
grounds of inconsistency with the principle nemo dat quod non habet
applied only, however, “to those parts of the Treaty which purport to
prescribe a boundary which, if effective, would have involved a cession of
territory to Germany”, that is to say, essentially Articles XVIII to XXII.
The remaining provisions of the Treaty were untainted by that defect and
accordingly remained in force and fully effective; they were self-standing
provisions, and their application was not dependent upon the Bakassi

103

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 403

provisions, which, being in law defective, were to be severed from the rest
of the Agreement.

202. In reply, Cameroon contends that Nigeria’s argument that Great
Britain had no legal power to cede the Bakassi Peninsula by treaty is
manifestly unfounded.

In Cameroon’s view, the treaty signed on 10 September 1884 between
Great Britain and the Kings and Chiefs of Old Calabar established a
“colonial protectorate” and, “in the practice of the period, there was little
fundamental difference at international level, in terms of territorial acqui-
sition, between colonies and colonial protectorates”. Substantive differ-
ences between the status of colony and that of a colonial protectorate
were matters of the national law of the colonial Powers rather than of
international law. The key element of the colonial protectorate was the
“assumption of external sovereignty by the protecting State”, which
manifested itself principally through -

“the acquisition and exercise of the capacity and power to cede part
of the protected territory by international treaty, without any inter-
vention by the population or entity in question”.

Cameroon further argues that, even on the hypothesis that Great Brit-
ain did not have legal capacity to transfer sovereignty over the Bakassi
Peninsula under the Agreement of 11 March 1913, Nigeria could not
invoke that circumstance as rendering the Agreement invalid. It points
out that neither Great Britain nor Nigeria, the successor State, ever
sought to claim that the Agreement was invalid on this ground; in this
regard Cameroon states that,

“[oln the contrary, until the start of the 1990s Nigeria had un-
ambiguously confirmed and accepted the 1913 boundary line in
its diplomatic and consular practice, its official geographical and
cartographic publications and indeed in its statements and conduct
in the political field”,

and that “[t]he same was true as regards the appurtenance of the Bakassi
Peninsula to Cameroon”. Cameroon further states that there is no other
circumstance which might be relied on to render the Agreement of
11 March 1913 invalid.

Cameroon also contends that, in any event, the Agreement of
11 March 1913 forms an indivisible whole and that it is not possible to
sever from it the provisions concerning the Bakassi Peninsula. It main-
tains that “there is a strong presumption that treaties accepted as valid
must be interpreted as a whole and all their provisions respected and
applied”; and that “parties cannot choose the provisions of a treaty
which are to be applied and those which are not — they cannot ‘pick

104

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 404

and choose’ —, unless there is a provision enabling them to act in that
way.

203. The Court first observes that during the era of the Berlin Confer-
ence the European Powers entered into many treaties with local rulers.
Great Britain concluded some 350 treaties with the local chiefs of the
Niger delta. Among these were treaties in July 1884 with the Kings and
Chiefs of Opobo and, in September 1884, with the Kings and Chiefs of
Old Calabar. That these were regarded as notable personages is clear
from the fact that these treaties were concluded by the consul, expressly
as the representative of Queen Victoria, and the British undertakings of
“gracious favour and protection” were those of Her Majesty the Queen
of Great Britain and Ireland.

In turn, under Article IT of the Treaty of 10 September 1884,

“The King and Chiefs of Old Calabar agree{d] and promise[d] to
refrain from entering into any correspondence, Agreement, or Treaty
with any foreign nation or Power, except with the knowledge and
sanction of Her Britannic Majesty’s Government.”

The Treaty with the Kings and Chiefs of Old Calabar did not specify
the territory to which the British Crown was to extend “gracious favour
and protection”, nor did it indicate the territories over which each of the
Kings and Chiefs signatory to the Treaty exercised his powers. However,
the consul who negotiated and signed the Treaty, said of Old Calabar
“this country with its dependencies extends from Tom Shots .. . to the
River Rumby (on the west of the Cameroon Mountains), both inclusive”.
Some six years later, in 1890, another British consul, Johnston, reported
to the Foreign Office that “the rule of the Old Calabar Chiefs extends far
beyond the Akpayafe River to the very base of the Cameroon Moun-
tains”. The Court observes that, while this territory extends considerably
eastwards of Bakassi, Johnston did report that the Old Calabar Chiefs
had withdrawn from the lands east of the Ndian. Bakassi and the Rio del
Rey lay to the west of the Ndian, an area referred to by Johnston as
“their real, undoubted territory”.

In the view of the Court Great Britain had a clear understanding of the
area ruled at different times by the Kings and Chiefs of Old Calabar, and
of their standing.

204. Nigeria has contended that the very title of the 1884 Treaty and
the reference in Article I to the undertaking of “protection”, shows that
Britain had no entitlement to do more than protect, and in particular had
no entitlement to cede the territory concerned to third States: “nemo dat
quod non habet”.

205. The Court calls attention to the fact that the international legal
status of a “Treaty of Protection” entered into under the law obtaining at
the time cannot be deduced from its title alone. Some treaties of protec-

105

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 405

tion were entered into with entities which retained thereunder a previ-
ously existing sovereignty under international law. This was the case
whether the protected party was henceforth termed “protectorat” (as in
the case of Morocco, Tunisia and Madagascar (1885; 1895) in their
treaty relations with France) or “a protected State” (as in the case of
Bahrain and Qatar in their treaty relations with Great Britain). In sub-
Saharan Africa, however, treaties termed “treaties of protection” were
entered into not with States, but rather with important indigenous rulers
exercising local rule over identifiable areas of territory.

In relation to a treaty of this kind in another part of the world,
Max Huber, sitting as sole arbitrator in the Island of Palmas case,
explained that such a treaty

“is not an agreement between equals; it is rather a form of internal
organisation of a colonial territory, on the basis of autonomy of the
natives... And thus suzerainty over the native States becomes the
basis of territorial sovereignty as towards other members of the com-
munity of nations.” (United Nations, Reports of International Arbi-
tral Awards (RIAA), Vol. IL, pp. 858-859.)

The Court points out that these concepts also found expression in the
Western Sahara Advisory Opinion. There the Court stated that in terri-
tories that were not terra nullius, but were inhabited by tribes or people
having a social and political organization, “agreements concluded with
local rulers . . . were regarded as derivative roots of title” (Western
Sahara, Advisory Opinion, LC.J. Reports 1975, p. 39, para. 80). Even if
this mode of acquisition does not reflect current international law, the
principle of intertemporal law requires that the legal consequences of the
treaties concluded at that time in the Niger delta be given effect today, in
the present dispute.

206. The choice of a protectorate treaty by Great Britain was a ques-
tion of the preferred manner of rule. Elsewhere, and specifically in the
Lagos region, treaties for cession of land were being entered into with
local rulers. It was precisely a reflection of those differences that within
Nigeria there was the Colony of Lagos and the Niger Coast Protectorate,
later to become the Protectorate of Southern Nigeria.

207. In the view of the Court many factors point to the 1884 Treaty
signed with the Kings and Chiefs of Old Calabar as not establishing an
international protectorate. It was one of a multitude in a region where
the local Rulers were not regarded as States. Indeed, apart from the
parallel declarations of various lesser Chiefs agreeing to be bound by
the 1884 Treaty, there is not even convincing evidence of a central federal
power. There appears in Old Calabar rather to have been individual
townships, headed by Chiefs, who regarded themselves as owing a gen-
eral allegiance to more important Kings and Chiefs. Further, from the

106

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 406

outset Britain regarded itself as administering the territories comprised in
the 1884 Treaty, and not just protecting them. Consul Johnston reported
in 1888 that “the country between the boundary of Lagos and the Ger-
man boundary of Cameroons” was “administered by Her Majesty’s Con-
sular Officers, under various Orders in Council”. The fact that a delega-
tion was sent to London by the Kings and Chiefs of Old Calabar in 1913
to discuss matters of land tenure cannot be considered as implying inter-
national personality. It simply confirms the British administration by
indirect rule.

Nigeria itself has been unable to point to any role, in matters relevant
to the present case, played by the Kings and Chiefs of Old Calabar after
the conclusion of the 1884 Treaty. In responding to a question of a Mem-
ber of the Court Nigeria stated “It is not possible to say with clarity and
certainty what happened to the international legal personality of the
Kings and Chiefs of Old Calabar after 1885.”

The Court notes that a characteristic of an international protectorate is
that of ongoing meetings and discussions between the protecting Power
and the Rulers of the Protectorate. In the case concerning Maritime
Delimitation and Territorial Questions between Qatar and Bahrain
(Qatar v. Bahrain) the Court was presented with substantial documenta-
tion of this character, in large part being old British State papers. In the
present case the Court was informed that “Nigeria can neither say that
no such meetings ever took place, or that they did take place . . . the
records which would enable the question to be answered probably no
longer exist ...”.

208. As to when the Kings and Chiefs ceased to exist as a separate
entity, Nigeria told the Court it “is not a question susceptible of a clear-
cut answer”.

The Court notes in this regard that in 1885 Great Britain had estab-
lished by proclamation a “British Protectorate of the Niger Districts”
(which subsequently changed names a number of times), incorporating in
a single entity the various territories covered by the treaties of protection
entered into in the region since July 1884. The Court further notes that
there is no reference to Old Calabar in any of the various British Orders
in Council, of whatever date, which list protectorates and protected
States. The same is true of the British Protected Persons Order of 1934,
the Schedule to which refers to “Nigerian Protectorate and Cameroons
under British Mandate”. Nor is there any reference to Old Calabar in the
Second Schedule to the British Protectorates, Protected States and Pro-
tected Persons Order in Council, 1949, though in the First Schedule there
is a reference to the “Nigerian Protectorate”.

Moreover, the Court has been presented with no evidence of any pro-

107
LAND AND MARITIME BOUNDARY (JUDGMENT) 407

test in 1913 by the Kings and Chiefs of Old Calabar; nor of any action by
them to pass territory to Nigeria as it emerged to independence in 1960.

209. The Court thus concludes that, under the law at the time, Great
Britain was in a position in 1913 to determine its boundaries with Ger-
many in respect of Nigeria, including in the southern section.

* *

210. The Court will now examine the treatment. in the period 1913 to
1960, of the southern sector of the boundary as defined by the Anglo-
German Agreement of 11 March 1913.

Cameroon contends that the mandate and trusteeship period, and the
subsequent independence process, show recognition on the part of the
international community of Cameroon’s attachment to the Bakassi Penin-
sula.

Following the First World War, it was decided that the German
colony of Cameroon should be administered in partitioned form by
Britain and France under the framework of League of Nations mandate
arrangements. Bakassi is said to have formed part of the area of the Brit-
ish Cameroons termed Southern Cameroons. This territorial definition is
said to have been repeated in the trusteeship agreements which succeeded
the mandates system after the Second World War. According to Cam-
eroon, there was never any doubt in the minds of the British authorities
that Bakassi formed part of the mandated and trusteeship territory of the
Cameroons since Bakassi had formed part of German Cameroon pur-
suant to the Anglo-German Agreement of 11 March 1913. Moreover,
although the British Cameroons Order in Council of 1923 established
that the Northern and Southern Cameroons would be administered “as if
they formed part of” Nigeria, Cameroon emphasized that this was merely
an administrative arrangement which did not lead to the incorporation of
these territories into Nigeria. Cameroon produces documentary evidence,
British Orders in Council and maps which, it claims, evidence that
Bakassi is consistently placed within the British Cameroons throughout
this period.

Cameroon further recalls that the United Nations plebiscites, held on
11 and 12 February 1961, resulted in a clear majority in the Northern
Cameroons voting to join Nigeria, and a clear majority in the Southern
Cameroons voting to join Cameroon. It maintains that the process of
holding the plebiscite meant that the areas that fell within the Northern
and Southern Cameroons had to be ascertained. Cameroon points out
that the map attached to the Report of the United Nations Plebiscite
Commissioner shows that the Bakassi Peninsula formed part of the Vic-
toria South West plebiscite district in the south-east corner of Cameroon.
This would show that the peninsula was recognized by the United Nations

108

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 408

as being a part of the Southern Cameroons. Cameroon also emphasizes
the absence of protest by Nigeria to the proposed boundary during the
independence process, and the fact that Nigeria voted in favour of
General Assembly resolution 1608 (XV) by which the British trusteeship
was formally terminated.

Cameroon further refers to the maritime negotiations between Nigeria
and Cameroon since independence, which resulted in instruments under
which Nigeria is said to have recognized the validity of the Anglo-
German Agreement of 11 March 1913, the boundary deriving from it, and
Cameroon’s sovereignty over the Bakassi Peninsula. These instruments
included the Nigerian Note No. 570 of 27 March 1962, the Yaoundé II
Agreement of 4 April 1971, the Kano Agreement of 1 September 1974
and the Maroua Agreement of | June 1975.

Cameroon finally refers to its granting of permits for hydrocarbon
exploration and exploitation over the Bakassi Peninsula itself and off-
shore, commencing in the early 1960s as well as to a number of consular
and ambassadorial visits to the Bakassi region by Nigerian consuls and
ambassadors, whose conduct in requesting permission and co-operation
from the Cameroonian local officials and expressing thanks for it is said
to corroborate Cameroon’s claim to sovereignty over Bakassi.

211. Nigeria for its part argues that, at all times while the 1884 Treaty
remained in force, Great Britain continued to lack power to give Bakassi
away. As such, it claims that no amount of British activity in relation to
Bakassi in the mandate or trusteeship periods could have severed Bakassi
from the Nigeria protectorate. It draws additional support from the fact
that, in practice throughout the period from 1913 to 1960, Bakassi was
administered from and as part of Nigeria, and was never administered
from or as part of Cameroon. Nigeria also asserts that there is no docu-
mentary evidence that the population of the Bakassi Peninsula partici-
pated in the United Nations plebiscite; the description of the Victoria
South West plebiscite district in the Commissioner’s Report does not
refer to any areas situated in the Bakassi Peninsula.

Nigeria further denies the binding nature of the delimitation agree-
ments referred to by Cameroon, in particular the Maroua Declaration,
whose adoption, it claims, was never approved by the Supreme Military
Council in contravention of Nigeria’s constitutional requirements. It also
denies the evidentiary value of the visits to the Bakassi region by
Nigerian dignitaries referred to by Cameroon, on the basis that consular
officials are not mandated to deal with issues of title to territory, nor to
make assessments of questions of sovereignty, and, as such, their actions
cannot be taken to impact upon these questions. Finally, on the issue of
the granting of oil exploration permits and production agreements,

109
LAND AND MARITIME BOUNDARY (JUDGMENT) 409

Nigeria argues inter alia that “the area in dispute was the subject of com-
peting exploration activities” and that “the incidence of oil-related activi-
ties was not . . . regarded [by the Parties] as conclusive of the issue of
sovereignty”.

212. The Court notes that after the First World War Germany
renounced its colonial possessions. Under the Versailles Treaty the Ger-
man possessions of Cameroon were divided between Great Britain and
France. In 1922 Great Britain accepted the mandate of the League of
Nations for “that part [of the former German colony] of the Cameroons
which lay to the west of the line laid down in the [Milner-Simon] Declara-
tion signed on the 10th July, 1919”. Bakassi was necessarily comprised
within the mandate. Great Britain had no powers unilaterally to alter the
boundary nor did it make any request to the League of Nations for any
such alteration. The League Council was notified, and did not object to,
the British suggestion that it administer Southern Cameroon together
with the eastern region of the Protectorate of Nigeria. Thus the British
Order in Council of 26 June 1923 providing for the Administration of the
Mandated Territory of the British Cameroons stipulated that British
Cameroons lying southwards of the line described in the Schedule would
be administered “as if it formed part of” the southern provinces of the
Protectorate of Nigeria. The Court observes that the terminology used in
the Order in Council preserved the distinctive status of the mandated
territory, while allowing the convenience of a common administration.
The Nigerian thesis must therefore be rejected.

When, after the Second World War and the establishment of the
United Nations, the mandate was converted to a trusteeship, the territo-
rial situation remained exactly the same. The “as if’ provision continued
in place, and again the Administering Authority had no authority uni-
laterally to alter the boundaries of the trusteeship territory. Thus for
the entire period from 1922 until 1961 (when the Trusteeship was termi-
nated), Bakassi was comprised within British Cameroon. The boundary
between Bakassi and Nigeria, notwithstanding the administrative arrange-
ments, remained an international boundary.

The Court is unable to accept Nigeria’s contention that until its inde-
pendence in 1961, and notwithstanding the Anglo-German Agreement of
11 March 1913, the Bakassi Peninsula had remained under the sover-
eignty of the Kings and Chiefs of Old Calabar. Neither the League of
Nations nor the United Nations considered that to be the position.

213. Equally, the Court has seen no evidence that Nigeria thought that
upon independence it was acquiring Bakassi from the Kings and Chiefs
of Old Calabar. Nigeria itself raised no query as to the extent of its ter-
ritory in this region upon attaining independence.

110

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 410

The Court notes in particular that there was nothing which might have
led Nigeria to believe that the plebiscite which took place in the Southern
Cameroons in 1961 under United Nations supervision did not include
Bakassi.

It is true that the Southern Cameroons Plebiscite Order in Council,
1960 makes no mention of any polling station bearing the name of a
Bakassi village. Nor, however, does the Order in Council specifically
exclude Bakassi from its scope. The Order simply refers to the Southern
Cameroons as a whole. But at that time it was already clearly established
that Bakassi formed part of the Southern Cameroons under British trust-
eeship. The boundaries of that territory had been precisely defined in the
“Northern Region, Western Region and Eastern Region (Definition of
Boundaries) Proclamation, 1954”, issued pursuant to the Nigeria (Con-
stitution) Order in Council, 1951. That Proclamation, repeating the pro-
visions of the Anglo-German Agreement of 11 March 1913, provided in
particular: “From the sea the boundary follows the navigable channel of
the River Akpa-Yafe; then follows the thalweg of the aforesaid River
Akpa-Yafe upstream to its confluence with the Rivers Akpa-Korum and
Ebe.” That the 1960 Order in Council applied to the Southern
Cameroons as a whole is further confirmed by the fact, as noted in the
Report of the United Nations Plebiscite Commissioner for the Cam-
eroons under United Kingdom Administration, that the 26 “plebiscite
districts” established by the 1960 Order in Council corresponded to
the “electoral constituencies for the Southern Cameroons House of
Assembly”,

The United Nations map indicating the voting districts for the plebi-
scite also reflected the provisions of the Agreement of 11 March 1913
reiterated in the above-mentioned 1954 Proclamation.

The Court further observes that this frontier line was acknowledged in
turn by Nigeria when it voted in favour of General Assembly resolution
1608 (XV), which both terminated the Trusteeship and approved the
results of the plebiscite.

214. Shortly after, in Note Verbale No. 570 of 27 March 1962 addressed
to Cameroon, Nigeria referred to certain oil licensing blocks. A sketch-
map was appended to the Note, from which it is clear that the block “N”
referred to lay directly south of the Bakassi Peninsula. The block was
described as offshore Cameroon. The Note Verbale further stated “the
boundary follows the lower courses of the Akpa-Yafe River, where there
appears to be no uncertainty, and then out into the Cross River estuary”.
Nigeria clearly regarded the Bakassi Peninsula as part of Cameroon.
The Court further notes that this perception was reflected in all Nigerian
official maps up until 1972.

This common understanding of where title lay in Bakassi continued

111
LAND AND MARITIME BOUNDARY (JUDGMENT) 411

through until the late 1970s, when the Parties were engaging in discus-
sions on their maritime frontier. In this respect. Article XXI of the
Anglo-German Agreement of 11 March 1913 provided:

“From the centre of the navigable channel on a line joining
Bakassi Point and King Point, the boundary shall follow the centre
of the navigable channel of the Akwayafe River as far as the 3-mile
limit of territorial jurisdiction. For the purpose of defining this
boundary, the navigable channel of the Akwayafe River shall be
considered to he wholly to the east of the navigable channel of the
Cross and Calabar Rivers.”

Article XXII provided that: “The 3-mile limit shall, as regards the mouth
of the estuary, be taken as a line 3 nautical miles seaward of a line joining
Sandy Point and Tom Shot Point.”

In 1970 Cameroon and Nigeria decided to carry out a total delimita-
tion and demarcation of their boundaries, starting from the sea. Under
the terms of Article 2 of the Yaoundé I Declaration of 14 August 1970
and the agreement reached in the Yaoundé II Declaration of 4 April 1971
with its signed appended chart, it was agreed to fix the boundary in the
Akwayafe estuary from point | to point 12 (see paragraph 38 above).
Then, by declaration signed at Maroua on | June 1975, the two Heads of
State “agreed to extend the delineation of the maritime boundary between
the countries from Point 12 to Point G on the Admiralty Chart No. 3433
annexed to this Declaration” and precisely defined the boundary by
reference to maritime co-ordinates (see paragraph 38 above). The Court
finds that it is clear from each one of these elements that the Parties took
it as a given that Bakassi belonged to Cameroon. Nigeria, drawing on
the full weight of its experts as well as its most senior political figures,
understood Bakassi to be under Cameroon sovereignty.

This remains the case quite regardless of the need to recalculate the
co-ordinates of point B through an Exchange of Letters of 12 June and
17 July 1975 between the Heads of State concerned; and quite regardless
whether the Maroua Declaration constituted an international agreement
by which Nigeria was bound. The Court addresses these aspects at para-
graphs 262 to 268 below.

Accordingly, the Court finds that at that time Nigeria accepted that it
was bound by Articles XVIII to XXII of the Anglo-German Agreement
of 11 March 1913, and that it recognized Cameroonian sovereignty over
the Bakassi Peninsula.

215. In the view of the Court, this common understanding of the
Parties is also reflected by the geographic pattern of the oil concessions
granted by the two Parties up to 1991. While no precise offshore delimi-
tation lines were adhered to in the grants made, their underlying assump-
tion was that Cameroon had the right to the resources in those waters
that depended on the land boundary in Bakassi as fixed in the Anglo-
German Agreement of 11 March 1913. It is true, as Nigeria insists, that

112

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 412

oil licensing “is certainly not a cession of territory”. The Court finds,
however, that the geographic pattern of the licensing is consistent with
the understanding of the Parties, evidenced elsewhere, as to pre-existing
Cameroon title in Bakassi. Nor can this striking consistency (save for a
very few exceptions) be explained by the contention that the Parties
simply chose to deal with matters of oil exploitation in a manner
wholly unrelated to territorial title.

216. In assessing whether Nigeria, as an independent State, acknow-
ledged the applicability of the provisions of the Anglo-German Agree-
ment of 11 March 1913 relating to Bakassi, the Court has also taken
account of certain formal requests up until the 1980s submitted by the
Nigerian Embassy in Yaoundé, or by the Nigerian consular authorities,
before going to visit their nationals residing in Bakassi. This Nigerian
acknowledgment of Cameroon sovereignty is in no way dependent upon
proof that any particular official visit did in fact take place.

217. For all of these reasons the Court finds that the Anglo-German
Agreement of 11 March 1913 was valid and applicable in its entirety.
Accordingly, the Court has no need to address the arguments advanced
by Cameroon and Nigeria as to the severability of treaty provisions,
whether generally or as regards boundary treaties.

Equally, the Court has not found it necessary to pronounce upon the
arguments of uti possidetis advanced by the Parties in relation to Bakassi.

*k O

218. The Court now turns to further claims to Bakassi relied on by
Nigeria. Nigeria advances “three distinct but interrelated bases of title
over the Bakassi Peninsula”:

“(i) Long occupation by Nigeria and by Nigerian nationals consti-
tuting an historical consolidation of title and confirming the
original title of the Kings and Chiefs of Old Calabar, which title
vested in Nigeria at the time of independence in 1960;

(ii) peaceful possession by Nigeria, acting as sovereign, and an
absence of protest by Cameroon; and

(iii) manifestations of sovereignty by Nigeria together with acquies-
cence by Cameroon in Nigerian sovereignty over the Bakassi
Peninsula.”

Nigeria particularly emphasizes that the title on the basis of historical
consolidation, together with acquiescence, in the period since the inde-

113

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 413

pendence of Nigeria, “constitutes an independent and self-sufficient title
to Bakassi”. Nigeria perceived the situation as comparable to that in the
Minquiers and Ecrehos case, in which both parties contended that they
retained an ancient title (Z C.J. Reports 1953, p. 53) but the Court con-
sidered that “[w]hat is of decisive importance . . . is . . . the evidence
which relates directly to the possession of the Ecrehos and Minquiers
groups” (ibid, p. 57). Nigeria also presents evidence of various State
activities, together with other components of historic consolidation of
title. It contends inter alia that Nigerian authorities had collected tax
as part of a consistent pattern of activity, that Nigeria had established
health centres for the benefit of the communities at Bakassi, often with
the assistance of local communities, and that its health centre at Ikang on
the other side of the Akwayafe treated patients from Bakassi. Nigeria
also refers to a number of other miscellaneous State activities during
the post-independence era, including the use of Nigerian currency for
both public and commercial purposes or the use of Nigerian passports by
residents of Bakassi.

219. Cameroon for its part argues that a legal treaty title cannot be
displaced by what in its view amounts to no more than a number of
alleged effectivités. It contends that after the conferral of the Mandate,
Great Britain’s administration of the region was carried out, not on
behalf of the Kings and Chiefs of Old Calabar, nor on behalf of Nigeria,
but as the mandatory Power under Article 22, paragraph 1, of the League
Covenant acting on behalf of the international community and the inhab-
itants of the Southern Cameroons. Cameroon further denies the existence
of historical consolidation as a separate basis of legal title. What Nigeria
brings under this concept is, in Cameroon’s view, nothing more than “the
establishment of title by adverse possession, which has traditionally been
labelled as ‘acquisitive prescription’”. Cameroon also contends that, in
order to establish prescription, the acts of the State which does not hold
title must be carried out in a sovereign capacity, under a claim of right,
openly, peacefully, without protest or competing activity by the existing
sovereign, and for a sufficiently long time. In Cameroon’s view, if these
criteria are applied to the evidence adduced by Nigeria, this would elimi-
nate the whole of Nigeria’s list of effectivités. Referring to the Judgment
of the Chamber in the Frontier Dispute (Burkina Fasol Republic of Mali),
Cameroon finally maintains that, in a case of prescription, if there is a
conflict of effectivités, “preference should be given to the holder of the
title”.

220. The Court first recalls its finding above regarding the claim to an
ancient title to Bakassi derived from the Kings and Chiefs of Old Cala-
bar. It follows therefrom that at the time of Nigeria’s accession to inde-
pendence there existed no Nigerian title capable of being confirmed sub-
sequently by “long occupation” (see paragraph 212 above). On the

114
LAND AND MARITIME BOUNDARY (JUDGMENT) 414

contrary, on the date of its independence Cameroon succeeded to title
over Bakassi as established by the Anglo-German Agreement of 11 March
1913 (see paragraphs 213-214 above).

Historical consolidation was also invoked in connection with the first
of Nigeria’s further claimed bases of title, namely peaceful possession in
the absence of protest. The Court notes that it has already addressed
these aspects of the theory of historical consolidation in paragraphs 62 to
70 above. The Court thus finds that invocation of historical consolida-
tion cannot in any event vest title to Bakassi in Nigeria, where its “occu-
pation” of the peninsula is adverse to Cameroon’s prior treaty title and
where, moreover, the possession has been for a limited period.

The Court cannot therefore accept this first basis of title over Bakassi
relied on by Nigeria.

221. The Court will now deal with other aspects of the second and
third bases of title advanced by Nigeria, and finds it convenient to deal
with these interrelated matters together. Localities in Bakassi will be
given either their Nigerian or their Cameroonian names as appropriate.

The Court finds that the evidence before it indicates that the small
population of Bakassi already present in the early 1960s grew with the
influx from Nigeria in 1968 as a result of the civil war in that country.
Gradually sizeable centres of population were established. The Parties
are in disagreement as to the total number of Nigerian nationals living in
the peninsula today, but it is clear that it has grown considerably from
the modest numbers reported in the 1953 and 1963 population censuses.
Nor is there any reason to doubt the Efik and Effiat toponomy of the
settlements, or their relationships with Nigeria. But these facts of them-
selves do not establish Nigerian title over Bakassi territory; nor can they
serve as an element in a claim for historical consolidation of title, for
reasons already given by the Court (see paragraphs 64-70).

222. Nigeria has relied before the Court, in considerable detail, often
with supporting evidence, on many activities in Bakassi that it regards as
proof both of settled Nigerian administration and of acts in exercise of
sovereign authority. Among these acts are the establishment of schools,
the provision of health facilities for many of the settlements and some tax
collection.

It is true that the provision of education in the Bakassi settlements
appears to be largely Nigerian. Religious schools were established in 1960
at Archibong, in 1968 at Atabong and in Abana in 1969. These were not
supported by public funds, but were under the authority of the Nigerian

115
LAND AND MARITIME BOUNDARY (JUDGMENT) 415

examination and education authorities. Community schools were also
established at Atabong East in 1968, Mbenonong in 1975 and Nwanyo in
1981. The schools established in Abana in 1992, and in Archibong and
Atabong in 1993, were Nigerian government schools or State secondary
schools.

There is evidence that since 1959 health centres have been established
with the assistance of local communities receiving supplies, guidance and
training for personnel in Nigeria. The ten centres include centres estab-
lished at Archibong in 1959, Mbenonong in 1960, Atabong West in 1968,
Abana in 1991 and Atabong East in 1992.

There was also some collection of tax, certainly from Akwa, Archi-
bong, Moen Mong, Naranyo, Atabong and Abana.

Nigeria notes that Cameroon failed actively to protest these adminis-
trative activities of Nigeria before 1994 (save, notably, the building by
Nigeria of a primary school in Abana in 1969). It also contends that the
case law of this Court, and of certain arbitral awards, makes clear that
such acts are indeed acts à titre de souverain, and as such relevant to the
question of territorial title (Minguiers and Ecrehos, Judgment, LC.
Reports 1953; Western Sahara, Advisory Opinion, L C.J. Reports 1975;
Rann of Kutch, Arbitral Award, 50 International Law Reports (ILR) 1;
Beagle Channel Arbitration, 52 ILR 93).

223. The Court observes, however, that in none of these cases were the
acts referred to acts contra legem; those precedents are therefore not rele-
vant. The legal question of whether effectivités suggest that title les with
one country rather than another is not the same legal question as whether
such effectivités can serve to displace an established treaty title. As the
Chamber of the Court made clear in the Frontier Dispute ( Burkina Fasol
Republic of Mali) case, where there is a conflict between title and effec-
tivités, preference will be given to the former (Z C.J. Reports 1986, Judg-
ment, pp. 586-587, para. 63).

In the view of the Court the more relevant legal question in this case is
whether the conduct of Cameroon, as the title holder, can be viewed as
an acquiescence in the loss of the treaty title that it inherited upon inde-
pendence. There is some evidence that Cameroon attempted, inter alia, to
collect tax from Nigerian residents, in the year 1981-1982, in Idaboto I
and II, Jabare I and H, Kombo Abedimo, Naumsi Wan and Forisane
(West and East Atabong, Abana and Ine Ikoi). But it engaged in only
occasional direct acts of administration in Bukassi, having limited
material resources to devote to this distant area.

116

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 416

However, its title was already established. Moreover, as the Court has
shown above (see paragraph 213), in 1961-1962 Nigeria clearly and pub-
licly recognized Cameroon title to Bakassi. That continued to be the posi-
tion until at least 1975, when Nigeria signed the Maroua Declaration. No
Nigerian effectivités in Bakassi before that time can be said to have legal
significance for demonstrating a Nigerian title; this may in part explain
the absence of Cameroon protests regarding health, education and tax
activity in Nigeria. The Court also notes that Cameroon had since its
independence engaged in activities which made clear that it in no way
was abandoning its title to Bakassi. Cameroon and Nigeria participated
from 1971 to 1975 in the negotiations leading to the Yaoundé, Kano and
Maroua Declarations, with the maritime line clearly being predicated
upon Cameroon’s title to Bakassi. Cameroon alsc granted hydrocarbon
licences over the peninsula and its waters, again evidencing that it had
not abandoned title in the face of the significant Nigerian presence in
Bakassi or any Nigerian effectivités contra legem. And protest was imme-
diately made regarding Nigerian military action in 1994.

224. The Court considers that the foregoing shows that Nigeria could
not have been acting à titre de souverain before the late 1970s, as it did
not consider itself to have title over Bakassi; and in the ensuing period
the evidence does not indicate an acquiescence by Cameroon in the aban-
donment of its title in favour of Nigeria.

For all of these reasons the Court is also unable to accept the second
and third bases of title to Bakassi advanced by Nigeria.

225. The Court accordingly concludes that the boundary between
Cameroon and Nigeria in Bakassi is delimited by Articles XVIII to XX
of the Anglo-German Agreement of 11 March 1913, and that sovereignty
over the peninsula lies with Cameroon.

*
* *

226. The Court will now turn to the maritime boundary between
Cameroon and Nigeria.

In its Application filed on 29 March 1994 under Article 36, para-
graph 2, of the Statute Cameroon requested the Court, “[i]n order to
avoid further incidents between the two countries, . . . to determine the
course of the maritime boundary between the two States beyond the line

117

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 417

fixed in 1975”. In its final submissions presented to the Court at the end
of the oral proceedings on 21 March 2002, Cameroon maintained its
request for the drawing of the maritime boundary, but it did so in a dif-
ferent form. Cameroon now requests that the Court confirm that “[t]he
boundary of the maritime areas appertaining respectively to the Republic
of Cameroon and the Federal Republic of Nigeria takes the following
course”, which Cameroon describes in detail in the two subparagraphs of
paragraph (c) of its submissions.

Nigeria claims that the Court should refuse to carry out in whole or in
part the delimitation requested by Cameroon, first, because the delimita-
tion affects areas claimed by third States, and, secondly, because the
requirement of prior negotiations has not been satisfied.

The Court must first deal with these arguments of Nigeria.
* *

227. Nigeria maintains that the Court cannot carry out the delimita-
tion requested by Cameroon, since the prolongation of the maritime
boundary between the Parties seawards beyond point G will rapidly run
into maritime zones where the rights and interests of Cameroon and
Nigeria will overlap those of third States. In this regard it recalls that its
eighth preliminary objection was “that the question of maritime delimita-
tion necessarily involves the rights and interests of third States and is to
that extent inadmissible”. It observes that the Court, in considering that
preliminary objection in its Judgment of 11 June 1998, held that the
objection did “not possess, in the circumstances of the case, an exclu-
sively preliminary character” (C.J. Reports 1998, p. 325, para. 117).

228. Citing inter alia the case concerning the Continental Shelf (Libyan
Arab Jamahiriyal Malta) (C.J. Reports 1985, pp. 24-28, paras. 20-23),
the Judgment of the Chamber of this Court in the Frontier Dispute
{Burkina Faso) Republic of Mali) U.C.J. Reports 1986, p. 578, para. 47)
and the decision of the Arbitral Tribunal in the Eritrea/ Yemen Award
(Second Phase), Nigeria contends that the Court has no jurisdiction over
the Cameroon claim to the extent that it touches on or affects areas
claimed by third States, and that the Court’s lack of jurisdiction is not
affected by whether or not the third State in question has intervened,
unless it has intervened with a view to becoming a party to the proceed-
ings and its intervention has been accepted on that basis.

229. Nigeria maintains in particular that the maritime delimitation
line claimed by Cameroon encroaches on areas claimed by Equatorial
Guinea. Accordingly, Nigeria states, if the Court were to uphold the line
claimed by Cameroon vis-a-vis Nigeria, it would by clear and necessary
implication be rejecting the claims of Equatorial Guinea concerning these
areas. Nigeria argues that the Court must exclude from the scope of its

118

 

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 418

Judgment in this case all those areas of the delimitation zone which over-
lap with Equatorial Guinea’s claims, provided that those claims satisfy
the test of being credible in law. It considers that all claims of Equatorial
Guinea which are within a strict equidistance line satisfy this test of legal
credibility, and that the Court therefore cannot in its Judgment draw
a delimitation line beyond the tripoint equidistant from the coasts of
Cameroon, Nigeria and Equatorial Guinea.

230. Nigeria further contends that, since Equatorial Guinea has not
intervened as a party, the Court has no additional substantive jurisdic-
tion over that State by reason of the intervention under Article 62 of the
Statute. It adds that it is not enough to say, as Cameroon does, that a
decision of the Court would not be binding on Equatorial Guinea or on
Sao Tome and Principe, since such a judgment would nonetheless “create
an impression of finality which would operate in practice as a kind of
presumption”. According to Nigeria, the role of a non-party intervener in
a case before the Court is to inform the Court of its position, so that the
Court may refrain from encroaching in its decision on credible claims of
that third party, thus enabling it to safeguard those claims without adju-
dicating upon them.

231. Nigeria accordingly concludes that the Court lacks jurisdiction to
deal with the maritime delimitation line claimed by Cameroon, to the
extent that it impinges on areas claimed by Equatorial Guinea or by Sao
Tome and Principe, or alternatively, that the maritime delimitation line
claimed by Cameroon is inadmissible to that extent.

232. Cameroon for its part claims that no delimitation in this case can
affect Equatorial Guinea or Sao Tome and Principe, as the Court’s Judg-
ment will be res inter alios acta for all States other than itself and
Nigeria. Referring to the Judgment of the Court in the case concerning
the Continental Shelf (TunisialLibyan Arab Jamahiriya) (C.J. Reports
1982, p. 91, para. 130), Cameroon contends that most of the maritime
boundary agreements that are already in force would never have come
into being if it had not been possible for the States concerned to reach a
bilateral agreement on a maritime boundary without there being any pre-
requisite as to the participation of all such States as might potentially be
involved in the area in question. It insists that in the present case there is
no reason why the Court should not determine the respective rights of
Cameroon and Nigeria without prejudging the rights, of whatever nature,
of Equatorial Guinea and Sao Tome and Principe.

233. Cameroon states that it is not asking the Court to rule on the
course of its maritime boundary with Equatorial Guinea or Sao Tome
and Principe, or even to indicate the location of any tripoint where the
borders of the Parties and the border of one or the other of these States
meet. Indeed Cameroon agrees that the Court has no power to do so.
Cameroon asks the Court to specify the course of the maritime boundary
between the two Parties in these proceedings “up to the outer limit of the

119
LAND AND MARITIME BOUNDARY (JUDGMENT) 419

maritime zones which international law places under the respective juris-
dictions of the two Parties”. Cameroon argues that this will not amount
to a decision by the Court that this outer limit is a tripoint which affects
Equatorial Guinea or Sao Tome and Principe. Moreover, in accordance
with Article 59 of the Statute, the Judgment will in any event not be
opposable to those States as regards the course of their own boundaries.
In support of its argument, Cameroon relies inter alia on the Judgment
of the Chamber in the Frontier Dispute ( Burkina Fasol Republic of Mali)
(I C.J. Reports 1986, p. 554) and on that of the Court in the Territorial
Dispute (Libyan Arab JamahiriyalChad) (LCJ. Reports 1994, p. 6).
Cameroon argues that the reasoning applied in those Judgments, which
related to land boundaries, should be no different when maritime bound-
aries are involved. Cameroon contends that the effect of the Court’s
Judgment would be the same as a bilateral maritime delimitation treaty,
which will not be opposable as such to third States, but by which the two
parties to the treaty may agree to fix their maritime boundary up to a
tripoint decided bilaterally, without the participation of the third State
concerned.

234. Cameroon contends that it is not seeking to implicate third
States; nor is it asking the Court to solve its problems with Equatorial
Guinea or with Sao Tome and Principe at Nigeria’s expense. Rather, it is
asking it to take into account the entire geographic situation in the
region, and in particular the disadvantage suffered by Cameroon as a
result of its position in the centre of a highly concave coastline, which
results in the claims of the adjoining States having a “pincer” effect upon
its own claims. It is simply asking the Court “to move, as it were, the
Nigerian part of the pincers in a way which reflects the geography”.

235. Cameroon argues that non-party intervention cannot prevent the
Court from fully settling the dispute before it:

“[Wlhere the parties do not oppose the intervention and the latter
is authorized, as in the present case, .. . the Court may (and must, in
accordance with the mission incumbent upon it definitively to settle
the disputes referred to it) proceed to a complete delimitation,
whether or not the latter is legally binding on the intervening

party ..."5

otherwise “the intervention régime would cease to have any point”.
Cameroon argues that the purpose of Equatorial Guinea’s inter-
vention is essentially to inform the Court with regard to the whole range
of interests at stake in the area concerned and to enable it with full
knowledge of the facts to undertake a complete and final delimitation.

120

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 420

Nonetheless, in so doing, the Court will need to ensure that it does not
prejudice the interests of the intervening State, the relevance of which
it is for the Court to assess. Further, Cameroon contends that an inter-
vening State cannot, by making fanciful claims, preclude the Court from
ruling in its judgment on the area to which such claims relate.

236. Cameroon adds that there are several ways in which the rights of
Equatorial Guinea could be protected, should the Court find this neces-
sary, including by moving the delimitation line to take full account of
those rights, by refraining from ruling on the delimitation in the area
where there seems to be a problem, by making the line a discontinuous
one, or by indicating the direction of the boundary without ruling on a
terminal point. It emphasizes that the task of the Court should be to pro-
vide as complete a solution as possible to the dispute between the Parties.

*

237. The Court would first observe that its finding in its Judgment of
11 June 1998 on the eighth preliminary objection of Nigeria that that
preliminary objection did “not have, in the circumstances of the case,
an exclusively preliminary character” (LC.J. Reports 1998, p. 326,
para. 118 (2)) requires it to deal now with the preliminary objection
before proceeding further on the merits. That this is so follows from the
provisions on preliminary objections adopted by the Court in its Rules in
1972 and retained in 1978, which provide that the Court is to give a
decision

“by which it shall either uphold the objection, reject it, or declare
that the objection does not possess in the circumstances of the case,
an exclusively preliminary character. If the Court rejects the objec-
tion or declares that it does not possess an exclusively preliminary
character, it shall fix time-limits for the further proceedings.” (Rules
of Court, Art. 79, para. 7.)

(See Questions of Interpretation and Application of the 1971 Montreal
Convention arising from the Aerial Incident at Lockerbie (Libyan Arab
Jamahiriya v. United Kingdom), Preliminary Objections, Judgment, L C.J.
Reports 1998, pp. 27-28, paras. 49-50; Questions of Interpretation and
Application of the 1971 Montreal Convention arising from the Aerial
Incident at Lockerbie (Libyan Arab Jamahiriya v. United States of
America), Preliminary Objections, Judgment, C.J. Reports 1998,
pp. 132-134, paras. 48-49; Military and Paramilitary Activities in and
against Nicaragua (Nicaragua v. United States of America), Merits,
Judgment, LC.J. Reports 1986, p. 30, para. 40.) Since Nigeria maintains
its objection, the Court must now rule on it.

121
LAND AND MARITIME BOUNDARY (JUDGMENT) 421

238. The jurisdiction of the Court is founded on the consent of the
parties. The Court cannot therefore decide upon legal rights of third
States not parties to the proceedings. In the present case there are States
other than the parties to these proceedings whose rights might be affected,
namely Equatorial Guinea and Sao Tome and Principe. Those rights can-
not be determined by decision of the Court unless Equatorial Guinea and
Sao Tome and Principe have become parties to the proceedings. Equato-
rial Guinea has indeed requested — and has been granted — permission
to intervene, but as a non-party intervener only. Sao Tome and Principe
has chosen not to intervene on any basis.

The Court considers that, in particular in the case of maritime delimi-
tations where the maritime areas of several States are involved, the pro-
tection afforded by Article 59 of the Statute may not always be sufficient.
In the present case, Article 59 may not sufficiently protect Equatorial
Guinea or Sao Tome and Principe from the effects — even if only indi-
rect — of a judgment affecting their legal rights. The jurisprudence cited
by Cameroon does not prove otherwise. In its decision in the case con-
cerning the Continental Shelf (Tunisia/Libyan Arab Jamahiriya), the
Court did not deal with rights of third States; what was principally at
issue there was the question of proportionality of coastline lengths in
relation to the process of delimitation between the parties (C.J. Reports
1982, p. 91, para. 130). It follows that, in fixing the maritime boundary
between Cameroon and Nigeria, the Court must ensure that it does not
adopt any position which might affect the rights of Equatorial Guinea
and Sao Tome and Principe. Nor does the Court accept Cameroon’s con-
tention that the reasoning in the Frontier Dispute ( Burkina Faso! Repub-
lic of Mali) (LC.J. Reports 1986, p. 554) and the Territorial Dispute
(Libyan Arab JamahiriyalChad) U.C.J. Reports 1994, p. 6) in regard to
land boundaries is necessarily transposable to those concerning maritime
boundaries. These are two distinct areas of the law, to which different
factors and considerations apply. Moreover, in relation to the specific
issue of the tripoint, the Court notes that both Parties agree that it should
not fix one. It is indeed not entitled to do so. In determining any line, the
Court must take account of this.

In view of the foregoing, the Court concludes that it cannot rule on
Cameroon’s claims in so far as they might affect rights of Equatorial
Guinea and Sao Tome and Principe. Nonetheless, the mere presence of
those two States, whose rights might be affected by the decision of the
Court, does not in itself preclude the Court from having jurisdiction over
a maritime delimitation between the Parties to the case before it, namely
Cameroon and Nigeria, although it must remain mindful, as always in
situations of this kind, of the limitations on its jurisdiction that such
presence imposes.

122
LAND AND MARITIME BOUNDARY (JUDGMENT) 422

239. The issue of prior negotiation between the Parties in relation to
the maritime delimitation likewise was previously considered by the
Court in its Judgment of 11 June 1998 on the preliminary objections of
Nigeria, 1.e., under the seventh preliminary objection of Nigeria. In rela-
tion to that objection, Nigeria had argued, inter alia, that the Court can-
not properly be seised by the unilateral application of one State in rela-
tion to the delimitation of an exclusive economic zone or continental
shelf boundary if that State had made no attempt to reach agreement
with the respondent State over that boundary, contrary to the provisions
of Articles 74 and 83 of the United Nations Convention on the Law of
the Sea of 10 December 1982. The Court rejected this argument, noting
that,

“in this case, it ha[d] not been seised on the basis of Article 36, para-
graph 1, of the Statute, and, in pursuance of it, in accordance with
Part XV of the United Nations Convention on the Law of the Sea
relating to the settlement of disputes arising between the parties to
the Convention with respect to its interpretation or application”.

The Court had, on the contrary, “been seised on the basis of declarations
made under Article 36, paragraph 2”, and those declarations “[did] not
contain any condition relating to prior negotiations to be conducted
within a reasonable time period” (C.J. Reports 1998, p. 322, para. 109).

240. Nigeria states that it accepts this decision, but argues that the
Court’s jurisdiction is a separate question from the substantive law appli-
cable to the dispute. The Court’s Judgment of 11 June 1998 was con-
cerned only with the former question. As to the question of the substan-
tive law applicable to the dispute, Nigeria argues that Article 74,
paragraph 1, and Article 83, paragraph 1, of the United Nations Conven-
tion on the Law of the Sea require that the parties to a dispute over mari-
time delimitation should first attempt to resolve their dispute by negotia-
tion. According to Nigeria, these provisions lay down a substantive rule,
not a procedural prerequisite. Negotiation is prescribed as the proper and
primary way of achieving an equitable maritime delimitation, and the
Court is not a forum for negotiations.

241. Nigeria accepts that, to the extent that the dispute over the mari-
time boundary pertains to areas around point G and to the areas of over-
lapping licences, this requirement has been satisfied. However, it main-
tains that waters to the south of 4° and 3° latitude north and even 2°,
have never been the subject of any attempt at negotiation with Nigeria
or, as far as Nigeria is aware, with any other affected State. According to
Nigeria, the first time that it had notice that Cameroon was departing
from the status quo, and was claiming an “equitable line” beyond point G,
was when it received Cameroon’s Memorial. It contends that Cameroon
made no prior attempt even to present its claim at diplomatic level. While

123
LAND AND MARITIME BOUNDARY (JUDGMENT) 423

Nigeria accepts the Court’s finding in its 1998 Judgment that “Cameroon
and Nigeria entered into negotiations with a view to determining the
whole of the maritime boundary” (1 C.J. Reports 1998, p. 322, para. 110),
it insists that those negotiations were not even remotely concerned with
the line now claimed by Cameroon in any of its versions. Rather, these
negotiations are said to have been directed to establishing the location of
the tripoint between Cameroon, Nigeria and Equatorial Guinea, on the
basis of an acceptance that there was a de facto maritime border in
the area. Nigeria concludes that Cameroon’s claim beyond the area of
the overlapping licences, or to the extent that it concerns the areas to the
west and south-west of Bioko, is inadmissible.

242. For its part, Cameroon contends that Nigeria is “resurrecting”
the second branch of its seventh preliminary objection, which the Court
rejected in its Judgment of 11 June 1998, and that Nigeria is attempting,
in thinly disguised terms, to persuade the Court to reconsider that deci-
sion. It maintains that negotiation is only a first attempt towards achiev-
ing maritime delimitation, the next being, should that attempt fail, delimi-
tation by a judicial or arbitral body. This is expressly recognized by
paragraph 2 of Articles 74 and 83 of the United Nations Convention on
the Law of the Sea, which stipulate that if “no agreement can be reached
within a reasonable period of time, the States concerned shall resort to
the procedures provided for in part XV”.

243. Cameroon argues that, while point G may be the last point on
which there was agreement between the Parties in the delimitation of
their maritime boundary, it was not the last point on which there were
negotiations. It insists that, even if they proved to be unfruitful, there
were in fact intense negotiations between the two States which, from
the outset, focused on the entire maritime boundary, a fact which was
acknowledged in the Court’s Judgment of 11 June 1998, in which it found
that “Cameroon and Nigeria entered into negotiations with a view to
determining the whole of the maritime boundary” (C.J. Reports 1998,
p. 322, para. 110; emphasis added by Cameroon). Cameroon says that a
negotiated agreement concerning the entire boundary had proved impos-
sible, and that Cameroon has acted in consequence by submitting the
matter to the Court. It adds that, if the two Parties were not able to go
further in the negotiations, it was because the bad faith displayed by
Nigeria either ruined any hope of reaching a new agreement or removed
in advance the value of any agreement which might have been arrived at.
Cameroon insists that, since it was the conduct of Nigeria that led to this
impasse, Nigeria cannot now take advantage of its own wrongful behav-
iour to prevent Cameroon from achieving full and final settlement of the
dispute between the two States by bringing the matter before this Court.
Cameroon concludes that, as the Parties have been unable to reach agree-
ment, it is for the Court to substitute itself for them and to delimit the

124
LAND AND MARITIME BOUNDARY (JUDGMENT) 424

joint maritime boundary upon which they have been unable to agree
beyond point G. It argues that for the Court to refrain from delimiting
beyond point G would leave a major source of conflict between the two
Parties. Such an abstention on the Court’s part would also implicitly
uphold the maritime division agreed upon by Nigeria and Equatorial
Guinea in the Treaty of 23 September 2000, which Cameroon contends
was concluded in utter disregard of its own rights. It adds that no provi-
sion of the Convention precludes the limits of the exclusive economic
zone and the continental shelf of a coastal State from being determined
by an international tribunal, at the express request of that State within
the context of settlement of a dispute brought before it.

244. The Court noted in its Judgment of 11 June 1998 (Z C.J. Reports
1998, p. 321, para. 107, and p. 322, para. 110) that negotiations between
the Governments of Cameroon and Nigeria concerning the entire mari-
time delimitation — up to point G and beyond — were conducted as far
back as the 1970s. These negotiations did not lead to an agreement.
However, Articles 74 and 83 of the United Nations Law of the Sea Con-
vention do not require that delimitation negotiations should be success-
ful; like all stmilar obligations to negotiate in international law, the nego-
tiations have to be conducted in good faith. The Court reaffirms its
finding in regard to the preliminary objections that negotiations have
indeed taken place. Moreover, if, following unsuccessful negotiations,
judicial proceedings are instituted and one of the parties then alters its
claim, Articles 74 and 83 of the Law of the Sea Convention would not
require that the proceedings be suspended while new negotiations were
conducted. It is of course true that the Court is not a negotiating forum.
In such a situation, however, the new claim would have to be dealt with
exclusively by judicial means. Any other solution would lead to delays
and complications in the process of delimitation of continental shelves
and exclusive economic zones. The Law of the Sea Convention does not
require such a suspension of the proceedings.

245. As to negotiations with Equatorial Guinea and Sao Tome and
Principe, the Court does not find that it follows from Articles 74 and 83
of the Law of the Sea Convention that the drawing of the maritime
boundary between Cameroon and Nigeria presupposes that simultaneous
negotiations between all four States involved have taken place.

The Court is therefore in a position to proceed to the delimitation of
the maritime boundary between Cameroon and Nigeria in so far as the
rights of Equatorial Guinea and Sao Tome and Principe are not affected.

246. In order to do this, the Court will deal with Cameroon’s claim on

125

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 425

maritime delimitation, as well as with the submissions of Nigeria on the
issue.

* *

247. The Court turns now to Cameroon’s request for the tracing of a
precise line of maritime delimitation. It will first address the sector of the
maritime boundary up to point G.

248. According to Cameroon, the maritime boundary between
Cameroon and Nigeria is divided into two sectors. The first, from the
mouth of the Akwayafe River to point G fixed by the Maroua Dec-
laration of | June 1975, is said to have been delimited by valid inter-
national agreements between the Parties. In relation to this sector,
Cameroon asks the Court merely to confirm that delimitation, which it
says that Nigeria is now seeking to reopen. The sector beyond point G
remains to be delimited, and Cameroon requests the Court to fix the
limits of the Parties’ respective areas in this sector, so as to put a com-
plete and final end to the dispute between them.

249. The delimitation of the first sector, from the mouth of the
Akwayafe River to point G, is said by Cameroon to be based mainly on
three international legal instruments, namely the Anglo-German Agree-
ment of 11 March 1913, the Cameroon-Nigeria Agreement of 4 April
1971, comprising the Yaoundé [J Declaration and the appended
Chart 3433, and the Maroua Declaration of 1 June 1975.

250. Cameroon argues that the Anglo-German Agreement of 11 March
1913 fixes the point at which the maritime boundary is anchored to the
land at the mouth of the Akwayafe, at the intersection of the thalweg of
that river and a “straight line joining Bakassi Point and King Point”.
From the mouth of the Akwayafe, Cameroon invokes Article XXI of the
Agreement, which provides that “the boundary shall follow the centre of
the navigable channel of the Akwayafe River as far as the 3-mile limit of
territorial jurisdiction”, as well as Article XXII thereof, which states that
the said limit shall be “taken as a line 3 nautical miles seaward of a line
joining Sandy Point and Tom Shot Point”.

251. Cameroon points out that in 1970 a Joint Commission was
established, its first task being to delimit the maritime boundary
between Cameroon and Nigeria. Its initial objective was to determine
the course of the boundary as far as the 3-mile limit. Its work
resulted in the Yaoundé I Declaration of 4 April 1971, under which
the Heads of State of the two parties adopted a “compromise line”
which they jointly drew and signed on British Admiralty Chart 3433.
Starting from the straight line joining Bakassi Point and King
Point, the line consisted of 12 numbered points, whose precise co-
ordinates were determined by the Commission, meeting in Lagos
pursuant to the Declaration, the following June. Cameroon contends
that that Declaration represented an international agreement bind-
ing on both Parties and that this fact was later confirmed by the
terms of the Maroua Declaration of 1 June 1975, which was likewise a

126

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 426
binding international agreement (see paragraphs 252 and 253 below).

252. Thereafter, according to Cameroon, between 1971 and 1975 a
number of unsuccessful attempts to reach agreement on the delimitation
of further parts of the maritime boundary were made. It was only at the
summit meeting held in Maroua from 30 May to 1 June 1975 that an
agreement could be reached on the definitive course of the maritime
boundary from point 12 to point G. The Joint Communiqué issued at the
end of that meeting was signed by the Heads of State. Cameroon draws
particular attention to the statement in the Communiqué that the signa-
tories “have reached full agreement on the exact course of the maritime
boundary” (emphasis added by Cameroon).

253. Cameroon accordingly maintains that the Yaoundé II Declara-
tion and the Maroua Declaration thus provide a binding definition of the
boundary delimiting the respective maritime spaces of Cameroon and
Nigeria.

Cameroon argues that the signing of the Maroua Agreement by the
Heads of State of Nigeria and Cameroon on | June 1975 expresses the
consent of the two States to be bound by that treaty; that the two Heads
of State manifested their intention to be bound by the instrument they
signed; that no reservation or condition was expressed in the text, and
that the instrument was not expressed to be subject to ratification; that
the publication of the Joint Communiqué signed by the Heads of State is
also proof of that consent; that the validity of the Maroua Agreement
was confirmed by the subsequent exchange of letters between the Heads
of State of the two countries correcting a technica! error in the calcula-
tion of one of the points on the newly agreed line; and that the reference
to Yaoundé II in the Maroua Agreement confirms that the legal status of
the former is no different from that of the latter.

Cameroon further argues that these conclusions are confirmed by the
publicity given to the partial maritime boundary established by the
Maroua Agreement, which was notified to the Secretariat of the United
Nations and published in a whole range of publications which have wide-
spread coverage and are well known in the field of maritime boundary
delimitation. It contends that they are, moreover, confirmed by the con-
temporary practice of States, by the Vienna Convention on the Law of
Treaties and by the fact that international law comes down unequivocally
in favour of the stability and permanence of boundary agreements,
whether land or maritime.

254. Nigeria for its part draws no distinction between the area up to
point G and the area beyond. It denies the existence of a maritime delimi-
tation up to that point, and maintains that the whole maritime delimita-
tion must be undertaken de novo. Nonetheless, Nigeria does advance
specific arguments regarding the area up to point G, which it is appro-
priate to address in this part of the Judgment.

255. In the first place, on the basis of its claim to sovereignty over the

127
LAND AND MARITIME BOUNDARY (JUDGMENT) 427

Bakassi Peninsula, Nigeria contends that the line of the maritime bound-
ary between itself and Cameroon will commence in the waters of the Rio
del Rey and run down the median line towards the open sea. Since the
Court has already found that sovereignty over the Bakassi Peninsula lies
with Cameroon and not with Nigeria (see paragraph 225 above), it is
unnecessary to deal any further with this argument of Nigeria.

256. Nigeria further contends that, even if Cameroon’s claim to Bakassi
were valid, Cameroon’s claim to a maritime boundary should have taken
into account the wells and other installations on each side of the line
established by the oil practice and should not change the status quo in
this respect. Thus, Cameroon would have been justified in claiming at
most a maritime boundary proceeding southwards, then south-westwards
to the equidistance line between East Point (Nigeria) and West Point
(Bakassi), and then along the equidistance line until it reached the mari-
time boundary with Bioko (Equatorial Guinea), at the approximate posi-
tion longitude 8° 19’ east and latitude 4° 4’ north, while leaving a zone of
500 m around the Parties’ fixed installations.

257. In relation to the Yaoundé IT Declaration, Nigeria contends that
it was not a binding agreement, but simply represented the record of
a meeting which “formed part of an ongoing programme of meetings
relating to the maritime boundary”, and that the matter “was subject
to further discussion at subsequent meetings”.

258. Nigeria likewise regards the Maroua Declaration as lacking legal
validity, since it “was not ratified by the Supreme Military Council” after
being signed by the Nigerian Head of State. It states that under the
Nigerian constitution in force at the relevant time — June 1975 —
executive acts were in general to be carried out by the Supreme Military
Council or subject to its approval. It notes that States are normally
expected to follow legislative and constitutional developments in neigh-
bouring States which have an impact upon the inter-State relations of
those States, and that few limits can be more important than those
affecting the treaty-making power. It adds that on 23 August 1974, nine
months before the Maroua Declaration, the then Head of State of
Nigeria had written to the then Head of State of Cameroon, explaining,
with reference to a meeting with the latter in August 1972 at Garoua,
that “the proposals of the experts based on the documents they prepared
on the 4th April 1971 were not acceptable to the Nigerian Government”,
and that the views and recommendations of the joint commission
“must be subject to the agreement of the two Governments”. Nigeria
contends that this shows that any arrangements that might be agreed
between the two Heads of State were subject to the subsequent and
separate approval of the Nigerian Government.

128

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 428

Nigeria says that Cameroon, according to an objective test based upon
the provisions of the Vienna Convention, either knew or, conducting
itself in a normally prudent manner, should have known that the Head of
State of Nigeria did not have the authority to make legally binding com-
mitments without referring back to the Nigerian Government — at
that time the Supreme Military Council — and that it should therefore
have been “objectively evident” to Cameroon, within the meaning of
Article 46, paragraph 2, of the Vienna Convention on the Law of Treaties
that the Head of State of Nigeria did not have unrestricted authority.
Nigeria adds that Article 7, paragraph 2, of the Vienna Convention on
the Law of Treaties, which provides that Heads of State and Heads of
Government “[iJn virtue of their functions and without having to produce
full powers . . . are considered as representing their State”, is solely con-
cerned with the way in which a person’s function as a State’s representa-
tive is established, but does not deal with the extent of that person’s
powers when exercising that representative function.

259. Nigeria further states that since 1977, in bilateral summits between
Heads of State and between boundary experts, it has confirmed that the
Maroua Declaration was not ratified and was therefore not binding on
Nigeria. It argues that it is clear also from minutes of meetings held in
Yaoundé in 1991 and 1993 that Nigeria had never accepted that it was
bound by the Maroua Declaration.

260. Cameroon rejects the argument of Nigeria that the Maroua Dec-
laration can be regarded as a nullity by Nigeria on the ground that it was
not ratified by Nigeria’s Supreme Military Council. Cameroon denies
that any communication was made during a 1977 meeting between the
two Heads of State to the effect that the Declaration was not binding on
Nigeria, and claims that it was not until 1978, some three-and-a-half
years after the Declaration, that Nigeria announced its intention to chal-
lenge it. Cameroon argues that Nigeria has not shown that the constitu-
tion of Nigeria did in fact require the agreement to be ratified by the
Supreme Military Council. In any event, invoking Article 7, paragraph 2,
of the Vienna Convention on the Law of Treaties, Cameroon argues that
as a matter of international law a Head of State is always considered as
representing his or her State for the purpose of expressing the consent of
the State to be bound by a treaty. Cameroon also maintains that, even if
there was a violation of the internal law of Nigeria, the alleged violation
was not “manifest”, and did not concern a rule of internal law “of fun-
damental importance”, within the meaning of Article 46, paragraph 1, of
the Vienna Convention on the Law of Treaties.

261. The Court has already found that the Anglo-German Agreement
of 11 March 1913 is valid and applicable in its entirety and that, in con-
sequence, territorial title to the Bakassi Peninsula lies with Cameroon
(see paragraph 225 above). It follows from these findings that the mari-

129
LAND AND MARITIME BOUNDARY (JUDGMENT) 429

time boundary between Cameroon and Nigeria lies to the west of the
Bakassi Peninsula and not to the east, in the Rio del Rey. It also follows
from these findings that the maritime boundary between the Parties is
“anchored” to the mainland at the intersection of the straight line from
Bakassi Point to King Point with the centre of the navigable channel of
the Akwayafe River in accordance with Articles XVIII and XXI of the
said Anglo-German Agreement.

262. It is apparent from the documents provided to the Court by the
Parties that, irrespective of what may have been the intentions of its
original signatories, the Yaoundé IT Declaration was called into question
on a number of occasions by Nigeria subsequently to its signature and to
the Joint Boundary Commission meeting of June 1971, in particular at a
Commission meeting of May 1972, and again at a meeting of the two
Heads of State at Garoua in August 1972, where the Head of State of
Nigeria, described it as “unacceptable”. Moreover, the Head of State of
Nigeria subsequently confirmed his position in the letter of 23 August
1974 to his Cameroonian counterpart (see paragraph 258 above).

However, it is unnecessary to determine the status of the Declaration
in isolation, since the line described therein is confirmed by the terms of
the Maroua Declaration, which refers in its third paragraph to “Point 12

.. Situated at the end of the line of the maritime boundary adopted by
the two Heads of State on April 4, 1971”. If the Maroua Declaration rep-
resents an international agreement binding on both parties, it necessarily
follows that the line contained in the Yaoundé II Declaration, including
the co-ordinates as agreed at the June 1971 meeting of the Joint Bound-
ary Commission, is also binding on them.

263. The Court considers that the Maroua Declaration constitutes an
international agreement concluded between States in written form and
tracing a boundary; it is thus governed by international law and consti-
tutes a treaty in the sense of the Vienna Convention on the Law of Trea-
ties (see Art. 2, para. 1), to which Nigeria has been a party since 1969 and
Cameroon since 199}, and which in any case reflects customary interna-
tional law in this respect.

264. The Court cannot accept the argument that the Maroua Declara-
tion was invalid under international law because it was signed by the
Nigerian Head of State of the time but never ratified. Thus while in inter-
national practice a two-step procedure consisting of signature and ratifi-
cation is frequently provided for in provisions regarding entry into force
of a treaty, there are also cases where a treaty enters into force imme-
diately upon signature. Both customary international law and the Vienna
Convention on the Law of Treaties leave it completely up to States which
procedure they want to follow. Under the Maroua Declaration, “the two
Heads of State of Cameroon and Nigeria agreed to extend the delinea-
tion of the maritime boundary between the two countries from Point 12
to Point G on the Admiralty Chart No. 3433 annexed to this Declara-

130
LAND AND MARITIME BOUNDARY (JUDGMENT) 430

tion”. In the Court’s view, that Declaration entered into force imme-
diately upon its signature.

265. The Court will now address Nigeria’s argument that its constitu-
tional rules regarding the conclusion of treaties were not complied with.
In this regard the Court recalls that Article 46. paragraph 1, of the
Vienna Convention provides that “[a] State may not invoke the fact that
its consent to be bound by a treaty has been expressed in violation of a
provision of its internal law regarding competence to conclude treaties as
invalidating its consent”. It is true that the paragraph goes on to say
“unless that violation was manifest and concerned a rule of its mternal
law of fundamental importance”, while paragraph 2 of Article 46 pro-
vides that “[a] violation is manifest if it would be objectively evident to
any State conducting itself in the matter in accordance with normal prac-
tice and in good faith”. The rules concerning the authority to sign treaties
for a State are constitutional rules of fundamental importance. However,
a limitation of a Head of State’s capacity in this respect is not manifest in
the sense of Article 46, paragraph 2, unless at least properly publicized.
This is particularly so because Heads of State belong to the group of per-
sons who, in accordance with Article 7, paragraph 2, of the Convention
“[ijn virtue of their functions and without having to produce full powers”
are considered as representing their State.

The Court cannot accept Nigeria’s argument that Article 7, para-
graph 2, of the Vienna Convention on the Law of Treaties is solely con-
cerned with the way in which a person’s function as a State’s representa-
tive is established, but does not deal with the extent of that person’s
powers when exercising that representative function. The Court notes
that the commentary of the International Law Commission on Article 7,
paragraph 2, expressly states that “Heads of State . . . are considered as
representing their State for the purpose of performing all acts relating to
the conclusion of a treaty” (ILC Commentary, Art. 6 (of what was then
the draft Convention), para. 4, Yearbook of the International Law Com-
mission, 1966, Vol. II, p. 193).

266. Nigeria further argues that Cameroon knew, or ought to have
known, that the Head of State of Nigeria had no power legally to bind
Nigeria without consulting the Nigerian Government. In this regard the
Court notes that there is no general legal obligation for States to keep
themselves informed of legislative and constitutional developments in
other States which are or may become important for the international
relations of these States.

In this case the Head of State of Nigeria had in August 1974 stated in
his letter to the Head of State of Cameroon that the views of the Joint
Commission “must be subject to the agreement of the two Govern-
ments”. However, in the following paragraph of that same letter, he

131
LAND AND MARITIME BOUNDARY (JUDGMENT) 431

further indicated: “It has always been my belief that we can, both, together
re-examine the situation and reach an appropriate and acceptable deci-
sion on the matter.” Contrary to Nigeria’s contention, the Court con-
siders that these two statements, read together, cannot be regarded as
a specific warning to Cameroon that the Nigerian Government would not
be bound by any commitment entered into by the Head of State. And in
particular they could not be understood as relating to any commitment
to be made at Maroua nine months later. The letter in question in fact
concerned a meeting to be held at Kano, Nigeria, from 30 August to
1 September 1974. This letter seems to have been part of a pattern which
marked the Parties’ boundary negotiations between 1970 and 1975, in
which the two Heads of State took the initiative of resolving difficulties in
those negotiations through person-to-person agreements, including those
at Yaoundé II and Maroua.

267. The Court further observes that in July 1975 the two Parties
inserted a correction in the Maroua Declaration, that in so acting they
treated the Declaration as valid and applicable, and that Nigeria does not
claim to have contested its validity or applicability prior to 1977.

268. In these circumstances the Maroua Declaration, as well as the
Yaoundé II Declaration, have to be considered as binding and as estab-
lishing a legal obligation on Nigeria. It follows that it is unnecessary for
the Court to address Nigeria’s argument regarding the oil practice in the
sector up to point G (see paragraph 256 above). Thus the maritime
boundary between Cameroon and Nigeria up to and including point G
must be considered to have been established on a conventional basis by
the Anglo-German Agreement of 11 March 1913, the Yaoundé II Dec-
laration of 4 April 1971 and the Maroua Declaration of 1 June 1975, and
takes the following course: starting from the straight line joining Bakassi
Point and King Point, the line follows the “compromise line” jointly
drawn at Yaoundé on 4 April 1971 by the Heads of State of Cameroon
and Nigeria on British Admiralty Chart 3433 appended to the Yaoundé IT
Declaration of 4 April 1971, and passing through 12 numbered points,
whose precise co-ordinates were determined by the two countries’ Joint
Commission meeting in Lagos in June 1971; from point 12 on that com-
promise line the course of the boundary follows the line to point G speci-
fied in the Maroua Declaration of 1 June 1975, as corrected by the
exchange of letters between the Heads of State of Cameroon and Nigeria
of 12 June and 17 July 1975.

* Ox

269. The Court will now address the maritime boundary beyond
point G, where no maritime boundary delimitation has been agreed.
Cameroon states that this is a classic case of maritime delimitation
between States with adjacent coasts which have been unable to reach

132
LAND AND MARITIME BOUNDARY (JUDGMENT) 432

agreement on the line to be drawn between their respective exclusive eco-
nomic zones and continental shelves, although in this case the special cir-
cumstances of the geographical situation are particularly marked, and
the Court is also required to take account of the interests of third States.

270. As regards the exercise of delimitation, Cameroon argues that the
law on the delimitation of maritime boundaries is dominated by the
fundamental principle that any delimitation must lead to an equitable
solution. In support of this contention, it cites paragraph 1 of Articles 74
and 83 of the 1982 Law of the Sea Convention and a number of decisions
of this Court or of arbitral tribunals. In particular, it cites the North Sea
Continental Shelf cases (LC.J. Reports 1969, p. 4), which, it claims,
adopted equity as the applicable legal concept. It also quotes, inter alia,
the Court’s dictum in the case concerning Maritime Delimitation in the
Area between Greenland and Jan Mayen (Denmark v. Norway) (CJ.
Reports 1993, p. 62, para. 54), where it is stated that “[t]he aim in each
and every situation must be to achieve ‘an equitable result’”, as well as a
dictum of the Court of Arbitration to similar effect in the case concerning
Delimitation of the Continental Shelf (United Kingdom/France) (RIAA,
Vol. XVIII, p. 57, para. 97). Cameroon also refers to the Court’s most
recent jurisprudence in the matter in the case concerning Maritime Delimi-
tation and Territorial Questions between Qatar and Bahrain (Qatar v.
Bahrain), and in particular the Court’s statement that it should “first
provisionally draw an equidistance line and then consider whether there
are circumstances which must lead to an adjustment of that line”. But
Cameroon adds that it does not believe that the Court intended thereby
to call into question its own previous jurisprudence establishing that “the
fundamental principle . . . the essential purpose, the sole purpose, is to
arrive at an equitable solution”.

271. Cameroon accordingly concludes that there is no single method
of maritime delimitation; the choice of method depends on the circum-
stances specific to each case. In support of this contention, it cites inter
alia the dictum of the Chamber in the case concerning Delimitation of the
Maritime Boundary in the Gulf of Maine Area that

“the most appropriate criteria, and the method or combination of
methods most likely to yield a result consonant with what the law
indicates, can only be determined in relation to each particular case
and its specific characteristics” (L C.J. Reports 1984, p. 290, para. 81).

Cameroon insists on the fact that the equidistance principle is not a prin-
ciple of customary law that is automatically applicable in every maritime
boundary delimitation between States whose coasts are adjacent, observ-

133
LAND AND MARITIME BOUNDARY (JUDIGMENT) 433

ing that, if a strict equidistance line were drawn, it would be entitled to
practically no exclusive economic zone or continental shelf, despite the
fact that it has a longer relevant coastline than Nigeria.

272. Citing the Court’s case law and the approach adopted by the
Arbitral Tribunal in the case concerning the Delimitation of the Guinea
and Guinea-Bissau Maritime Boundary (International Legal Materials
(ILM), Vol. 25 (1986), p. 252), Cameroon contends that, because of the
particular geography of the Gulf of Guinea, it is necessary to determine
the relevant area within which the delimitation itself is to be undertaken,
and that such an area may include the coastlines of third States. Accord-
ing to Cameroon, the relevant area in the present case consists of that part
of the Gulf of Guinea bounded by a straight line running from Akasso in
Nigeria to Cap Lopez in Gabon. Within that area, Cameroon has pre-
sented to Nigeria and to the Court what it calls an equitable line, sub-
tended by “projection lines” connecting points on the “relevant coasts”, a
number of which are in fact situated in third States. It claims that this line
represents an equidistance line adjusted to take account of the relevant
circumstances so as to produce an equitable solution, and insists that this
is not an attempt to “refashion geography”. It adds that a single delimita-
tion line of the maritime boundary is appropriate in this case and that
Nigeria has accepted that this is so. The relevant circumstances to be
taken into account according to Cameroon are the following: the overall
situation in the Gulf of Guinea, where the continental shelves of Cam-
eroon, Nigeria and Equatorial Guinea overlap, so that none of the three
countries can lay claim, within the natural extension of the land territory
of the other, to exclusive rights over the continental shelf; Cameroon’s
legal right to a continental shelf representing the frontal projection of its
coasts; the general configuration of Cameroon’s and Nigeria’s coasts, and
in particular the concavity of Cameroon’s coastline, which creates a vir-
tual “enclavement” of Cameroon, and the change in direction of Nigeria’s
coast from Akasso; the relative lengths of the coastlines involved; the
presence of Bioko Island opposite the coast of Cameroon. In relation
to each of these circumstances, Cameroon cites ‘urisprudence which is
claimed to support the delimitation line which it proposes.

273. As regards the first four of the above circumstances, Cameroon
relies in particular on the North Sea Continenial Shelf cases (CJ.
Reports 1969, p. 4), the case concerning Delimitation of the Maritime
Boundary in the Gulf of Maine Area (IL C.J. Reports 1984, p. 246), the
case concerning the Continental Shelf ( Tunisial Libyan Arab Jamahiriya)
(LC.J. Reports 1982, p. 18), the case concerning Maritime Delimitation
in the Area between Greenland and Jan Mayen ( Denmark v. Norway)
(C.J. Reports 1993, p. 38) and the Arbitral Award in the case concern-
ing the Delimitation of the Guinea and Guinea-Bissau Maritime Bound-
ary ILM, Vol. 25 (1986), p. 252). It contends that in all of these cases the
circumstances in question led the court or tribunal in question to make

134

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 434

an adjustment of the equidistance line in order to achieve an equitable
result — in some cases a very substantial one, amounting, as for example
in the Jan Mayen case, to an actual “shifting” of the line (C.J. Reports
1993, p. 79, para. 90), and, in the North Sea Continental Shelf cases, to
an increase of some 37.5 per cent in the area of continental shelf which
equidistance alone accorded to Germany. Cameroon also cites the solu-
tion found by the Arbitral Tribunal in the case concerning the Delimita-
tion of Maritime Areas between Canada and the French Republic
(St. Pierre et Miquelon) (ILM, Vol. 31 (1992), p. 1149) in order to over-
come St. Pierre’s enclavement and give it uninterrupted equitable access
to the continental shelf.

274. In relation to the fifth circumstance, the presence opposite its
coast of Bioko Island, which is part of Equatorial Guinea, but is closer to
the coast of Cameroon than to that of Equatorial Guinea, Cameroon
draws an analogy with the case concerning the Delimitation of the Con-
tinental Shelf (United Kingdoml/France) (RIAA, Vol. XVIII, p. 3), in
which the Court of Arbitration refused to attribute to the Channel
Islands the full effect claimed by Great Britain and decided that they
were an enclave lying totally within the French continental shelf.

Cameroon further contends, arguing a contrario from the Court’s rea-
soning in the case concerning the Continental Shelf (Libyan Arab Jama-
hiriyalMalta) U.C.J. Reports 1985, p. 42, para. 53), that “[t]he delimita-
tion régime is not identical for an island State and for a dependent,
isolated island falling under the sovereignty of « State”. Arguing that
Bioko should not necessarily be given its full effect, it insists that what
must be avoided at all costs is a “radical and absolute cut-off of the pro-
jection of [Cameroon’s] coastal front”. In this regard it cites a dictum
from the Award in the case concerning Delimitation of Maritime Areas
between Canada and the French Republic (St. Pierre et Miquelon), in
which the Arbitral Tribunal stated that “the delimitation must leave to a
State the areas that constitute the natural prolongation or seaward exten-
sion of its coasts, so that the delimitation must avoid any cut-off effect of
those prolongations or seaward extensions” (ZLM, Vol. 31 (1992), p. 1167,
para. 58).

275. On the basis of these arguments, Cameroon, in its final submis-
sions, asks the Court to delimit as follows the maritime areas appertain-
ing respectively to Cameroon and Nigeria beyond point G:

“— from point G the equitable line follows the direction indicated
by points G, H (co-ordinates 8°21’16” east and 4°17” north),
I (7° 55’ 40” east and 3° 46’ north), J (7° 12’ 08” east and 3° 12’ 35”
north), K (6°45’22” east and 3°01’05” north), and continues
from K up to the outer limit of the maritime zones which inter-
national law places under the respective jurisdiction of the two
Parties”.

135

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 435

276. Nigeria agrees that it is appropriate in the present case to deter-
mine a single maritime boundary, but it rejects Cameroon’s line. It
describes it as fanciful and constructed in defiance of the basic concepts
and rules of international law. It criticizes both the line’s construction
and the “equitableness” of the result in light of the jurisprudence. It
directs its criticism of the construction essentially to five points: the
actual nature of the line; the relevant coasts used in its construction; the
treatment of the islands in this construction; the definition of the area
relevant to the delimitation; the method followed in the construction of
the line.

277. In relation to the nature of the line proposed by Cameroon,
Nigeria contends that this is not a “delimitation line” but an “exclusion
line”. The Cameroonian line is claimed to

“pre-empt any delimitation between Nigeria and the two States
whose coasts face its own with no intervening obstacle, i.e., Equa-
torial Guinea and Sao Tome and Principe, in areas that at each
point are nearer to and more closely connected with the coasts of
these three States than with the Cameroonian coastline”.

In that sense it is claimed to be an exclusion line and hence incompatible
with international law.

278. As regards relevant coasts, Nigeria, citing Articles 15, 74 and 83
of the 1982 Convention on the Law of the Sea, points out that the coasts
to be taken into account in the construction of a maritime delimitation
line must be “adjacent” or “opposite”. Moreover, they must be coasts of
the parties, and not those of a third State. In this regard Nigeria consid-
ers that the relevant coast of Nigeria is that running west from its bound-
ary with Cameroon as far as Akasso (where it changes direction north-
westwards, turning its back on the Gulf of Guinea). and that of Cameroon
is the coast running east from the boundary between the two States and
then south, as far as Debundsha Point, which marks the beginning of the
blocking effect of Bioko Island. Moreover, according to Nigeria, Cam-
eroon’s line fails to take due account of the criterion of proportionality
which, Nigeria claims, is in its own favour by a factor of between 1:1.3
and 1:3.2, depending on the precise points used.

279. As to the treatment of the islands, Nigeria begins by recalling
the dictum of the Court in 1969 that “[t]here can never be any question
of completely refashioning nature” (North Sea Continental Shelf, I. CJ.
Reports 1969, p. 49, para. 91).

Nigeria contends that the Cameroonian line seeks radically to re-
fashion the physical geography of the Gulf of Guinea by eliminating the
important string of islands which cuts it into two almost centrally from
top to bottom. Moreover, the existence of Bioko, an island substantial in
area and population and the seat of the capital of the Republic of Equa-
torial Guinea, is totally ignored. In any event, according to Nigeria,
Bioko cannot simply be treated as a relevant circumstance; it is a major

136

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 436

part of an independent State, possessing its own maritime areas, on
which the Court is not entitled to encroach. And the same is true, in
Nigeria’s view, further south, in regard to the archipelago of Sao Tome
and Principe.

Nigeria contends that Cameroon’s “equitable line” allows none of
these islands any effect at all, taking account only of the mainland coasts,
while, moreover, ignoring the impact upon the latter of the presence of
Bioko (see paragraph 278 above). Citing the 1982 Convention on the
Law of the Sea and the relevant jurisprudence, in particular paragraph 185
of the recent Judgment of the Court in the case concerning Maritime
Delimitation and Territorial Questions between Qatar and Bahrain
(Qatar v. Bahrain), Nigeria insists that Cameroon’s approach cannot be
correct in law. Nigeria accepts that the islands may sometimes be given
only partial effect, as occurred in the case concerning the Continental
Shelf (TunisialLibyan Arab Jamahiriya) regarding the Kerkennah
Islands (Z C.J. Reports 1982, pp. 88-89, paras. 128-129). It also notes that
a solution of enclavement may on occasion be adopted, as occurred in
the Arbitral Award in the Delimitation of the Continental Shelf (United
Kingdom/France) (RIAA, Vol. XVUI, p. 3), in regard to the Channel
Islands. However, Nigeria points out that in both these cases the islands
belonged to one of the parties to the delimitation, whereas here they
belong to third States and hence their effects cannot be moderated, in the
absence of some other relevant or special circumstance justifying this.

280. In relation to the third and fourth points, definition of the rele-
vant area and method of construction of the line, Nigeria queries the very
notion of what Cameroon calls “total relevant area”, insisting that the
only relevant area is that enclosed by the “relevant coasts” (see para-
graph 278 above). It contends that, in reality, Cameroon is seeking to
transform a gulf with five riparian States into one with only two: itself
and Nigeria. Effectively, according to Nigeria, Cameroon seeks to com-
pensate for the injustice of nature close to the coastline by appropriating
extensive areas further out to sea. Nigeria observes that States’ maritime
areas are simply adjuncts to the land, representing the seaward projection
and prolongation of the coastline generating them. and must accordingly
be adjacent to, and “closely connected with”, that coastline. Nigeria con-
tends that it would be contrary to these principles to construct a line pro-
ducing an area which dwindles away close to the coastline generating it,
but then expands the further it goes from its coastline, displacing itself
from its axis so as to take on a course lying closer to, and more directly
linked with, other coastlines. It argues that the restrictions on a State’s
maritime areas close to the coast cannot be relieved by allocating spaces
to it far out to sea.

Nigeria contends that it cannot be responsible for compensating Cam-
eroon in the north-western sector for disadvantages it may possibly suffer

137
LAND AND MARITIME BOUNDARY (JUDGMENT) 437

as a result of its natural situation in the sectors to the east and to the
south of Bioko, in particular as a result of the direction of Cameroon’s
coast at that point and of the existence of Bioko itself. Nigeria further
states that Cameroon’s rejection of any reliance on the criteria of appur-
tenance, equidistance and natural prolongation are inconsistent with
modern methods of delimitation. It points out that international tribu-
nals generally start from an equidistance line, which is then adjusted to
take into account other relevant circumstances. According to Nigeria,
such circumstances do not normally include geographical disadvantage:
international law does not refashion the geographical situation of States.
Nigeria adds that, while the Court has in the past been sensitive to some
geographical features which might have a significant distorting effect on
the delimitation of maritime areas, these have always been minor geo-
graphical peculiarities specific to the underlying geographical situation of
the States concerned. That underlying geographical situation has, on the
other hand, always been taken as given and the Court has never consid-
ered that a State’s maritime front in its entirety could be ignored or could
be given anything other than its full effect.

281. As regards the equitable character of Cameroon’s line, Nigeria
argues that it is not the function of the Court to delimit the continental
shelf by reference to general considerations of equity. It maintains that,
according to the Court’s jurisprudence, delimiting the continental shelf
involves establishing the boundaries of an area already appertaining to a
State, not determining de novo such an area. Delimitation in an equitable
manner is not the same thing as awarding a just and equitable share of
a previously undelimited area. After undertaking a detailed analysis of
various cases relied on by Cameroon, in particular the North Sea Conti-
nental Shelf cases (LC.J. Reports 1969, p. 1), the case concerning the
Continental Shelf (TunisialLibyan Arab Jamahiriya) (C.J. Reports
1982, p. 18) and the decision of the Arbitral Tribunal in the case con-
cerning the Delimitation of Maritime Areas between Canada and the
French Republic (St. Pierre et Miquelon) (ILM, Vol. 31 (1992), p. 1149),
Nigeria concludes that nothing done in those cases can justify Cam-
eroon’s radical departure from the methods, rules and legal principles
of maritime delimitation, in favour of a line which is not so much
“equitable” as fanciful. According to Nigeria, these cases demonstrate
the limitations of equity: it can be used to mitigate the effects of “minor
features that might produce disproportionate results if the principle and
method of equidistance were applied mechanically”, but not in order
completely to refashion nature.

282. Nigeria further argues that the Parties’ conduct in respect of the
granting and exploitation of oil concessions, leading to the establishment
of de facto lines, plays a very important role in establishing maritime bound-
aries. It contends that, within the area to be delimited, the Court cannot
redistribute the oil concessions established by the practice of Nigeria,

138

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 438

Equatorial Guinea and Cameroon, and that it must respect the configu-
ration of the concessions in its determination of the course of the mari-
time boundary. In Nigeria’s view, international jurisprudence has never
disregarded such practice in order to redistribute oil concessions, and this
restrained approach is all the more understandable because the change in
long-standing rights and oil concessions resulting {rom such a redistribu-
tion would create major difficulties and would not be in keeping with the
equitable considerations which must be taken into account in delimitation.

According to Nigeria, Cameroon’s line of delimitation completely dis-
regards the substantial, long-standing practice, followed by Nigeria as
well as by Cameroon, in respect of oil exploration and exploitation activ-
ity on the continental shelf, and would result in allotting to Cameroon a
large number of concessions belonging to Nigeria or Equatorial Guinea,
in which billions of dollars in infrastructure have been invested. Nigeria
states that its oil concession practice is long established, contending that,
contrary to what Cameroon claims (see paragraph 283 below), it dates
back to well before 1970, when, according to Cameroon, its maritime
delimitation dispute with Nigeria arose. The existence of any areas of
overlapping licences is moreover considered by Nigeria to be without
effect on the evidentiary weight of oil practice. Nigeria states that its
operations within the maritime areas now claimed by Cameroon have
always been particularly significant and completely open; Cameroon
never disputed them and lodged no protest until the date on which these
proceedings were instituted. Nigeria concludes that its oil practice in the
area was public, open and of long duration, and ‘s therefore a basis for
acquiescence and the establishment of vested rights. It denies that it failed
in an obligation to inform Cameroon of this practice, and states that the
information was in any event publicly available.

283. In reply to Nigeria’s argument on the oil practice, Cameroon, for
its part, maintains that the existence and limits of oil concessions have
been given only limited significance in matters of maritime delimitation in
international case law. This limited significance is said to accord with the
essential nature of the concept of the continental shelf, over which coastal
States have an inherent right which “does not depend on its being exer-
cised” (North Sea Continental Shelf, Judgment, I.C.J. Reports 1969,
p. 22, para. 19). Cameroon argues that the granting of oil concessions is
a unilateral fait accompli, and not a legal fact that is opposable to
another State.

In the area immediately south of point G, Cameroon claims that there
are in fact areas of overlap of the concessions granted by Cameroon,
Equatorial Guinea and Nigeria, and that, because of this, it cannot be
said that there is any consensual line of oil practices forming a de facto
line which could serve as a basis for delimitation. In the area further

139
LAND AND MARITIME BOUNDARY (JUDGMENT) 439

south of point G, Cameroon argues that there can be no question of a
de facto line, since Cameroon refrained from granting any concessions
there, due to the negotiations between the Parties and the present pro-
ceedings. According to Cameroon, Nigeria, by granting concessions in
this area, has sought to present the Court with a fait accompli.

Moreover, Cameroon claims that Nigeria’s description of the State
practice in terms of oil concessions and the conclusions it draws there-
from are erroneous. Cameroon insists that, contrary to Nigeria’s claim,
the concessions cited by Nigeria are all (with the exception of concession
OML 67) subsequent to 1990, well after the maritime delimitation dis-
pute arose at the end of the 1970s, while three of them were even granted
after the Application instituting proceedings was filed and therefore are
of no relevance for purposes of settling the present dispute.

Further, Cameroon states that nothing can be inferred from its silence
with regard to Nigerian concessions, since the Nigerian authorities never
informed Cameroon, as they had promised to do, cf new concessions and
Nigeria itself has remained silent with respect to Cameroonian conces-
sions, even when these encroached on zones which Nigeria appears to
consider as its own.

284. Having dealt earlier with the nature, purpose and effects of
Equatorial Guinea’s intervention (see paragraphs 227-238 above), the
Court will now briefly summarize Equatorial Guinea’s arguments in
regard to the course of the maritime boundary between Cameroon and
Nigeria. Essentially, Equatorial Guinea requests the Court to “refrain
from delimiting a maritime boundary between Nigeria and Cameroon in
any area that is more proximate to Equatorial Guinea than to the
Parties to the case before the Court”, or from “express[ing] any opinion
which could prejudice [Equatorial Guinea’s] interests in the context of
[its] maritime boundary negotiations with [its] neighbours”. It asks that
the boundary to be fixed by the Court should nowhere encroach upon
the median line between its own coasts and those of Cameroon and
Nigeria, which it regards as “a reasonable expression of its legal rights
and interests that must not be transgressed in proceedings to which
Equatorial Guinea is not a party”. Equatorial Guinea stresses that, if the
Court’s decision in the present case were to involve such an encroach-
ment, this would cause it “irreparable harm” and would “lead to a
great deal of confusion”, notwithstanding the protection afforded by
Article 59 of the Court’s Statute.

Equatorial Guinea has a number of specific criticisms of the “equitable
line” proposed by Cameroon, of which, moreover, it claims it only
became aware in December 1998. It contends that in prior negotiations
Cameroon had always acknowledged that the median line represented
the boundary between their respective maritime areas and that this had
been confirmed by the two States’ oi] practice. However, according to

140

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 440

Equatorial Guinea, Cameroon’s equitable line not only encroaches upon
the two countries’ median line but also upon that between Equatorial
Guinea and Nigeria and, moreover, fails to take account of the three
States’ very substantial oil practice. According to Equatorial Guinea, if
the Court were to accept Cameroon’s proposed line, there would no
longer even be a maritime boundary between Equatorial Guinea and
Nigeria, and hence no tripoint between the three countries, despite the
fact that Cameroon, in prior negotiations with Equatorial Guinea, and in
its own legislation, had always acknowledged that such a tripoint existed.

Equatorial Guinea further contends that to give effect to Cameroon’s
line would result in the complete enclavement of Bioko Island. Finally,
Equatorial Guinea refers to the Treaty of 23 September 2000 delimiting
its maritime boundary with Nigeria. While Equatorial Guinea recognizes
that that Treaty cannot be binding on Cameroon (res inter alios acta), it
contends that, equally, Cameroon cannot seek to benefit from it. Hence,
the fact that, under the Treaty, the maritime area allocated to Nigeria
extends into waters lying on Equatorial Guinea’s side of the median line
is not a circumstance on which Cameroon is entitled to rely for purposes
of its claim against Nigeria.

*

285. The Court observes that the maritime areas on whose delimita-
tion it is to rule in this part of the Judgment lie bevond the outer limit of
the respective territorial seas of the two States. The Court further recalls
that the Parties agree that it is to rule on the maritime delimitation in
accordance with international law. Both Cameroon and Nigeria are
parties to the United Nations Law of the Sea Convention of 10 Decem-
ber 1982, which they ratified on 19 November 1985 and 14 August 1986
respectively. Accordingly the relevant provisions cf that Convention are
applicable, and in particular Articles 74 and 83 thereof, which concern
delimitation of the continental shelf and the exclusive economic zone
between States with opposite or adjacent coasts. Paragraph 1 of those
Articles provides that such delimitation must be effected in such a way as
to “achieve an equitable solution”.

286. The Court also notes that the Parties agreed in their written
pleadings that the delimitation between their maritime areas should be
effected by a single line. As the Court had occasion to recall in its Judg-
ment of 16 March 2001 in the case concerning Maritime Delimitation and
Territorial Questions between Qatar and Bahrain (Qatar v. Bahrain),

“the concept of a single maritime boundary does not stem from multi-
lateral treaty law but from State practice, and . . . finds its explanation
in the wish of States to establish one uninterrupted boundary line
delimiting the various — partially coincident — zones of maritime
jurisdiction appertaining to them” (C.J. Reports 2001, para. 173).

141

 

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 441

In the present case, the Court’s task is accordingly to determine, with
effect from point G, a single line of delimitation for the coincident zones
of jurisdiction within the restricted area in respect of which it is compe-
tent to give a ruling.

287. The Chamber formed by the Court in the case concerning the
Delimitation of the Maritime Boundary in the Gulf of Maine Area
( Canadal United States of America) noted that the determination of such
a line

“can only be carried out by the application of a criterion, or combi-
nation of criteria, which does not give preferential treatment to one
of [the zones] to the detriment of the other, and at the same time is
such as to be equally suitable to the division of either of them”
(LCS. Reports 1984, p. 327, para. 194).

The Chamber then added that “preference w[ould] henceforth . . . be
given to criteria that, because of their more neutral character, are best
suited for use in a multi-purpose delimitation” (1 C.J. Reports 1984,
p. 327, para. 194).

Likewise, after noting the link between the continental shelf and the
exclusive economic zone, the Court stated in the Continental Shelf
(Libyan Arab Jamahiriyal Malta) case that

“even though the present case relates only to the delimitation of the
continental shelf and not to that of the exclusive economic zone, the
principles and rules underlying the latter concept cannot be left out
of consideration. As the 1982 Convention demonstrates, the two
institutions — continental shelf and exclusive economic zone — are
linked together in modern law.” (Z C.J. Reports 1985, p. 33, para. 33.)

288. The Court has on various occasions made it clear what the appli-
cable criteria, principles and rules of delimitation are when a line cover-
ing several zones of coincident jurisdictions is to be determined. They are
expressed in the so-called equitable principles/relevant circumstances
method. This method, which is very similar to the equidistance/special
circumstances method applicable in delimitation of the territorial sea,
involves first drawing an equidistance line, then considering whether
there are factors calling for the adjustment or shifting of that line in order
to achieve an “equitable result”.

289. Thus, in the case concerning Maritime Delimitation in the Area
between Greenland and Jan Mayen (Denmark v. Norway), the Court,
which had been asked to draw a single maritime boundary, took the
view, with regard to delimitation of the continental shelf, that

“even if it were appropriate to apply . . . customary law concerning
the continental shelf as developed in the decided cases, it is in accord
with precedents to begin with the median ling as a provisional line
and then to ask whether ‘special circumstances’ require any adjust-

142

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 442

ment or shifting of that line” (Z. C.J. Reports 1993, Judgment, p. 61,
para. 51).

In seeking to ascertain whether there were in that case factors which
should cause it to adjust or shift the median line in order to achieve an
“equitable result”, the Court stated:

“fijt is thus apparent that special circumstances are those circum-
stances which might modify the result produced by an unqualified
application of the equidistance principle. General international law,
as it has developed through the case-law of the Court and arbitral
jurisprudence, and through the work of the Third United Nations
Conference on the Law of the Sea, has employed the concept of
‘relevant circumstances’. This concept can be described as a fact
necessary to be taken into account in the delimitation process.”
({bid., p. 62, para. 55.)

In the case concerning Maritime Delimitation and Territorial Ques-
tions between Qatar and Bahrain (Qatar v. Bahrain) the Court further
stated that

“(flor the delimitation of the maritime zones beyond the 12-mile
zone it [would] first provisionally draw an equidistance line and then
consider whether there [were] circumstances which must lead to an
adjustment of that line” (Z C.J. Reports 2001, para. 230).

290. The Court will apply the same method in the present case.

Before it can draw an equidistance line and consider whether there are
relevant circumstances that might make it necessary to adjust that line,
the Court must, however, define the relevant coastlines of the Parties by
reference to which the location of the base points to be used in the con-
struction of the equidistance line will be determined.

As the Court made clear in its Judgment in the case concerning Mari-
time Delimitation and Territorial Questions between Qatar and Bahrain
(Qatar v. Bahrain),

“[dhe equidistance line is the line every point of which is equidistant
from the nearest points on the baselines from which the breadth of
the territorial seas of each of the two States is measured” (1 CJ.
Reports 2001, para. 177).

291. In the present case the Court cannot accept Cameroon’s conten-
tion, on the one hand, that account should be taken of the coastline of
the Gulf of Guinea from Akasso (Nigeria) to Cap Lopez (Gabon) in
order to delimit Cameroon’s maritime boundary with Nigeria, and, on
the other, that no account should be taken of the greater part of the
coastline of Bioko Island. First, the maritime boundary between Cam-
eroon and Nigeria can only be determined by reference to points on the
coastlines of these two States and not of third States. Secondly, the pres-
ence of Bioko makes itself felt from Debundsha, at the point where the
Cameroon coast turns south-south-east. Bioko is not an island belonging

143

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 443

to either of the two Parties. It is a constituent part of a third State, Equa-
torial Guinea. North and east of Bioko the maritime rights of Cameroon
and Equatorial Guinea have not yet been determined. The part of the
Cameroon coastline beyond Debundsha Point faces Bioko. It cannot
therefore be treated as facing Nigeria so as to be relevant to the maritime
delimitation between Cameroon and Nigeria (see below, p. 444, sketch-
map No. 11).

292. Once the base points have been established in accordance with
the above-mentioned principles laid down by the Court in the case con-
cerning Maritime Delimitation and Territorial Questions between Qatar
and Bahrain ( Qatar v. Bahrain), it will be possible to determine the equi-
distance line between the relevant coastlines of the two States. As the
Court has already had occasion to explain, this equidistance line cannot
be extended beyond a point where it might affect rights of Equatorial
Guinea. This limitation on the length of the equidistance line is unavoid-
able, whatever the base points used. In the present case the Court has
determined that the land-based anchorage points to be used in the con-
struction of the equidistance line are West Point and East Point, as deter-
mined on the 1994 edition of British Admiralty Chart 3433. These two
points, situated respectively at 8° 16’ 38” longitude east and 4° 31’ 59” lati-
tude north and 8° 30’ 14” longitude east and 4° 30’ 06” latitude north, cor-
respond to the most southerly points on the low-water line for Nigeria
and Cameroon to either side of the bay formed by the estuaries of the
Akwayafe and Cross Rivers. Given the configuration of the coastlines
and the limited area within which the Court has jurisdiction to effect the
delimitation, no other base point was necessary for the Court in order to
undertake this operation.

293. The Court will now consider whether there are circumstances that
might make it necessary to adjust this equidistance line in order to
achieve an equitable result.

As the Court stated in the Continental Shelf (Libyan Arab Jamahiriya!
Malta) case:

“the equidistance method is not the only method applicable to the
present dispute, and it does not even have the benefit of a presump-
tion in its favour. Thus, under existing law, it must be demonstrated
that the equidistance method leads to an equitable result in the case
in question.” (C.J. Reports 1985, p. 47, pare. 63.)

294. The Court is bound to stress in this connection that delimiting
with a concern to achieving an equitable result, as required by current
international law, is not the same as delimiting in equity. The Court’s
jurisprudence shows that, in disputes relating to maritime delimitation,
equity is not a method of delimitation, but solely an aim that should be
borne in mind in effecting the delimitation.

295. The geographical configuration of the maritime areas that the
Court is called upon to delimit is a given. It is nct an element open to

144
LAND AND MARITIME BOUNDARY (JUDGMENT) 444

 

 

 

5° N

PE 8° E

 

NIGERIA

 

 

SE 10° E

 

 

 

CAMEROON

 

 

 

 

 

   

 

2N

 

 

 

 

 

 

 

 

 

SKETCH-MAP No. 11

Gulf of Guinea
N.B. This sketch-map has been prepared

 
  
 

Bakassi perinslia

 

 

 

 

 

 

EQUATORIAL
GUINEA

 

 

 

 

 

 

GABON

 

 

 

 

 
 

 

 

 

for illustrative purposes only

   
 

 

 

 

 

 

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 445

modification by the Court but a fact on the basis of which the Court
must effect the delimitation. As the Court had occasion to state in the
North Sea Continental Shelf cases, “[e]quity does not necessarily imply
equality”, and in a delimitation exercise “[t]here can never be any ques-
tion of completely refashioning nature” (.C.J. Reports 1969, p. 49,
para. 91). Although certain geographical peculiarities of maritime areas
to be delimited may be taken into account by the Court, this is solely as
relevant circumstances, for the purpose, if necessary, of adjusting or
shifting the provisional delimitation line. Here again, as the Court decided
in the North Sea Continental Shelf cases, the Court is not required to
take all such geographical peculiarities into account in order to adjust or
shift the provisional delimitation line:

“[it is therefore not a question of totally refashioning geography
whatever the facts of the situation but, given a geographical situa-
tion of quasi-equality as between a number of States, of abating the
effects of an incidental special feature from which an unjustifiable
difference of treatment could result” (CJ. Reports 1969, p. 50,
para. 91).

296. Cameroon contends that the concavity of the Gulf of Guinea in
general, and of Carneroon’s coastline in particular, creates a virtual
enclavement of Cameroon, which constitutes a special circumstance to be
taken into account in the delimitation process.

Nigeria argues that it is not for the Court to compensate Cameroon for
any disadvantages suffered by it as a direct consequence of the geography
of the area. It stresses that it is not the purpose of international law to
refashion geography.

297. The Court does not deny that the concavity of the coastline may
be a circumstance relevant to delimitation, as it was held to be by the
Court in the North Sea Continental Shelf cases and as was also so held
by the Arbitral Tribunal in the case concerning the Delimitation of the
Maritime Boundary between Guinea and Guinea-Bissau, decisions on
which Cameroon relies. Nevertheless the Court stresses that this can only
be the case when such concavity lies within the area to be delimited.
Thus, in the Guinea/Guinea-Bissau case, the Arbitral Tribunal did not
address the disadvantage resulting from the concavity of the coast from
a general viewpoint, but solely in connection with the precise course of
the delimitation line between Guinea and Guinea-Bissau (/LM, Vol. 25
(1986), p. 295, para. 104). In the present case the Court has already deter-
mined that the coastlines relevant to delimitation between Cameroon and
Nigeria do not include all of the coastlines of the two States within the
Gulf of Guinea. The Court notes that the sectors of coastline relevant to
the present delimitation exhibit no particular concavity. Thus the con-
cavity of Cameroon’s coastline is apparent primarily in the sector where
it faces Bioko.

Consequently the Court does not consider that the configuration of the

146

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 446

coastlines relevant to the delimitation represents a circumstance that
would justify shifting the equidistance line as Cameroon requests.

298. Cameroon further contends that the presence of Bioko Island
constitutes a relevant circumstance which should be taken into account
by the Court for purposes of the delimitation. It argues that Bioko Island
substantially reduces the seaward projection of Cameroon’s coastline.

Here again Nigeria takes the view that it is not for the Court to com-
pensate Cameroon for any disadvantages sufferec| by it as a direct con-
sequence of the geography of the area.

299. The Court accepts that islands have sometimes been taken into
account as a relevant circumstance in delimitation when such islands lay
within the zone to be delimited and fell under the sovereignty of one of
the parties. This occurred in particular in the case concerning the Delimi-
tation of the Continental Shelf between the United Kingdom of Great
Britain and Northern Ireland and the French Republic (RIAA, Vol. XVHE,
p. 3), on which Cameroon relies. However, in that case, contrary to what
Cameroon contends, the Court of Arbitration sought to draw a delimi-
tation line and not to provide equitable compensation for a natural
inequality.

In the present case Bioko Island is subject to the sovereignty of Equa-
torial Guinea, a State which is not a party to the proceedings. Con-
sequently the effect of Bioko Island on the seaward projection of the
Cameroonian coastal front is an issue between Caineroon and Equatorial
Guinea and not between Cameroon and Nigeria, and 1s not relevant to
the issue of delimitation before the Court.

The Court does not therefore regard the presence of Bioko Island as a
circumstance that would justify the shifting of the equidistance line as
Cameroon claims.

300. Lastly, Cameroon invokes the disparity between the length of its
coastline and that of Nigeria in the Gulf of Guinea as a relevant circum-
stance that justifies shifting the delimitation line towards the north-west.

For its part, Nigeria considers that Cameroon fails to respect the
criteria of proportionality of coastline length, which would operate rather
in Nigeria’s favour.

301. The Court acknowledges, as it noted in the cases concerning
Delimitation of the Maritime Boundary in the Gulf of Maine Area
(CanadalUnited States of America) (LC J. Reports 1984, p. 336,
paras. 221-222) and Maritime Delimitation in the Area between Green-
land and Jan Mayen (Denmark v. Norway) (.C.J. Reports 1993,
p. 34, para. 68), that a substantial difference in the lengths of the
parties’ respective coastlines may be a factor to be taken into consid-
eration in order to adjust or shift the provisional delimitation line. The
Court notes that in the present case, whichever coastline of Nigeria is
regarded as relevant, the relevant coastline of Cameroon, as described
in paragraph 291, is not longer than that of Nigeria. There is therefore

147
LAND AND MARITIME BOUNDARY (JUDGMENT) 447

no reason to shift the equidistance line in favour of Cameroon on this
ground.

302. Before ruling on the delimitation line between Cameroon and
Nigeria, the Court must still address the question raised by Nigeria
whether the oil practice of the Parties provides helpful indications for
purposes of the delimitation of their respective maritime areas.

303. Thus Nigeria contends that State practice with regard to oil con-
cessions is a decisive factor in the establishment of maritime boundaries.
In particular it takes the view that the Court cannot, through maritime
delimitation, redistribute such oil concessions between the States party to
the delimitation.

Cameroon, for its part, maintains that the existence of oil concessions
has never been accorded particular significance in matters of maritime
delimitation in international law.

304. Both the Court and arbitral tribunals have had occasion to deal
with the role of oil practice in maritime delimitation disputes. In the case
concerning the Continental Shelf (TunisialLibyan Arab Jamahiriya)
U.CJ. Reports 1982, p. 18), the Court examined for the first time the
question of the significance of oil concessions for maritime delimitation.
On that occasion the Court did not take into consideration “the direct
northward line asserted as boundary of the Libyan petroleum zones”
(C.J. Reports 1982, p. 83, para. 117), because that line had “been found
... to be wanting in those respects [that would have made it opposable]
to the other Party” (ibid. ); however, the Court found that close to the
coasts the concessions of the parties showed and confirmed the existence
of a modus vivendi (ibid., p. 84, para. 119). In the case concerning Delimi-
tation of the Maritime Boundary in the Gulf of Maine Area (Canadal
United States of America) the Chamber of the Court underlined the
importance of those findings when it stressed that in that case there did
not exist any modus vivendi (1 C.J. Reports 1984, pp. 310-311, paras. 149-
152). In that case the Chamber considered that, notwithstanding the
alleged coincidence of the American and Canadian oil concessions, the
situation was totally different from the Tunisia/Libya case. In the case
concerning the Continental Shelf (Libyan Arab Jamahiriyal Malta (L CJ.
Reports 1985, p. 13) the Court considered that the indications given by
the parties could not be viewed as evidence of acquiescence (ibid., pp. 28-
29, paras. 24-25). As to arbitration, the Arbitral Tribunal in the Guineal
Guinea Bissau case declined to take into consideration an oil concession
granted by Portugal (LM, Vol. 25 (1986), p. 281, para. 63). The Arbitral
Tribunal in the case concerning Delimitation of Maritime Areas between
Canada and the French Republic (St. Pierre et Miquelon) accorded no
importance to the oil concessions granted by the parties (ILM, Vol. 31
(1992), pp. 1174-1175, paras. 89-91). Overall, it follows from the juris-
prudence that, although the existence of an express or tacit agreement
between the parties on the siting of their respective oil concessions may
indicate a consensus on the maritime areas to which they are entitled, oil
concessions and oil wells are not in themselves to be considered as

148

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 448

relevant circumstances justifying the adjustment or shifting of the pro-
visional delimitation line. Only if they are based on express or tacit
agreement between the parties may they be taken into account. In the
present case there is no agreement between the Parties regarding oil con-
cessions.

The Court is therefore of the opinion that the oil practice of the Parties
is not a factor to be taken into account in the maritime delimitation in
the present case.

305. The Court also sought to ascertain whether there were other
reasons that might have made an adjustment of the equidistance line
necessary in order to achieve an equitable result. It came to the con-
clusion that there were no such reasons in the present case.

306. The Court accordingly decides that the equidistance line repre-
sents an equitable result for the delimitation of the area in respect of
which it has jurisdiction to give a ruling.

307. The Court notes, however, that point G, which was determined
by the two Parties in the Maroua Declaration of 1 June 1975, does not lie
on the equidistance line between Cameroon and Nigeria, but to the east
of that line. Cameroon is therefore entitled to request that from point G
the boundary of the Parties’ respective maritime areas should return to
the equidistance line. This Cameroon seeks to achieve by drawing a
delimitation line at an azimuth of 270° from point G to a point situated
at 8°21'16” longitude east and 4°17’00” latitude north. The Court,
having carefully studied a variety of charts, observes that the point on the
equidistance line which is obtained by following a loxodrome having an
azimuth of 270° from point G is located at co-ordinates slightly different
from those put forward by Cameroon. The Court accordingly considers
that from point G the delimitation line should directly join the equi-
distance line at a point with co-ordinates 8°21’20” longitude east and
4° 1700” latitude north, which will be called X. The boundary between
the respective maritime areas of Cameroon and Nigeria will therefore
continue beyond point G in a westward direction until it reaches point X
at the above-mentioned co-ordinates. The boundary will turn at point X
and continue southwards along the equidistance line. However, the equi-
distance line adopted by the Court cannot be extended very far. The
Court has already stated that it can take no decision that might affect
rights of Equatorial Guinea, which is not a party to the proceedings. In
these circumstances the Court considers that it can do no more than indi-
cate the general direction, from point X, of the boundary between the
Parties’ maritime areas. The boundary will follow a loxodrome having an
azimuth of 187° 52’27” (see below, p. 449, sketch-map No. 12).

+ * x»

308. The Court will now address Cameroon’s submissions concerning

149
LAND AND MARITIME BOUNDARY (JUDGMENT) 449

» “7 | 8°20 J) B30 E _BA0'E

 

    

 

    

NIGERIA

 

 

 

 

 

 

4°30'N

 

 

 

 

4°20'N ;
‘the pois 12, A and: M

 

 
 

SKETCH-MAP No. 12

Maritime Boundary

N.B. This sketch-map has been prepared
for illustrative purposes only

0 5 [40 | 15 Nautical Miles:
4°10'N = =e

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 450

Nigeria’s State responsibility and Nigeria’s counter-claims concerning
Cameroon’s State responsibility.

309. In this connection, Cameroon puts forward two separate series of
submissions concerning, on the one hand, the Lake Chad area and the
Bakassi Peninsula and, on the other, the remaining sectors of the land
and maritime boundary.

310. In respect of the Lake Chad area, Cameroon states that Nigerian
fishermen have over recent decades gradually settled on Cameroonian
territory as the lake has receded. According to Cameroon, from the
middle of the 1980s the Nigerian army made repeated incursions into
the Cameroonian territory on which those fishermen had settled. Those
incidents are alleged to have been followed by a full-scale invasion
beginning in 1987, so that by 1994 a total of 18 villages and 6 islands
were occupied by Nigeria and continue to be so occupied.

In respect of Bakassi, Cameroon states that before 1993 the Nigerian
army had on several occasions temporarily infiltrated into the peninsula
and had even attempted in 1990 to establish a “bridgehead” at Jabane,
but did not maintain any military presence in Bakassi at that time;
Cameroon, on the contrary, had established a sub-prefecture at Idabato,
together with all the administrative, military and security services apper-
taining thereto. Then, in December 1993, the Nigerian armed forces are
said to have launched an attack on the peninsula as part of a carefully
and deliberately planned invasion; Nigeria subsequently maintained and
advanced its occupation, establishing a second bridgehead at Diamond in
July 1994. In February 1996, following an attack by Nigerian troops, the
Cameroonian post at Idabato is alleged to have fallen into Nigeria’s
hands. The same fate is said to have subsequently befallen the Cam-
eroonian posts at Uzama and Kombo a Janea. These Cameroonian
territories are allegedly still occupied.

Cameroon contends that, in thus invading and occupying its territory,
Nigeria has violated, and continues to violate, its obligations under con-
ventional and customary international law. In particular, Cameroon
claims that Nigeria’s actions are contrary to the principle of non-use of
force set out in Article 2, paragraph 4, of the United Nations Charter and
to the principle of non-intervention repeatedly upheld by the Court, as
well as being incompatible with Cameroon’s territorial sovereignty.

Cameroon contends that these actions imputable to Nigeria are wrong-
ful, and that Nigeria is accordingly under an obligation to “put an end to
its administrative and military presence in Cameroonian territory and, in
particular, to effect an immediate and unconditional evacuation of its
troops from the occupied area of Lake Chad and from the Cameroonian
peninsula of Bakassi”. Cameroon states that Nigeria must “[refrain] from
such acts in the future”, that Nigeria’s international responsibility is
engaged and that none of the grounds of defence provided by interna-

151

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 451

tional law can be upheld. Consequently, Cameroon claims that repara-
tion is due to it “on account of the material and moral injury suffered”.

311. For its part, Nigeria states that it was not only in peaceful posses-
sion of the Lake Chad area and the Bakassi region at the time of the
alleged invasions but had been since independence. Its deployment of
force is alleged to have been for the purpose of resolving internal prob-
lems and responding to Cameroon’s campaign of systematic encroach-
ment on Nigerian territory. Nigeria claims to have acted in self-defence.
It further contends that, even if the Court should find that Cameroon has
sovereignty over these areas, the Nigerian presence there was the result of
a “reasonable mistake” or “honest belief”. Accordingly, Nigeria cannot
be held internationally responsible for conduct which, at the time it took
place, Nigeria had every reason to believe was lawful.

312. The Court will recall that in paragraphs 57, 60, 61 and 225 of the
present Judgment it fixed the boundary between the two States in the
Lake Chad area and the Bakassi Peninsula. Nigeria does not deny that
Nigerian armed forces and a Nigerian administration are currently in
place in these areas which the Court has determined are Cameroonian
territory, adding in respect of the establishment of the municipality of
Bakassi that, if the Court were to recognize Cameroon’s sovereignty over
such areas, there is nothing irreversible in the relevant arrangements
made by Nigeria. The same reasoning clearly applies to other spheres of
civil administration, as well as to military or police forces.

313. The Court has already had occasion to deal with situations of this
kind. In the case concerning the Temple of Preah Vihear, it held that the
temple was situated on territory falling under the sovereignty of Cam-
bodia. From this it concluded that “Thailand [was] under an obligation
to withdraw any military or police forces, or other guards or keepers,
stationed by her at the Temple, or in its vicinity on Cambodian territory”
(Merits, Judgment, I.C.J. Reports 1962, p. 37).

More recently, in the Territorial Dispute (Libyan Arab Jamahiriyal
Chad), the Court fixed the boundary between those two States along a
course which allocated to Chad territories in which Libya had set up a
civil administration and stationed military forces Following that Judg-
ment of 3 February 1994, the two States on 4 April 1994 signed an agree-
ment with a view to implementing the Judgment; that agreement pro-
vided for Libya’s evacuation of the territories in question, to be monitored
by a group of observers to be established by the Security Council. The
evacuation was completed on 31 May 1994.

314. The Court notes that Nigeria is under an obligation in the present
case expeditiously and without condition to withdraw its administration
and its military and police forces from that area of Lake Chad which falls
within Cameroon’s sovereignty and from the Bakassi Peninsula.

315. The Court further observes that Cameroon is under an obligation

152

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 452

expeditiously and without condition to withdraw any administration or
military or police forces which may be present in areas along the land
boundary from Lake Chad to the Bakassi Peninsula which pursuant to
the present Judgment fall within the sovereignty of Nigeria. Nigeria has
the same obligation in regard to any administration or military or police
forces which may be present in areas along the land boundary from Lake
Chad to the Bakassi Peninsula which pursuant tc the present Judgment
fall within the sovereignty of Cameroon.

316. The Court further notes that the implementation of the present
Judgment will afford the Parties a beneficial opportunity to co-operate in
the interests of the population concerned, in order notably to enable it to
continue to have access to educational and health services comparable to
those it currently enjoys. Such co-operation will be especially helpful,
with a view to the maintenance of security, during the withdrawal of the
Nigerian administration and military and police forces.

317. Moreover, on 21 March 2002 the Agent of Cameroon stated
before the Court that “over three million Nigerians live on Cameroonian
territory, where, without any restriction, they engage in various activities,
and are well integrated into Cameroonian society”. He went on to declare
that, “faithful to its traditional policy of hospitality and tolerance,
Cameroon will continue to afford protection to Nigerians living in the
[Bakassi] Peninsula and in the Lake Chad area”. The Court takes note
with satisfaction of the commitment thus undertaken in respect of
these areas where many Nigerian nationals reside.

318. Cameroon, however, is not only asking the Court for an end to
Nigeria’s administrative and military presence in Cameroonian territory
but also for guarantees of non-repetition in the future. Such submissions
are undoubtedly admissible (LaGrand (Germany v. United States of
America), Judgment, 1 CJ. Reports 2001, pp. 508 ef seq., paras. 117
et seq.). However, the Judgment delivered today specifies in definitive
and mandatory terms the land and maritime boundary between the two
States. With all uncertainty dispelled in this regard, the Court cannot
envisage a situation where either Party, after withdrawing its military and
police forces and administration from the other’s territory, would fail to
respect the territorial sovereignty of that Party. Hence Cameroon’s sub-
missions on this point cannot be upheld.

319. In the circumstances of the case, the Court considers moreover
that, by the very fact of the present Judgment and of the evacuation
of the Cameroonian territory occupied by Nigeria, the injury suffered
by Cameroon by reason of the occupation of its territory will in ail
events have been sufficiently addressed. The Court will not therefore
seek to ascertain whether and to what extent Nigeria’s responsibility to
Cameroon has been engaged as a result of that occupation.

320. Cameroon further contends that Nigeria has failed to comply
with the Order indicating provisional measures handed down by the

153

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 453

Court on 15 March 1996 and has thereby breached its international obli-
gations. Nigeria maintains that these claims are “without substance”.

321. In its Judgment of 27 June 2001 in the LaGrand case (Germany v.
United States of America), the Court reached “the conclusion that
orders on provisional measures under Article 41 [of the Statute] have
binding effect” (1C.J. Reports 2001, p. 506, para. 109). However, it is
“the litigant seeking to establish a fact who bears the burden of proving
it; and in cases where evidence may not be forthcoming, a submission
may in the judgment be rejected as unproved” (Military and Paramilitary
Activities in and against Nicaragua (Nicaragua v. United States of
America), Jurisdiction and Admissibility, Judgment, I.C.J. Reports 1984,
p. 437, para. 101). Thus in the present case it is for Cameroon to show
that Nigeria acted in violation of the provisional measures indicated in
the Order of 15 March 1996.

322. In this case, the Court had already noted in the above Order that
it was unable to form any “clear and precise” picture of the events taking
place in Bakassi in February 1996 (1 C.J. Reports 1996, p. 22 para. 38).
The same is true in respect of events in the peninsula after the Order
of 15 March 1996 was handed down. Cameroon has not established
the facts which it bears the burden of proving, and its submissions on
this point must accordingly be rejected.

323. Finally, Cameroon complains of various boundary incidents
occurring not only in Bakassi and the Lake Chad area but also at sea and
all along the land boundary between the two States between 1970 and
2001. Cameroon made clear in its Reply and at the oral proceedings that
it was not seeking a ruling on Nigeria’s responsibility in respect of each of
these incidents taken in isolation. In its final submissions, Cameroon
requests the Court to adjudge that “by making repeated incursions
throughout the length of the boundary between the two countries, the
Federal Republic of Nigeria has violated and is violating its obligations
under international . . . law” and that its responsibility is therefore
engaged, notably because of the casualties inflicted.

Nigeria contends that these submissions cannot be ruled upon as a
whole and that they must be addressed by considering the alleged inci-
dents one by one. It asks the Court to reject the said submissions and, for
its part, presents counter-claims concerning numerous incidents along the
boundary which, according to Nigeria, engage Cameroon’s State respon-
sibility. Cameroon asks the Court to reject those submissions.

324. The Court finds that, here again, neither of the Parties sufficiently
proves the facts which it alleges, or their imputability to the other Party.
The Court is therefore unable to uphold either Cameroon’s submissions
or Nigeria’s counter-claims based on the incidents cited.

154

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 454

325. For these reasons,
THE Court,

I. (A) By fourteen votes to two,

Decides that the boundary between the Republic of Cameroon and the
Federal Republic of Nigeria in the Lake Chad area is delimited by the
Thomson-Marchand Declaration of 1929-1930, as incorporated in the
Henderson-Fleuriau Exchange of Notes of 1931;

IN FAVOUR: President Guillaume; Vice-President Shi; Judges Oda, Ranjeva,
Herczegh, Fleischhauer, Higgins, Parra-Aranguren, Kooijmans, Rezek,
Al-Khasawneh, Buergenthal, Elaraby; Judge ad hoc Mbaye;

AGAINST: Judge Koroma; Judge ad hoc Ajibola;

(B) By fourteen votes to two,

Decides that the line of the boundary between the Republic of
Cameroon and the Federal Republic of Nigeria in the Lake Chad area
is as follows:

From a tripoint in Lake Chad lying at 14°04’ 59”9999 longitude east
and 13°05’ latitude north, in a straight line to the mouth of the River
Ebeji, lying at 14°12’12” longitude east and 12°32’17” latitude north;
and from there in a straight line to the point where the River Ebeji
bifurcates, located at 14° 12’03” longitude east and 12°30’14” latitude
north;

IN FAVOUR: President Guillaume; Vice-President Shi; Judges Oda, Ranjeva,
Herczegh, Fleischhauer, Higgins, Parra-Aranguren, Kooijmans, Rezek,
Al-Khasawneh, Buergenthal, Elaraby; Judge ad hoc Mbaye;

AGAINST: Judge Koroma; Judge ad hoc Ajibola;
II. (A) By fifteen votes to one,

Decides that the land boundary between the Republic of Cameroon
and the Federal Republic of Nigeria is delimited, from Lake Chad to the
Bakassi Peninsula, by the following instruments:

(i) from the point where the River Ebeji bifurcates as far as Tamnyar
Peak, by paragraphs 2 to 60 of the Thomson-Marchand Declaration
of 1929-1930, as incorporated in the Henderson-Fleuriau Exchange
of Notes of 1931;

(ii) from Tamnyar Peak to pillar 64 referred to in Article XII of the
Anglo-German Agreement of 12 April 1913, by the British Order in
Council of 2 August 1946;

(iii) from pillar 64 to the Bakassi Peninsula, by the Anglo-German
Agreements of 11 March and 12 April 1913;

IN FAVOUR: President Guillaume; Vice-President Shi; Judges Oda, Ranjeva,
Herczegh, Fleischhauer, Higgins, Parra-Aranguren, Kooijmans, Rezek,
Al-Khasawneh, Buergenthal, Elaraby; Judges ad hoc Mbaye, Ajibola;

AGAINST: Judge Koroma;

155

 
LAND AND MARITIME BOUNDARY (JUDGMENT) 455

(B) Unanimously,

Decides that the aforesaid instruments are to be interpreted in the
manner set out in paragraphs 91, 96, 102, 114, 119, 124, 129, 134, 139,
146, 152, 155, 160, 168, 179, 184 and 189 of the present Judgment;

III. (A) By thirteen votes to three,

Decides that the boundary between the Republic of Cameroon and the
Federal Republic of Nigeria in Bakassi is delimited by Articles XVIII to
XX of the Anglo-German Agreement of 11 March 1913;

IN FAVOUR: President Guillaume; Vice-President Shi; Judges Oda, Ranjeva,

Herczegh, Fleischhauer, Higgins, Parra-Aranguren, Kooijmans, Al-
Khasawneh, Buergenthal, Elaraby; Judge ad hoc Mbaye;

AGAINST: Judges Koroma, Rezek; Judge ad hoc Ajibola;
(B) By thirteen votes to three,

Decides that sovereignty over the Bakassi Peninsula lies with the
Republic of Cameroon;

IN FAVOUR: President Guillaume; Vice-President Shi; Judges Oda, Ranjeva,
Herczegh, Fleischhauer, Higgins, Parra-Aranguren, Kooijmans, Al-
Khasawneh, Buergenthal, Elaraby; Judge ad hoc Mbaye;

AGAINST: Judges Koroma, Rezek; Judge ad hoe Ajibola;

(C) By thirteen votes to three,

Decides that the boundary between the Republic of Cameroon and the
Federal Republic of Nigeria in Bakassi follows the thalweg of the Akpa-
korum (Akwayafe) River, dividing the Mangrove Islands near [kang in
the way shown on map TSGS 2240, as far as the straight line joining
Bakassi Point and King Point;

IN FAVOUR: President Guillaume; Vice-President Shi; Judges Oda, Ranjeva,
Herczegh, Fleischhauer, Higgins, Parra-Aranguren, Kooijmans, Al-
Khasawneh, Buergenthal, Elaraby; Judge ad hoc Mbaye:

AGAINST: Judges Koroma, Rezek; Judge ad hoc Ajibola;

IV. (A) By thirteen votes to three,

Finds, having addressed Nigeria’s eighth preliminary objection, which
it declared in its Judgment of 11 June 1998 not to have an exclusively
preliminary character in the circumstances of the case, that it has jurisdic-
tion over the claims submitted to it by the Republic of Cameroon regard-
ing the delimitation of the maritime areas appertaining respectively to the
Republic of Cameroon and to the Federal Republic of Nigeria, and that
those claims are admissible;

IN FAVOUR: President Guillaume; Vice-President Shi; Judges Ranjeva,
Herczegh, Fleischhauer, Higgins, Parra-Aranguren, Kooijmans, Rezek,
Al-Khasawneh, Buergenthal, Elaraby; Judge ad hoc Mbaye;

AGAINST: Judges Oda, Koroma; Judge ad hoc Ajibola;

156
LAND AND MARITIME BOUNDARY (JUDGMENT) 456

(B) By thirteen votes to three,

Decides that, up to point G below, the boundary of the maritime

areas appertaining respectively to the Republic of Cameroon and to the
Federal Republic of Nigeria takes the following course:

— starting from the point of intersection of the centre of the navigable

channel of the Akwayafe River with the straight line joining Bakassi
Point and King Point as referred to in point III (C) above, the bound-
ary follows the “compromise line” drawn jointly at Yaoundé on
4 April 1971 by the Heads of State of Cameroon and Nigeria on
British Admiralty Chart 3433 (Yaoundé II Declaration) and passing

through 12 numbered points, whose co-ordinates are as follows:

Longitude Latitude
point 1: 8°30'44”"E, 4°40°28”N
point 2: 8°30’°00’E, 4°40°00”N
point 3:  8°28’50"E, 4°39°00”N
point 4: 8°2752"E, 4°38 00”N
point 5: 8°27'09"E, 4°37 00"N
point 6: 8°26'36”E, 4°36 00’ N
point 7: 8°26'03”E, 4°35°00"N
point 8: 8°2542"E, 434 18"N
point 9: 8°2535"E, 4°34'00"N
point 10: 8°25’08"E, 4°33 00*N
point 11: 8°24°47”E, 4° 32’00”N
point 12: 8°2438"E, 4°31'26”N;:

— from point 12, the boundary follows the line adopted in the Declara-
tion signed by the Heads of State of Cameroon and Nigeria at
Maroua on 1 June 1975 (Maroua Declaration), as corrected by the
exchange of letters between the said Heads of State of 12 June and
17 July 1975; that line passes through points A to G, whose co-ordi-
nates are as follows:

Longitude Latitude
point A: 8°24’24”E, 4°31’30"N
point Al: 8°24247E, 4°31°20"°N
point B: 8°24’10”E, 4°26’32”N
point C:  8°23°42”E, 4°23’ 28”N
point D: 8°22’41”E, 4° 20'00”N
point E: 8°22°17”E, 4° 19’32”N
point F:  8°22’19”E, 4° 1846” N
point G: 8°22°19"E, 4°17'00"N;

IN FAVOUR: President Guillaume; Vice-President Shi; Judges Oda, Ranjeva,
Herczegh, Fleischhauer, Higgins, Parra-Aranguren, Kooijmans, Al-
Khasawneh, Buergenthal, Elaraby; Judge ad hoc Mbaye;

AGAINST: Judges Koroma, Rezek; Judge ad hoc Ajibola;

157
LAND AND MARITIME BOUNDARY (JUDGMENT) 457

(C) Unanimously,

Decides that, from point G, the boundary line between the maritime
areas appertaining respectively to the Republic of Cameroon and to the
Federal Republic of Nigeria follows a loxodrome having an azimuth of
270° as far as the equidistance line passing through the midpoint of the
line joining West Point and East Point; the boundary meets this equi-
distance line at a point X, with co-ordinates 8°21’20” longitude east
and 4°17'00” latitude north:

(D) Unanimously,

Decides that, from point X, the boundary between the maritime areas
appertaining respectively to the Republic of Cameroon and to the
Federal Republic of Nigeria follows a loxodrome having an azimuth
of 187° 5227";

V. (A) By fourteen votes to two,

Decides that the Federal Republic of Nigeria is under an obligation
expeditiously and without condition to withdraw its administration and
its military and police forces from the territories which fall within the
sovereignty of the Republic of Cameroon pursuant to points I and III of
this operative paragraph;

IN FAVOUR: President Guillaume; Vice-President Shi; Judges Oda, Ranjeva,

Herczegh, Fleischhauer, Higgins, Parra-Aranguren, Kooijmans, Rezek,
Al-Khasawneh, Buergenthal, Elaraby; Judge ad hoc Mbaye;

AGAINST: Judge Koroma; Judge ad hoc Ajibola;
(B) Unanimously,

Decides that the Republic of Cameroon is under an obligation expedi-
tiously and without condition to withdraw any administration or military
or police forces which may be present in the territories which fall within
the sovereignty of the Federal Republic of Nigeria pursuant to point II of
this operative paragraph. The Federal Republic of Nigeria has the same
obligation in respect of the territories which fall within the sovereignty of
the Republic of Cameroon pursuant to point II of this operative para-
graph;

(C) By fifteen votes to one,

Takes note of the commitment undertaken by the Republic of Cam-
eroon at the hearings that, “faithful to its traditional policy of hospitality
and tolerance”, it “will continue to afford protection to Nigerians living
in the [Bakassi] Peninsula and in the Lake Chad area”;

IN FAVOUR: President Guillaume; Vice-President Shi; Judges Oda, Ranjeva,
Herczegh, Fleischhauer, Koroma, Higgins, Kooijmans, Rezek, Al-
Khasawneh, Buergenthal, Elaraby; Judges ad hoc Mbaye, Ajibola;

AGAINST: Judge Parra-Aranguren ;

158
LAND AND MARITIME BOUNDARY (JUDGMENT) 458

(D) Unanimously,

Rejects all other submissions of the Republic of Cameroon regarding
the State responsibility of the Federal Republic of Nigeria;

(E) Unanimously,

Rejects the counter-claims of the Federal Republic of Nigeria.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this tenth day of October, two thousand
and two, in four copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of the Republic of
Cameroon, the Government of the Federal Republic of Nigeria, and the
Government of the Republic of Equatorial Guinea, respectively.

(Signed) Gilbert GUILLAUME,
President.

(Signed) Philippe COUVREUR,
Registrar.

Judge ODA appends a declaration to the Judgment of the Court;
Judge RANJEVA appends a separate opinion to the Judgment of the
Court; Judge HERCZEGH appends a declaration to the Judgment of the
Court; Judge Koroma appends a dissenting opinion to the Judgment of
the Court; Judge PARRA-ARANGUREN appends a separate opinion to the
Judgment of the Court; Judge REZEK appends a declaration to the Judg-
ment of the Court; Judge AL-KHASAWNEH and Judge ad hoc MBAYE
append separate opinions to the Judgment of the Court; Judge ad hoc
AJBOLA appends a dissenting opinion to the Judginent of the Court.

(Initialled) G.G.
(Initialled) Ph.C.

159

 
